Exhibit 10.1
EXECUTION VERSION
 
AIRCRAFT MORTGAGE AND SECURITY
AGREEMENT
AND GUARANTY
 
DATED AS OF AUGUST 11, 2010
AMONG
INTERNATIONAL LEASE FINANCE CORPORATION
ILFC IRELAND LIMITED
ILFC (BERMUDA) III, LTD.
AND
THE ADDITIONAL GRANTORS REFERRED TO HEREIN
AS THE GRANTORS
AND
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
AS SECURITY TRUSTEE
 
SENIOR SECURED NOTES
DUE 2014, 2016 AND 2018

 

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
 
            ARTICLE I DEFINITIONS     5  
 
           
Section 1.01.
  Definitions     5  
 
           
Section 1.02.
  Construction and Usage     21  
 
            ARTICLE II SECURITY     22  
 
           
Section 2.01.
  Grant of Security     22  
 
           
Section 2.02.
  Security for Obligations     24  
 
           
Section 2.03.
  Representations and Warranties of the Grantors     24  
 
           
Section 2.04.
  Grantors Remain Liable     26  
 
           
Section 2.05.
  Delivery of Collateral     26  
 
           
Section 2.06.
  As to the Assigned Documents     27  
 
           
Section 2.07.
  As to Beneficial Interest Collateral     29  
 
           
Section 2.08.
  Further Assurances     30  
 
           
Section 2.09.
  Place of Perfection; Records     32  
 
           
Section 2.10.
  Voting Rights; Dividends; Etc     32  
 
           
Section 2.11.
  Transfers and Other Liens; Additional Shares or Interests     33  
 
           
Section 2.12.
  Security Trustee Appointed Attorney-in-Fact     33  
 
           
Section 2.13.
  Security Trustee May Perform     33  
 
           
Section 2.14.
  Covenant to Pay     33  
 
           
Section 2.15.
  Delivery of Collateral Supplements     34  
 
           
Section 2.16.
  Operational Covenants     34  
 
           
Section 2.17.
  Insurance     35  
 
           
Section 2.18.
  Changes to the Designated Pool; Intermediate Lessees; Owner Trusts and SPCs  
  35  
 
           
Section 2.19.
  Protection of Security Interest of the Security Trustee     39  
 
           
Section 2.20.
  Change of Name, etc     40  
 
           
Section 2.21.
  Ownership, Operation and Leasing of Pool Aircraft     40  
 
           
Section 2.22.
  Limitation on Disposition of Aircraft     41  
 
           
Section 2.23.
  Representations Regarding Operation     41  
 
           
Section 2.24.
  Compliance with Laws, Etc     41  
 
           
Section 2.25.
  Information     41  

 



--------------------------------------------------------------------------------



 



              ARTICLE III REMEDIES     42  
 
           
Section 3.01.
  Remedies     42  
 
           
Section 3.02.
  Priority of Payments     43  
 
           
Section 3.03.
  Action on Instructions     43  
 
            ARTICLE IV SECURITY INTEREST ABSOLUTE     43  
 
           
Section 4.01.
  Security Interest Absolute     43  
 
            ARTICLE V THE SECURITY TRUSTEE     44  
 
           
Section 5.01.
  Authorization and Action     44  
 
           
Section 5.02.
  Representations or Warranties     45  
 
           
Section 5.03.
  Reliance; Agents; Advice of Counsel     45  
 
           
Section 5.04.
  Cape Town Convention     47  
 
           
Section 5.05.
  No Individual Liability     47  
 
            ARTICLE VI SUCCESSOR SECURITY TRUSTEE     47  
 
           
Section 6.01.
  Resignation and Removal of the Security Trustee     47  
 
           
Section 6.02.
  Appointment of Successor     47  
 
            ARTICLE VII INDEMNITY AND EXPENSES     48  
 
           
Section 7.01.
  Indemnity     48  
 
           
Section 7.02.
  Secured Parties’ Indemnity     49  
 
           
Section 7.03.
  No Compensation from Secured Parties     50  
 
           
Section 7.04.
  Security Trustee Fees     50  
 
            ARTICLE VIII GUARANTY     50  
 
           
Section 8.01.
  Guaranty     50  
 
           
Section 8.02.
  Contribution     50  
 
           
Section 8.03.
  Guaranty Absolute     50  
 
           
Section 8.04.
  Waiver and Acknowledgments     53  
 
           
Section 8.05.
  Subrogation     54  
 
           
Section 8.06.
  No Waiver; Remedies     55  
 
           
Section 8.07.
  Continuing Guaranty     55  
 
           
Section 8.08.
  Subordination of Certain Intercompany Indebtedness     56  
 
           
Section 8.09.
  Limit of Liability     56  
 
            ARTICLE IX MISCELLANEOUS     56  
 
           
Section 9.01.
  Amendments; Waivers; Etc     56  
 
           
Section 9.02.
  Addresses for Notices     57  
 
           
Section 9.03.
  No Waiver; Remedies     57  

 



--------------------------------------------------------------------------------



 



             
Section 9.04.
  Severability     58  
 
           
Section 9.05.
  Continuing Security Interest; Assignments     58  
 
           
Section 9.06.
  Release and Termination     58  
 
           
Section 9.07.
  Currency Conversion     58  
 
           
Section 9.08.
  Governing Law     59  
 
           
Section 9.09.
  Jurisdiction; Consent to Service of Process     59  
 
           
Section 9.10.
  Counterparts     60  
 
           
Section 9.11.
  Table of Contents, Headings, Etc     60  
 
           
Section 9.12.
  Non-Invasive Provisions     60  
 
           
Section 9.13.
  Limited Recourse     61  

SCHEDULES

     
Schedule I
  Designated Pool: List of Aircraft, Airframes and Engines
Schedule II
  Pledged Stock, Pledged Beneficial Interest and Pledged Membership Interests
Schedule III
  Trade Names
Schedule IV
  Chief Place of Business and Chief Executive or Registered Office
Schedule V
  Insurance
Schedule VI
  Leases
 
   
EXHIBITS
   
 
   
Exhibit A-1
  Form of Collateral Supplement
Exhibit A-2
  Form of Grantor Supplement
Exhibit B
  Form of Consent and Agreement
Exhibit C
  Form of FAA Aircraft Mortgage
Exhibit D
  Form of FAA Aircraft Mortgage and Lease Security Assignment
Exhibit E
  Form of FAA Lease Security Assignment
Exhibit F-1
  Form of Lessee Notice
Exhibit F-2
  Form of Lessee Acknowledgment
Exhibit G
  Form of Intercreditor Agreement
Exhibit H
  Form of Grantor Request and Assumption Agreement
Exhibit I
  Form of Account Control Agreement

 



--------------------------------------------------------------------------------



 



          THIS AIRCRAFT MORTGAGE AND SECURITY AGREEMENT AND GUARANTY (this
“Agreement”), dated as of August 11, 2010, is made among INTERNATIONAL LEASE
FINANCE CORPORATION, a California corporation (“ILFC”), ILFC IRELAND LIMITED, a
private limited liability company incorporated under the laws of Ireland, and
ILFC (BERMUDA) III, LTD., a company incorporated under the laws of Bermuda
(collectively, the “Initial Intermediate Lessees”) and the ADDITIONAL GRANTORS
who from time to time become grantors under this Agreement (together with ILFC
and the Initial Intermediate Lessees, the “Grantors”), and WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”),
as the security trustee (in such capacity, and together with any permitted
successor or assign thereto or any permitted replacement thereof, the “Security
Trustee”).
PRELIMINARY STATEMENTS:
          (1)        ILFC as Issuer (the “Issuer”), The Bank of New York Mellon
Trust Company, N.A. as Trustee (the “Trustee”), and as Paying Agent, Security
Registrar and Authentication Agent have entered into that certain Indenture,
dated as of the date hereof (the “Indenture”) pursuant to which the Issuer will
issue its “2014 Notes”, its “2016 Notes” and its “2018 Notes” (which “2018
Notes”, together with the 2014 Notes and 2016 Notes, are defined collectively
under the Indenture as the “Notes”) and possibly other “Additional Securities”
under and as defined therein.
          (2)        The Issuer and the other Grantors on the date hereof, and
may from time to time hereafter, wish to grant security for the benefit of the
Trustee, the Security Trustee and the Holders of such 2014 Notes, such 2016
Notes, such 2018 Notes and such Additional Securities (defined collectively
under the Indenture as the “Securities”), all in accordance with and subject to
the terms and conditions of this Agreement.
          (3)        The Issuer has agreed pursuant to the Indenture, and it is
a condition precedent to the issuance of the Securities by the Issuer under the
Indenture, that the Issuer and the other Grantors enter into this Agreement.
          (4)        Each Grantor will derive substantial direct and indirect
benefit from the transactions described above.
          (5)        Wells Fargo is willing to act as the Security Trustee under
this Agreement.
          NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with the Security Trustee for its benefit and the benefit of the other
Secured Parties, and the Security Trustee hereby agrees on its own behalf and on
behalf of the other Secured Parties, as follows:

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
        Section 1.01.    Definitions. Certain Defined Terms. For the purposes of
this Agreement, the following terms have the meanings indicated below:
“Account Collateral” has the meaning specified in Section 2.01(g).
“Account Control Agreement” means an Account Control Agreement substantially in
the form of Exhibit I hereto among ILFC, the Security Trustee and the applicable
depository/securities intermediary.
“Acquisition Agreement” means any agreement to provide warranties in connection
with any agreement pursuant to which a Pool Aircraft has been or will be
acquired by ILFC or any of its Subsidiaries to the extent permitted to be
assigned without third party consent.
“Additional Grantor” has the meaning specified in Section 9.01(b).
“Agreed Currency” has the meaning specified in Section 9.07.
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Aircraft Assets” means the Aircraft Collateral and any related Security
Deposits or Maintenance Rent.
“Aircraft Collateral” means all Collateral of the type described in clauses (a),
(b), (d), (e) and (f) of Section 2.01 of this Agreement.
“Aircraft Documents” means all technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required pursuant to applicable law
to be maintained with respect to the relevant Pool Aircraft, and such term shall
include all additions, renewals, revisions and replacements of any such
materials from time to time required to be made pursuant to applicable law, and
in each case in whatever form and by whatever means or medium (including
microfiche, microfilm, paper or computer disk) such materials may be maintained
or retained by the relevant Lessee.
“Aircraft Objects” means, collectively, the Aircraft Objects (as defined in the
Protocol) described on Schedule I hereto and in any Collateral Supplement or
Grantor Supplement.
“Aircraft Purchase Collateral” has the meaning specified in Section 2.01(e).
“Airframe” means, individually, each of the airframes described on Schedule I
hereto and in any Collateral Supplement or Grantor Supplement.

- 5 -



--------------------------------------------------------------------------------



 



“Appraisal” means with respect to any Pool Aircraft, a “desk top” appraisal of
such Pool Aircraft by a Qualified Appraiser, which appraisal opines as to the
Base Value of such Pool Aircraft, assuming that if such Pool Aircraft is
(i) less than one year since its date of manufacture, it has 100% remaining
maintenance condition life, (ii) between one and three years since its date of
manufacture, it has 75% remaining maintenance condition life and (iii) greater
than three years since its date of manufacture, it is in “half-time” remaining
maintenance condition life.
“Appraised Value” means, with respect to any Pool Aircraft as of any date of
determination thereof, the value of such Pool Aircraft as of such date,
calculated by taking the lesser of the average and the median of the most recent
Appraisals conducted with respect to such Pool Aircraft.
“Assigned Agreement Collateral” has the meaning specified in Section 2.01(d).
“Assigned Agreements” has the meaning specified in Section 2.01(d)(i).
“Assigned Documents” means, collectively, the Assigned Agreements, the Assigned
Leases and the Acquisition Agreements included in the Aircraft Purchase
Collateral.
“Assigned Leases” has the meaning specified in Section 2.01(b).
“Average Age” means, at any time, the average age of all of the Pool Aircraft at
such time, weighted by Base Values, as established (x) on the Effective Date,
pursuant to the Initial Appraisals delivered in connection therewith and
(y) thereafter, pursuant to the most recent Appraisals delivered pursuant to
this Agreement and the Indenture.
“Base Value” means, with respect to a Pool Aircraft, the value, expressed in
dollars, of such Aircraft, determined on the basis of an open, unrestricted,
stable market environment with a reasonable balance of supply and demand and
with full consideration of such Aircraft’s “highest and best use”, presuming an
arm’s length, cash transaction between willing, able and knowledgeable parties,
acting prudently, with an absence of duress and with a reasonable period of time
available for remarketing.
“Beneficial Interest Collateral” has the meaning specified in Section 2.01(c).
“Cape Town Convention” means, collectively, the Convention and the Protocol,
together with all regulations and procedures issued in connection therewith, and
all other rules, amendments, supplements, modifications, and revisions thereto
(in each case using the English language version).
“Cape Town Lease” means any Lease (including any Lease between Grantors) that
has been entered into, extended, assigned or novated after March 1, 2006 (or
such later date as the Cape Town Convention may be given effect under the law of
any applicable jurisdiction) (A) with a Cape Town Lessee or (B) where the
related Aircraft Object is registered in a “Contracting State”.

- 6 -



--------------------------------------------------------------------------------



 



“Cape Town Lessee” means a lessee under a Lease that is “situated in” a
“Contracting State”.
“Cash Collateral Account” means the account described as such in the Account
Control Agreement.
“Certificated Security” means a certificated security (as defined in
Section 8-102(a)(4) of the UCC) other than a Government Security.
“Chattel Paper Original” has the meaning specified in Section 2.05.
“Collateral Supplement” means a supplement to this Agreement in substantially
the form attached as Exhibit A-1 executed and delivered by a Grantor.
“Collateral” has the meaning specified in Section 2.01.
“Convention” means the Convention on International Interests in Mobile Equipment
signed in Cape Town, South Africa on November 16, 2001.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt-to-Collateral Value Ratio” means, as of any date of determination, the
ratio of (i) the aggregate outstanding principal amount of the Securities and
any Permitted Refinancing Debt as of such date of determination (which in the
case of any legal defeasance, shall not include the aggregate outstanding
principal amount of the defeased series of Securities for which cash has been
deposited), divided by (ii) the sum of (x) the aggregate Appraised Value of all
Pool Aircraft included in the Designated Pool as of such date of determination
and reflected in the most recent Appraisals delivered pursuant to the Indenture
plus (y) the amount of any cash collateral then held by the Security Trustee
(which in the case of any legal defeasance, shall not include the amount of cash
deposited with respect to the defeased series of Securities).
“Designated Pool” means the pool of aircraft Owned by the Issuer, an Owner Trust
or an SPC and listed on Schedule I hereto, as amended, restated or supplemented
from time to time pursuant to Section 2.18.
“Effective Date” means the date the Notes are issued.
“Eligible Institution” means (a) Wells Fargo in its capacity as the Security
Trustee under this Agreement; (b) any bank not organized under the laws of the
United States of America so long as it has either (i) a long-term unsecured debt
rating of A or better by Standard & Poor’s and A2 or better by Moody’s or (ii) a
short-term unsecured debt rating of A-1+ by Standard & Poor’s and P-1 or better
by Moody’s; or (c) any bank organized under the laws of the United States of
America or any state thereof, or the District of

- 7 -



--------------------------------------------------------------------------------



 



Columbia (or any branch of a foreign bank licensed under any such laws), so long
as it (i) has either (A) a long-term unsecured debt rating of [AA (or the
equivalent)] or better by each of Standard & Poor’s and Moody’s or (B) a
short-term unsecured debt rating of A-l+ by Standard & Poor’s and P-1 by Moody’s
and (ii) can act as a securities intermediary under the UCC.
“Eligible Lease” means a lease containing terms and conditions and otherwise in
a form consistent with Leasing Company Practice with respect to similar aircraft
under lease, taking into consideration, among other things, the identity of the
relevant lessee (including operating experience), the age and condition of the
applicable Pool Aircraft and the jurisdiction in which such Pool Aircraft will
be operated or registered.
“Engine” means, individually, each of the aircraft engines described on
Schedule I hereto or in any Collateral Supplement or Grantor Supplement.
“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.
“Event of Default” means any Event of Default (as defined in the Indenture).
“Event of Loss” means with respect to any Pool Aircraft (a) if the same is
subject to a Lease, a “Total Loss,” “Casualty Occurrence” or “Event of Loss” or
the like (however so defined in the applicable Lease) and receipt by the Issuer
or the applicable Grantor of payment from the Lessee in the amount required
under the Lease; or (b) if the same is not subject to a Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond repair or being rendered permanently unfit for normal use for any
reason whatsoever, (iii) requisition for title, confiscation, forfeiture or any
compulsory acquisition or seizure or requisition for hire (other than a
confiscation, compulsory acquisition or seizure or requisition for hire for a
consecutive period not exceeding 180 days) by or under the order of any
government (whether civil, military or de facto) or public or local authority in
each case other than by the United States or (iv) its hijacking, theft or
disappearance, resulting in loss of possession by the owner or operator thereof
for a period of 180 consecutive days or longer. An Event of Loss with respect to
any Pool Aircraft shall be deemed to occur on the date on which such Event of
Loss is deemed pursuant to the relevant Lease to have occurred and payment from
the Lessee in the amount required under the Lease has been received by the
Issuer or the applicable Grantor or, if the relevant Aircraft is not subject to
a Lease, (A) in the case of an actual total loss or destruction, damage beyond
repair or being rendered permanently unfit, the date on which such loss,
destruction, damage or rendering occurs (or, if the date of loss or destruction
is not known, the date on which the relevant Aircraft was last heard of); (B) in
the case of a constructive, compromised, arranged or agreed total loss, the
earlier of (1) the date 30 days after the date on which notice claiming such
total loss is issued to the insurers or brokers and (2) the date on which such
loss is agreed or compromised by the insurers; (C) in the case of requisition of
title, confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from

- 8 -



--------------------------------------------------------------------------------



 



the date on which such requisition commenced (or, if earlier, the date upon
which insurers make payment on the basis of such requisition); or (E) in the
case of clause (iv) above, the final day of the period of 180 consecutive days
referred to therein.
“Excluded Property” shall mean (a) proceeds of public liability insurance (or
government or other Person (including the Manufacturer, the Lessee and any
sublessee of the Lessee) indemnities in lieu thereof) paid or payable as a
result of insurance claims made, or losses suffered, by any Grantor or their
Affiliates, (b) proceeds of insurance maintained by any Grantor or their
Affiliates for its or their own account or benefit (whether directly or through
a Grantor) and not required by this Agreement and proceeds of insurance in
excess of the amounts required hereunder, (c) the proceeds of any requisition
for hire not required to be paid to the Security Trustee, (d) any general, Tax
or other indemnity payments, expenses, reimbursements and similar payments and
interest in respect thereof paid or payable in favor of any Grantor or their
Affiliates or their respective successors or assigns, officers, directors,
employees, agents, managers and servants, including any such payments pursuant
to any Lease, (e) any security interest held by a Grantor or any of its
Affiliates in any assets of a Lessee or any sublessee thereof or of any of their
Affiliates, other than the Security Deposit under a Lease, or a letter of credit
in lieu thereof, which secure obligations owed by such Lessee, sublessee or
Affiliate pursuant to a grant of collateral not under the applicable Lease,
(f) any interest that pursuant to a Lease may from time to time accrue in
respect of any of the amounts described in clauses (a) through (d) above,
(g) the proceeds from the enforcement of any right to enforce the payment of any
amount described in clauses (a) to (f) above, and (h) any right to exercise any
election or option or make any decision or determination, or to give or receive
any notice, consent, waiver or approval, or to take any other action in respect
of, but in each case, only to the extent relating to, any Excluded Property.
“Existing Security Agreement” has the meaning set forth in the Paydown
Agreement.
“Express Perfection Requirements” means (a) with respect to each Pool Aircraft
and the related Assigned Leases, the Required Cape Town Registrations pursuant
to Section 2.08(e) of this Agreement, UCC Financing Statement filings, the
execution and delivery to each Lessee of a Lessee Notice and the exercise of
commercially reasonable efforts to procure, as promptly as practicable, a Lessee
Acknowledgment; provided, however, that if a Lessee Acknowledgment cannot be
procured from a Lessee after the exercise of commercially reasonable efforts,
then, so long as ILFC certifies to the Security Trustee that the Lessee received
the Lessee Notice and that a lessee acknowledgement or consent is not required
by the Lessee under the Lease in order for the lessor or the owner of the Pool
Aircraft to grant the Lien in such Pool Aircraft or Lease contemplated hereby,
such Lessee Acknowledgment shall not be required; (b) with respect to each Pool
Aircraft whose country of registration is the United States and the related
Assigned Leases, the applicable FAA filings pursuant to Section 2.08(f) of this
Agreement; and (c) with respect to each Pool Aircraft registered in any country
that has not Ratified the Cape Town Convention, the Issuer has delivered a
certificate of an officer of the Issuer to the Security Trustee and the Trustee,
in which the Issuer certifies and represents that all actions have been taken
(including the execution, delivery,

- 9 -



--------------------------------------------------------------------------------



 



registration and/or filing of any Security Documents and, if so required,
related documents governed by the laws of the jurisdiction of registration of
such Pool Aircraft, and all other appropriate filings and/or recordings on the
local aviation or other applicable register or other actions in the jurisdiction
of registration of the applicable Pool Aircraft) that are necessary for the
security interests under this Agreement in favor of the Security Trustee (for
the benefit of the Secured Parties) in the applicable Aircraft Assets as
security for the Secured Obligations, to be recognized under the laws of such
jurisdiction of registration, and enforceable in such jurisdiction against the
applicable Grantors and creditors of and purchasers from such Grantors, and all
such actions have been taken; provided, that, ILFC may elect not to comply with
the requirements of this clause (c) with respect to any Pool Aircraft the
Appraised Value in respect of which, when added to the Appraised Value of any
other Pool Aircraft as to which ILFC has made this election, shall not cause the
aggregate amount of Appraised Values of all Pool Aircraft as to which ILFC has
made an election under this proviso to exceed 3% of the aggregate Appraised
Value under the Appraisals available on the Effective Date; provided, further,
that, notwithstanding anything to the contrary contained herein, with respect to
each Pool Aircraft registered in UAE, France, the United Kingdom or Mexico the
Express Perfection Requirements shall be deemed to have been satisfied if
satisfied within thirty (30) days after the Effective Date; provided further,
that, notwithstanding anything to the contrary contained herein, with respect to
each Pool Aircraft registered in China, the Express Perfection Requirements
shall be deemed to have been satisfied if satisfied within ninety (90) days
after the Effective Date.
“FAA” means the Federal Aviation Administration of the United States of America.
“FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq; as amended from time to
time, any regulations promulgated thereunder and any successor provisions.
“FAA Aircraft Mortgage and Lease Security Assignment” means an FAA Aircraft
Mortgage and Lease Security Assignment substantially in the form attached as
Exhibit D.
“FAA Aircraft Mortgage” means an FAA Aircraft Mortgage substantially in the form
attached as Exhibit C.
“FAA Lease Security Assignment” means the Lease Security Assignment in
substantially the form attached as Exhibit E hereto.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Issuer’s independent public accountants) with the most
recent audited consolidated financial statements of the Issuer.
“Government Security” means any security issued or guaranteed by the United
States of America or an agency or instrumentality thereof that is maintained in
book-entry on the records of the FRBNY and is subject to Revised Book-Entry
Rules.
“Governmental Authority” means the government of the United States, any other
nation or any state, locality or political subdivision of the United States or
any other nation, and

- 10 -



--------------------------------------------------------------------------------



 



any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Grantor Request and Assumption Agreement” means the Grantor Request and
Assumption Agreement in substantially the form of Exhibit H.
“Grantor Supplement” means a supplement to this Agreement in substantially the
form attached as Exhibit A-2 executed and delivered by a Grantor.
“Grantors” has the meaning specified in the recital of parties to this
Agreement.
“Guaranteed Obligations” means in respect of the guarantee by each Grantor set
forth in Article 8 of this Agreement, all Secured Obligations of each other
Grantor, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising.
“Guarantor Party” has the meaning specified in Section 8.01.
“ILFC” has the meaning specified in the recital of parties in this Agreement.
“Initial Intermediate Lessees” has the meaning specified in the recital of
parties to this Agreement.
“Instrument” means any “instrument” as defined in Section 9-102(a)(47) of the
UCC.
“Insurances” means, in relation to each Pool Aircraft, any and all contracts or
policies of insurance and reinsurance complying with the provisions of
Schedule V hereto or an indemnity from a Governmental Authority as indemnitor,
as appropriate, and required to be effected and maintained in accordance with
this Agreement.
“Intercreditor Agreement” means with respect to any indebtedness secured by
Permitted Junior Liens, an intercreditor agreement among the Security Trustee
and each representative of the indebtedness secured by such Permitted Junior
Liens and, if applicable, the representative for any Permitted Refinancing Debt,
in each case, that becomes a party thereto pursuant to the terms thereof, in
substantially the form attached as Exhibit G to this Agreement (in each case as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“Intermediate Lease” means, in respect of any Pool Aircraft, the lease to be
entered into between the Issuer (as lessor) and an Intermediate Lessee (as
lessee).
“Intermediate Lease Notice” has the meaning set forth in Section 2.18(d).
“Intermediate Lessee” means, in respect of any Lease of Pool Aircraft, a Person
(other than the Issuer) which, subject to the Local Requirements Exception, is
wholly owned, directly or indirectly, by the Issuer and which the Issuer may
determine is an Intermediate

- 11 -



--------------------------------------------------------------------------------



 



Lessee in accordance with the provisions of Section 2.18(d). Each of the Initial
Intermediate Lessees is an Intermediate Lessee.
“International Registry” has the meaning given to it in the Cape Town
Convention.
“Ireland” means the Republic of Ireland.
“Issuer” has the meaning specified in the preliminary statements of this
Agreement.
“Junior Lien” means a Lien granted by ILFC or any Subsidiary thereof, at any
time, upon any portion of the Collateral securing indebtedness that is secured
on a junior basis to the Securities; provided that:

  (a)  
on or before the date on which such indebtedness is incurred by the borrower
thereunder, such indebtedness is designated by ILFC, in an officers’ certificate
delivered to the Trustee as “Junior Lien Debt” for the purposes of the Indenture
and the Security Documents, which officer’s certificate shall confirm that the
requirements in this definition of “Junior Liens” have been satisfied;
    (b)  
such indebtedness is governed by an indenture, credit agreement or other
agreement that includes an acknowledgment of the Intercreditor Agreement and
does not include any covenants of ILFC and the Guarantors that are more
restrictive than the covenants of ILFC and the Guarantors as set forth in the
Indenture;
    (c)  
the representative for such indebtedness secured by Junior Liens has executed
and delivered to the Security Trustee an Intercreditor Agreement (or a
supplement thereto); and
    (d)  
all requirements set forth in the Intercreditor Agreement as to the
confirmation, grant or perfection of the Junior Lien to secure such indebtedness
in respect thereof are satisfied.

“Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of the Issuer that is secured on
a junior basis to the Secured Obligations by any Junior Lien that was permitted
to be incurred and so secured hereunder.
“Junior Lien Obligations” means Junior Lien Debt and all other “Obligations” or
“Secured Obligations” in respect thereof (under and as defined in the indenture,
credit agreement, security agreement, promissory note or other document or
instrument governing such Series of Junior Lien Debt).
“Junior Lien Representative” means the trustee, agent or other representative of
the holder(s) of any Series of Junior Lien Debt and is appointed as a Junior
Lien Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement, security agreement,
promissory note or other

- 12 -



--------------------------------------------------------------------------------



 



document or instrument governing such Series of Junior Lien Debt, together with
its successors in such capacity.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lease Assignment Documents” means, in respect of any Assigned Lease, (a) any
agreement providing for the novation thereof to substitute, or the assignment
thereof to, a Grantor as the lessor, (b) any agreement or instrument
supplemental to this Agreement for the purpose of effecting and/or perfecting
the assignment of, and the grant of a Lien upon, such Assigned Lease in favor of
the Security Trustee under any applicable law (other than the law of the State
of New York), (c) any notice provided to the applicable Lessee of the assignment
thereof pursuant to this Agreement and/or such supplement, (d) any
acknowledgment of such assignment by such Lessee and (e) any undertaking of
quiet enjoyment given by the Security Trustee in respect thereof.
“Lease Collateral” has the meaning specified in Section 2.01(b).
“Lease” means a lease agreement relating to any Pool Aircraft, which is listed
on Schedule VI hereto, as such schedule is supplemented (or, if not so
supplemented, required to be supplemented) pursuant to the terms hereof from
time to time, including to reference a successor or replacement lease agreement,
between a Grantor (as lessor), and a lessee, in each case together with all
schedules, supplements and amendments thereto and each other document, agreement
and instrument related thereto.
“Leasing Company Practice” means, in relation to an Aircraft and any particular
issue or matter, the customary commercial practice of ILFC, having regard to the
customary commercial practice that ILFC applies under similar circumstances in
respect of other aircraft owned by it or its Affiliates and not subject to this
Agreement, as such practice may be required to be adjusted by the requirements
of this Agreement, including the requirements in respect of Collateral.
“Lessee Acknowledgment” has the meaning set forth in Section 2.16(c)(ii).
“Lessee Notice” has the meaning set forth in Section 2.16(c)(ii).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

- 13 -



--------------------------------------------------------------------------------



 



“Local Requirements Exception” means an exception for Equity Interests or title
to a Pool Aircraft held by directors, trustees, nominees, conditional vendors or
similar persons under similar arrangements in order to meet local nationality or
other local requirements regarding registration or ownership of aircraft or to
minimize the impact of any Taxes on the Issuer or Lessee.
“Maintenance Rent” means, with respect to any Pool Aircraft, maintenance
reserves, maintenance rent or other supplemental rent payments based on usage in
respect of such Pool Aircraft (or its engines or other parts) payable by the
Lessee under the Lease for such Pool Aircraft for the purpose of paying,
contributing to, reserving or calculating potential liability in respect of
payments for future maintenance and repair of such Pool Aircraft, indemnity
payments and any other payments other than scheduled rent payments.
“Non-Pool Aircraft” means, as of any date, any aircraft Owned by the Issuer or
any of its Subsidiaries that is not included in the Designated Pool as of such
date.
“Other Aircraft Types” means Aircraft of each of the following types: (a) Airbus
A321-100, (b) Airbus A340, (c) Boeing 757, (d) Boeing 737-300, (e) Boeing
737-400, (f) Boeing 737-500, (g) Boeing 747, (h) Boeing 767, (i) Boeing 777-300
(non-ER) and (j) Boeing MD-11.
“Own” means, with respect to any Aircraft, to hold legal and sole ownership of
such Aircraft directly or to hold 100% of the beneficial ownership of such
Aircraft through a trust, conditional sale or similar arrangement holding title
to such Aircraft, or in the case of an Owner Trust or SPC, hold legal title to
such Aircraft. The terms “Ownership” and “Owned by” have a correlative meaning.
“Owner Trust” means any trust holding title to any Pool Aircraft, 100% of the
beneficial ownership of which trust is held by the Issuer or another Grantor,
and which has delivered a Grantor Request and Assumption Agreement, a grantor
supplement to this Agreement and such documents as may be required to become a
party to any other applicable Security Document.
“Owner Trust Notice” has the meaning set forth in Section 2.18(f).
“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any appliance, part, component, instrument,
appurtenance, accessory, furnishing, seat or other equipment that would qualify
as a removable part and is leased by a Lessee from a third party or is subject
to a security interest granted to a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to any Airframe or any
Engine or removed therefrom and, if the applicable Pool Aircraft or Engine is
subject to a Lease, is owned by a Grantor hereunder under the terms of such
Lease.
“Paydown Agreement” means the Master Prepayment, Release and Discharge Agreement
dated as of the date hereof among ILFC, AIG Funding, Inc., Wells Fargo

- 14 -



--------------------------------------------------------------------------------



 



Bank Northwest, National Association, as the Existing Security Trustees
thereunder, The Federal Reserve Bank of New York and the other parties thereto.
“Permitted Liens” means:

  (a)  
any Lien for Taxes if (i) such Taxes shall not be due and payable, or (ii) such
Taxes are being disputed in good faith or contested in good faith by appropriate
proceedings and reserves required by GAAP have been made therefor;
    (b)  
any Lien in respect of any Pool Aircraft for any fees or charges of any airport,
air navigation or similar authority arising by statute or operation of law if
(i) the payments for such fees or charges are not yet due or payable or
(ii) such fees or charges are being disputed in good faith or contested in good
faith by appropriate proceedings and reserves required by GAAP have been made
therefor;
    (c)  
in respect of any Pool Aircraft, any repairer’s, carrier’s or hangar keeper’s,
warehousemen’s, mechanic’s or materialmen’s Lien or employee and other like
Liens arising in the ordinary course of business by operation of law or under
customary terms of repair or modification agreements or any engine or
parts-pooling arrangements or other similar Liens if the payment for such Liens
(i) is not due and payable or (ii) is not overdue for payment having regard to
the relevant trade, in circumstances where no enforcement action against the
Aircraft has yet been taken by the relevant holder of the Lien or (iii) is
disputed in good faith or contested in good faith by appropriate proceedings and
reserves in accordance with GAAP have been made therefor;
    (d)  
any Lien assigned to or created in favor of the Security Trustee, for the
benefit of the Secured Parties (as defined in this Agreement) pursuant to this
Agreement or other Security Documents (including any Permitted Refinancing Debt)
and any Lien agreed to be released by the “Existing Security Trustees” under and
as defined in the Paydown Agreement;
    (e)  
any Lien affecting any Pool Aircraft (other than a Lien for Taxes) arising out
of judgments or awards against any of the Grantors with respect to which at the
time the period to file an appeal has not expired or an appeal is being
presented in good faith and with respect to which within sixty (60) days
thereafter there shall have been secured a stay of execution pending such
appeal, and then only for the period of such stay, and reserves required in
accordance with GAAP have been made therefor;
    (f)  
any permitted lien or encumbrance, as defined under any lease of an Aircraft
(other than Liens or encumbrances created by a Grantor except as described in
this definition);
    (g)  
the respective rights of a Grantor and the lessee or any third party that owns
or leases equipment installed on an Aircraft under any lease relating to a Pool
Aircraft, including any assignment of the relevant warranties relating to a Pool
Aircraft (including restrictions on the Grantor’s right to grant a lien on or to

- 15 -



--------------------------------------------------------------------------------



 



     
transfer the applicable Lease or Pool Aircraft) (and the rights of any sublessee
under any permitted sublease relating to such lease) and the documents related
thereto;
    (h)  
the rights of insurers meeting the requirements of Section 2.17 of this
Agreement in respect of a Pool Aircraft, subject to insurance policies having
been entered into in the ordinary course of business and according to
commercially reasonable terms;
    (i)  
the interests of a voting or owner trustee, as applicable, or of an Intermediate
Lessee in connection with the relevant Intermediate Lessee;
    (j)  
any Lien bonded against by any Grantor, any Lessee, or other similar third party
security (which does not itself result in a Lien on a Pool Aircraft or any part
thereof);
    (k)  
pledges of non-Aircraft Assets or deposits required under a Lease to secure
payment obligations of the applicable Grantor under that Lease;
    (l)  
any Lease entered into prior to the Effective Date;
    (m)  
any Eligible Lease;
    (n)  
any Lien resulting directly from any Third Party Event, but only for so long as
the Issuer and the applicable Grantor are complying with the requirements of the
proviso to the last paragraph of Section 2.16(a) of this Agreement;
    (o)  
any head lease, lease, conditional sale agreement or purchase option granted by
a lessor or owner as to the purchase of the related Pool Aircraft under or in
respect of any Lease (including to an Affiliate of the Lessee) existing on the
date of acquisition of such Pool Aircraft by the Issuer or thereafter granted in
accordance with Leasing Company Practice; and
    (p)  
any Junior Lien securing Junior Lien Obligations.

“Permitted Refinancing Debt” means any indebtedness for borrowed money secured
by a Lien on the Collateral, so long as:

  (a)  
the net proceeds of which are used to concurrently repay, redeem, refinance or
otherwise retire obligations under the Notes, Additional Securities or any
Permitted Refinancing Debt; and
    (b)  
(i) on or before the date on which such indebtedness is incurred by the Issuer,
such indebtedness is designated by the Issuer, in an officers’ certificate
delivered to the Trustee as “Permitted Refinancing Debt” for the purposes of the
Indenture and the Security Documents, which officer’s certificate shall confirm
that the requirements in this definition of “Permitted Refinancing Debt” have
been satisfied; (ii) such indebtedness ranks pari passu with the Securities;
(iii) the

- 16 -



--------------------------------------------------------------------------------



 



     
representative for such indebtedness secured by Permitted Refinancing Debt has
executed and delivered to the Security Trustee a supplemental Indenture; and
(iv) all requirements set forth in the Indenture as to the confirmation, grant
or perfection of the Permitted Refinancing Debt to secure such indebtedness in
respect thereof are satisfied.

“Pledged Beneficial Interest” means all of the beneficial interest in Grantors
that are SPCs or Owner Trusts that hold title to or otherwise Own Pool Aircraft
described in the attached Schedule II or in any Collateral Supplement or Grantor
Supplement.
“Pool Aircraft” means, as of any date, any aircraft Owned by the Issuer, another
Grantor, any SPC or any Owner Trust and included in the Designated Pool.
“Pool Specifications” is a collective reference to each of the following
requirements with respect to the Designated Pool at any applicable time (with
all calculations of Appraised Values being made based on the then most recent
Appraisal that has been made in respect of each individual Pool Aircraft):

  (a)  
the aggregate Appraised Value of a single type of Widebody Aircraft at such time
shall not exceed 50% of the aggregate Appraised Value of all Pool Aircraft;
    (b)  
the aggregate Appraised Value of all Widebody Aircraft shall not exceed 65% of
the aggregate Appraised Value of all Pool Aircraft;
    (c)  
the aggregate Appraised Value of all Preferred Aircraft Types shall be at least
50% of the aggregate Appraised Value of all Pool Aircraft;
    (d)  
the aggregate Appraised Value of all Pool Aircraft that are of a single Other
Aircraft Type shall not exceed 20% of the aggregate Appraised Value of all Pool
Aircraft;
    (e)  
the aggregate Appraised Value of all Pool Aircraft leased to a single Lessee
shall not exceed 30% of the aggregate Appraised Value of all Pool Aircraft
(excluding any Pool Aircraft leased to a Lessee that results from the merger of
two or more Lessees, if the affected Lease of such Pool Aircraft was included in
the Collateral prior to such merger);
    (f)  
the aggregate Appraised Value of all Pool Aircraft leased to Lessees based or
domiciled in any single country shall not exceed 50% of the aggregate Appraised
Value of all Pool Aircraft; and
    (g)  
the Average Age of the Pool Aircraft does not exceed the age that is equal to
the sum of (x) the Average Age on the Effective Date, plus (y) the amount of
time elapsed since the Effective Date plus (z) 6 months.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Grantors (or would accrue but for
the operation of applicable

- 17 -



--------------------------------------------------------------------------------



 



Debtor Relief Laws), whether or not such interest is allowed or allowable as a
claim in any such proceeding.
“Preferred Aircraft Types” means Aircraft of each of the following types:
(a) Airbus A319, (b) Airbus A320, (c) Airbus A321-200, (d) Airbus A330,
(e) Boeing 737-600, (f) Boeing 737-700, (g) Boeing 737-800, (h) Boeing
777-200ER, (i) Boeing 777-300ER and (j) Boeing 787.
“Protocol” means the Protocol to the Convention on Matters Specific to Aircraft
Equipment, as in effect in any applicable jurisdiction from time to time.
“Qualified Appraiser” means, with respect to Appraisals used to calculate the
Debt-to-Collateral Value Ratio as of the Effective Date, each of AVITAS, Inc.,
Ascend Worldwide Ltd. and Aviation Specialist Group, and with respect to
Appraisals thereafter, such appraisal firms and any other nationally recognized
appraisal firms selected and retained by the Issuer.
“Ratify” means ratification by any applicable jurisdiction of the Cape Town
Convention. The term “Ratified” has a correlative meaning.
“Received Currency” has the meaning specified in Section 9.07.
“Records” means all Leases and all Aircraft Documents directly related to the
Leases and the Aircraft Assets related to the Pool Aircraft.
“Related Collateral Documents” means a letter of credit, third-party or bank
guarantee or cash collateral provided by or on behalf of a Lessee to secure such
Lessee’s obligations under a Lease, in each case to the extent assignable
without the consent of a third party.
“Relevant FAA Aircraft Mortgages and Lease Security Assignments” means,
collectively, the FAA Aircraft Mortgage and Lease Security Assignments.
“Relevant FAA Aircraft Mortgages” means, collectively, the FAA Aircraft
Mortgages.
“Relevant FAA Lease Security Assignments” means, collectively, the FAA Lease
Security Assignments.
“Replaced Aircraft” has the meaning set forth in Section 2.18(b).
“Replacement Aircraft” has the meaning set forth in Section 2.18(b).
“Required Cape Town Registrations” has the meaning set forth in Section 2.08(e).
“Requirement of Law” means, as to any Person, any Law applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject, including, without limitation, each applicable foreign
aviation law applicable to such Person or the aircraft owned or operated by it
or as to which it has a contractual responsibility.

- 18 -



--------------------------------------------------------------------------------



 



“Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and
bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-entry securities of the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation); 12 C.F.R.
§ 1511 (book-entry securities of the Resolution Funding Corporation); 31 C.F.R.
§ 354 (book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality.
“Secured Debt Representatives” means the Security Trustee and each Junior Lien
Representative.
“Secured Debt” means the Securities, the Permitted Refinancing Debt and the
Junior Lien Debt.
“Secured Obligations” means all principal of the Securities Outstanding from
time to time under the Indenture, all accrued unpaid interest (including
Post-Petition Interest) on the Securities, all other amounts now or hereafter
payable by any Grantor under the Indenture, this Agreement or any Security
Document and any fees or other amounts (including any Permitted Refinancing
Debt) now or hereafter payable by any Grantor to the Trustee or the Security
Trustee for acting in its capacity as such pursuant to a separate agreement
among such parties, in each case, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising.
“Secured Party” means any of or, in the plural form, the Security Trustee, on
behalf of itself, the Trustee, the Holders of the Securities from time to time
Outstanding, and the holders of Permitted Refinancing Debt outstanding from time
to time.
“Securities Account” means a securities account as defined in Section 8-501(a)
of the UCC maintained in the name of the Security Trustee as “entitlement
holder” (as defined in Section 8-102(a)(7) of the UCC) on the books and records
of a Securities Intermediary whose “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110(e) of the UCC) is the State of New York.
“Securities Intermediary” means any “securities intermediary” with respect to
the Security Trustee as defined in 31 C.F.R. Section 357.2 or
Section 8-102(a)(14) of the UCC.
“Security Deposit” means any security deposits and any payments made to
reinstate security deposits payable by any Lessee under a Lease.
“Security Documents” means this Agreement and each other agreement, supplement,
instrument or document executed and delivered pursuant to Section 2.18 or 2.19
to secure any of the Secured Obligations.
“Security Trustee” has the meaning specified in the recital of parties to this
Agreement.

- 19 -



--------------------------------------------------------------------------------



 



“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt under any indenture or credit facility that constitutes Junior Lien
Obligations.
“SPC” means any special purpose Person, organized under the laws of Ireland or a
state, or territory or possession of the United States, Australia, France,
Bermuda, Cayman Islands, Aruba, the United Kingdom, Malaysia (Labuan), Norway or
other jurisdictions in which Issuer, in accordance with Leasing Company
Practice, organizes subsidiaries for the ownership or leasing of aircraft,
holding title to any Pool Aircraft (but not other aircraft), 100% of the
beneficial and equitable ownership of which is held by the Issuer or another
Grantor, and which has delivered a Grantor Request and Assumption Agreement, a
grantor supplement to this Agreement and such documents as may be required to
become a party to any other applicable Security Document.
“SPC Notice” has the meaning set forth in Section 2.18(f).
“Third Party Event” means any act or omission of a Lessee or sub-lessee, or of
any Person claiming by or through a Lessee or a sub-lessee, or of any Person
which has possession of the Pool Aircraft or any Engine for the purpose of
repairs, maintenance, modification or storage, or by virtue of any theft,
requisition, seizure, or confiscation of the Pool Aircraft, or otherwise (other
than seizure or confiscation arising from a breach by the Grantors themselves of
Section 2.24).
“UCC Financing Statement” means any financing statement to be filed in any
appropriate filing office in any UCC Jurisdiction and that (i) indicates the
applicable Collateral by any description which reasonably approximates the
description contained in this Agreement and in this Agreement as all applicable
assets of the applicable Grantor or words of similar effect, regardless of
whether any particular asset comprised in such Collateral falls within the scope
of Article 9 of the UCC or other similar provisions of the UCC Jurisdiction, and
(ii) contains any other information required by part 5 of Article 9 of the UCC,
or by any other applicable provision under the laws of the UCC Jurisdiction, for
the sufficiency or filing office acceptance of any financing statement or
amendment; provided, however, that in addition to any financing statement to be
filed in any appropriate filing office in any UCC Jurisdiction, UCC Financing
Statements shall include at all times financing statements to be filed in the
State of California and the District of Columbia, as applicable.
“UCC Jurisdiction” means any Uniform Commercial Code jurisdiction in which the
filing of a UCC Financing Statement is effective to perfect a security interest
in the Collateral under this Agreement, or any other Security Document.
“UCC” means the Uniform Commercial Code as in effect on the date of
determination in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement relating to such perfection or effect of perfection
or non-perfection.

- 20 -



--------------------------------------------------------------------------------



 



“Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.
“United States” means the United States of America.
“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.
“Widebody Aircraft” shall mean Aircraft of each of the following types:
(a) Airbus A340, (b) Boeing 767, (c) Boeing 747, (d) Boeing MD-11, (e) Airbus
A330, (f) Boeing 777, (g) Boeing 787 and (h) Airbus A310.
                    (a)        Terms Defined in the Cape Town Convention. The
following terms shall have the respective meanings ascribed thereto in the Cape
Town Convention: “Administrator”, “Contracting State”, “Contract of Sale”,
“International Interest”, “Professional User Entity”, “Prospective International
Interest”, “situated in” and “Transacting User Entity”.
                    (b)        Terms Defined in the Indenture. For all purposes
of this Agreement, all capitalized terms used but not defined in this Agreement
shall have the respective meanings assigned to such terms in the Indenture.
          Section 1.02.    Construction and Usage. Unless the context otherwise
requires:
                    (a)        A term has the meaning assigned to it and an
accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.
                    (b)        The terms “herein”, “hereof” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.
                    (c)        Unless otherwise indicated in context, all
references to Articles, Sections, Schedules or Exhibits refer to an Article or
Section of, or a Schedule or Exhibit to, this Agreement.
                    (d)        Words of the masculine, feminine or neuter gender
shall mean and include the correlative words of other genders, and words in the
singular shall include the plural, and vice versa.
                    (e)        The terms “include”, “including” and similar
terms shall be construed as if followed by the phrase “without limitation”.
                    (f)        References in this Agreement to an agreement or
other document (including this Agreement) include references to such agreement
or document as amended, replaced or otherwise modified (without, however,
limiting the effect of the provisions of this Agreement with regard to any such
amendment, replacement or modification), and the provisions of this Agreement
apply to successive events and transactions. References to any Person shall
include such Person’s successors in interest and permitted assigns.
                    (g)        References in this Agreement to any statute or
other legislative provision shall include any statutory or legislative
modification or re-enactment thereof, or any substitution

- 21 -



--------------------------------------------------------------------------------



 



therefor, and references to any governmental Person shall include reference to
any governmental Person succeeding to the relevant functions of such Person.
                    (h)        References in this Agreement to the Securities
include the conditions applicable to the Securities and any reference to any
amount of money due or payable by reference to the Securities shall include any
sum covenanted to be paid by any Grantor under this Agreement or the Indenture
in respect thereof.
                    (i)        References in this Agreement to any action,
remedy or method of judicial proceeding for the enforcement of the rights of
creditors or of security shall be deemed to include, in respect of any
jurisdiction other than the State of New York, references to such action, remedy
or method of judicial proceeding for the enforcement of the rights of creditors
or of security available or appropriate in such jurisdiction as shall most
nearly approximate such action, remedy or method of judicial proceeding
described or referred to in this Agreement.
                    (j)        Where any payment is to be made, funds applied or
any calculation is to be made hereunder on a day which is not a Business Day,
unless the Indenture or any other Security Document otherwise provides, such
payment shall be made, funds applied and calculation made on the next succeeding
Business Day, and payments shall be adjusted accordingly; provided, however,
that no additional interest shall be due in respect of such delay.
                    (k)        Terms used herein and not otherwise defined have
the meaning set forth in the Indenture.
ARTICLE II
SECURITY
          Section 2.01.    Grant of Security.
          To secure the Secured Obligations, as of the Effective Date, each
Grantor hereby assigns and pledges to the Security Trustee, for its benefit and
the benefit of the other Secured Parties, and hereby grants to the Security
Trustee for its benefit and the benefit of the other Secured Parties a security
interest in, all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired (collectively, the
“Collateral”):
                    (a)        with respect to each Grantor, all of such
Grantor’s right, title and interest in and to (i) each Pool Aircraft, including
the Airframe and Engines as the same is now and will hereafter be constituted,
and in the case of such Engines, whether or not any such Engine shall be
installed in or attached to the Airframe or any other airframe, together with
(ii) all Parts of whatever nature, which are from time to time included within
the definitions of “Airframe” or “Engines”, including all substitutions,
renewals and replacements of and additions, improvements, accessions and
accumulations to the Airframe and Engines (other than additions, improvements,
accessions and accumulations which constitute appliances, parts, instruments,
appurtenances, accessories, furnishings or other equipment excluded from the
definition of Parts), (iii) all Aircraft Documents and (iv) any money or
non-money proceeds of an Airframe or Engine of a Pool Aircraft arising from the
total or partial loss or destruction of such Airframe or

- 22 -



--------------------------------------------------------------------------------



 



its Engine or its total or partial confiscation, condemnation or requisition up
to the amount of hull insurance in respect of such Pool Aircraft required to be
carried hereunder;
                    (b)        with respect to each Grantor, all of such
Grantor’s right, title and interest in and to all Leases to which such Grantor
is or may from time to time be party with respect to the Pool Aircraft and any
leasing arrangements among Grantors with respect to such Leases together with
all Related Collateral Documents (all such Leases and Related Collateral
Documents, the “Assigned Leases”), including (i) all rights of such Grantor to
receive moneys due and to become due under or pursuant to such Assigned Leases,
(ii) all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to such Assigned Leases up to the amount of
hull insurance in respect of the Aircraft required to be carried hereunder,
(iii) claims of such Grantor for damages arising out of or for breach or default
under such Assigned Leases, (iv) all rights under any such Assigned Lease with
respect to any subleases of the Pool Aircraft subject to such Assigned Lease and
(v) the right of such Grantor to terminate such Assigned Leases and to compel
performance of, and otherwise to exercise all remedies under, any Assigned
Lease, whether arising under such Assigned Leases or by statute or at law or in
equity (the “Lease Collateral”);
                    (c)        with respect to each Grantor, all of the
following (the “Beneficial Interest Collateral”):
                                 (i)        the Pledged Beneficial Interests,
all certificates, if any, from time to time representing all of such Grantor’s
right, title and interest in the Pledged Beneficial Interests, any contracts and
instruments pursuant to which any such Pledged Beneficial Interests are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Beneficial Interest; and
                                 (ii)        all of such Grantor’s right, title
and interest in all additional beneficial interests in any Owner Trust from time
to time acquired by such Grantor in any manner, including the beneficial
interests in any Owner Trust that may be formed from time to time, the trust
agreements and any other contracts and instruments pursuant to which any such
Owner Trusts are created or issued, and all certificates, if any, from time to
time representing such additional beneficial interests and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all such
additional beneficial interests;
                    (d)        with respect to each Grantor, all of the
following (the “Assigned Agreement Collateral”):
                                 (i)        all of such Grantor’s right, title
and interest in and to all security assignments, cash deposit agreements and
other security agreements executed in its favor in respect of any Pool Aircraft
(including any Airframe and any Engine) pursuant to any Assigned Lease, in each
case as such agreements may be amended or otherwise modified from time to time
(collectively, the “Assigned Agreements”); and

- 23 -



--------------------------------------------------------------------------------



 



                                 (ii)        all of such Grantor’s right, title
and interest in and to all property of whatever nature, in each case pledged,
assigned or transferred to it or mortgaged or charged in its favor pursuant to
any Assigned Agreement;
                    (e)        with respect to each Grantor, all of such
Grantor’s right, title and interest in and to the Acquisition Agreements (the
“Aircraft Purchase Collateral”);
                    (f)        with respect to each Grantor, all of such
Grantor’s right, title and interest in and to the personal property identified
in a Grantor Supplement or a Collateral Supplement executed and delivered by
such Grantor to the Security Trustee;
                    (g)        with respect to each Grantor, all right of such
Grantor in and to the Cash Collateral Account and all funds, cash, investment
property, investments, securities, instruments or other property (including all
“financial assets” within the meaning of Section 8-102(a)(9) of the UCC) at any
time or from time to time credited to any such account (collectively, the
“Account Collateral”); and
                    (h)        all proceeds of any and all of the foregoing
Collateral (including proceeds that constitute property of the types described
in subsections (a), (b), (c), (d), (e) (f) and (g) of this Section 2.01);
provided that the Collateral shall not include any Excluded Property.
          Section 2.02.    Security for Obligations. This Agreement secures the
payment and performance of all Secured Obligations of the Grantors to each
Secured Party (subject to the subordination provisions of this Agreement) and
shall be held by the Security Trustee in trust for the Secured Parties. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
any Grantor to any Secured Party but for the fact that Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Grantor.
          Section 2.03.    Representations and Warranties of the Grantors. Each
Grantor represents and warrants as of the date of this Agreement, and as of each
date on which such Grantor subjects a new Pool Aircraft to this Agreement solely
with respect to such Pool Aircraft and such Grantor, as follows:
                    (a)        Each Pool Aircraft and other item of Aircraft
Collateral is either Owned by the Issuer or another Grantor or legally owned by
a Grantor that is an Owner Trust or SPC and beneficially owned by the Issuer or
any other Grantor, in each case except to the extent of the Local Requirements
Exception. The Grantors are the legal and beneficial owners of the other
Collateral. None of the Collateral has been pledged, assigned or otherwise
encumbered other than pursuant to the terms of this Agreement except for
Permitted Liens, and no Collateral is described in (i) any UCC financing
statements filed against any Grantor other than UCC financing statements which
have been or are agreed to be terminated or assigned or agreed to be assigned to
the Security Trustee and the UCC financing statements filed in connection with
Permitted Liens or (ii) any other mortgage registries, including the
International Registry (which for the avoidance of doubt, shall not include any
Contract of Sale in favor of any Grantor), or

- 24 -



--------------------------------------------------------------------------------



 



filing records that may be applicable to the Collateral in any other relevant
jurisdiction, other than such pledges, assignments or other encumbrances or such
filings or registrations that have been assigned or agreed to be assigned to the
Security Trustee or terminated or are agreed to be terminated or that have been
made in connection with Permitted Liens, this Agreement or any other Security
Document in favor of the Security Trustee for the benefit of the Secured
Parties, or, with respect to the Leases, in favor of the Grantors or the Lessee
thereunder.
                    (b)        This Agreement creates a valid and (upon the
taking of the actions required hereby) perfected security interest in favor of
the Security Trustee in the Collateral as security for the Secured Obligations,
subject in priority to no other Liens (other than Permitted Liens), and all
filings and other actions necessary to perfect and protect such security
interest as a first priority security interest of the Security Trustee have been
(or to the extent permitted hereby, or in the case of future Collateral, will
be) duly taken and are enforceable against the applicable Grantors and creditors
of and purchasers from such Grantors, except in each case that only the Express
Perfection Requirements shall be required to be satisfied.
                    (c)        No Grantor has any trade names except as set
forth on Schedule III hereto.
                    (d)        No consent of any other Person and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or other third party (including, for the avoidance of
doubt, the International Registry) is required under the laws of the United
States or Ireland (or, to the extent of the Express Perfection Requirements,
with respect to any Pool Aircraft that is not registered in a jurisdiction that
has Ratified the Cape Town Convention, and any related Assigned Lease, under
relevant local law) either (i) for the grant by such Grantor of the assignment
and security interest granted hereby, (ii) for the execution, delivery or
performance of this Agreement by such Grantor or (iii) for the perfection or
maintenance of the pledge, assignment and security interest created hereby,
except for (A) with respect to each Pool Aircraft whose country of registration
is the United States of America, the filing with the FAA, in due form, for
recordation where applicable, pursuant to Section 40102 and Section 44101
through Section 44112 of Title 49, United States Code, “Transportation,” of any
and all title, registration and financing documentation necessary to accomplish
the purposes of this Agreement, including each of the Relevant FAA Aircraft
Mortgages, each of the Relevant FAA Aircraft Mortgages and Lease Assignments
and/or each of the Relevant FAA Lease Security Assignments, as applicable, with
respect to such Pool Aircraft and/or the related Assigned Lease, (B) the
Required Cape Town Registrations, (C) the filing of financing and continuation
statements under the UCC, (D) the applicable Irish filings pursuant to
Section 2.08(f) and (E) to the extent of the Express Perfection Requirements,
such other filings as are required under relevant local law in the case of each
Pool Aircraft that is not registered in a jurisdiction that has Ratified the
Cape Town Convention and, in each case, the related Assigned Leases.
                    (e)        The chief place of business, organizational
identification number (if applicable) and chief executive or registered office
of such Grantor and the office where such Grantor keeps records of the
Collateral are located at the address specified opposite the name of such
Grantor on the attached Schedule IV. If such Grantor is the lessor under a Cape
Town Lease, it has the right to assign the International Interest provided for
in such Cape Town Lease and all associated rights in respect of such Cape Town
Lease that form part of the Collateral.

- 25 -



--------------------------------------------------------------------------------



 



                    (f)        The Pledged Beneficial Interests constitute the
percentage of the beneficial interest of the issuer thereof indicated on
Schedule II hereto.
                    (g)        The Pledged Beneficial Interests have been duly
authorized and validly issued and are fully paid up and non-assessable.
                    (h)        Any Pledged Beneficial Interests either
(i) constitute “certificated securities” within the meaning of
Section 8-102(a)(4) of the UCC, have been delivered to the Security Trustee and
are either (1) are in bearer form, (2) have been indorsed, by an effective
indorsement, to the Security Trustee or in blank or (3) have been registered in
the name of the Security Trustee or (ii) a fully executed “control agreement”
has been delivered to the Security Trustee with respect to such Pledged
Beneficial Interests or (iii) fully effective UCC Financing Statements or
similar filings have been made with respect thereto. None of the Pledged
Beneficial Interests that constitute or evidence the Collateral have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any person other than the Security Trustee.
                    (i)        A true and complete copy of each Assigned
Agreement in effect on the date hereof has been delivered to the Security
Trustee. Each Assigned Document upon its inclusion in the Collateral will have
been duly authorized, executed and delivered by the relevant Grantors, will be
in full force and effect and will be binding upon and enforceable against all
parties thereto in accordance with their terms.
          Section 2.04.    Grantors Remain Liable. Anything contained herein to
the contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Security Trustee of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) in each case, unless the Security Trustee or
any other Secured Party, expressly in writing or by operation of law, assumes or
succeeds to the interests of any Grantor hereunder, no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor under the contracts
and agreements included in the Collateral or to take any action to collect or
enforce any claim for payment assigned under this Agreement.
          Section 2.05.    Delivery of Collateral. Subject to the last sentence
of this Section 2.05, all certificates or instruments representing or evidencing
any Collateral, if deliverable, shall be delivered to and held by or on behalf
of the Security Trustee and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to evidence the security
interests granted thereby. The Security Trustee shall have the right, so long as
any series of Securities has been accelerated and such acceleration has not been
rescinded as provided in the Indenture, to transfer to or to register in the
name of the Security Trustee or any of its nominees any or all of the Pledged
Beneficial Interests, subject only to the revocable rights specified in
Section 2.10(a). In addition, the Security Trustee shall have the right at any
time, so long as any series of

- 26 -



--------------------------------------------------------------------------------



 



Securities has been accelerated and such acceleration has not been rescinded as
provided in the Indenture, to exchange certificates or instruments representing
or evidencing any Collateral for certificates or instruments of smaller or
larger denominations. To the extent that any Assigned Lease constitutes
“tangible chattel paper” (as defined in Section 9-102(a)(78) of the UCC), the
Grantors shall, if it has an original of such Assigned Lease in its possession,
cause the original of such Assigned Lease (the “Chattel Paper Original”) to be
delivered to the Security Trustee promptly (and in any case no later than
30 days) after the execution and delivery of such Assigned Lease by all its
parties. Notwithstanding anything else to the contrary in the Indenture or this
Agreement, no Grantor shall be required to deliver to the Security Trustee any
letter of credit or promissory note issued pursuant to an Assigned Lease.
          Prior to subjecting any cash or other Account Collateral to the Lien
hereof, ILFC and the Security Trustee shall enter into the Account Control
Agreement
          Section 2.06.    As to the Assigned Documents. (a)    Upon the
inclusion of any Assigned Document (other than an Assigned Lease or Acquisition
Agreements) in the Collateral, the relevant Grantor will deliver to the Security
Trustee a consent, in substantially the form of Exhibit B and executed by each
party to such Assigned Document (other than any other Grantor) or (where the
terms of such Assigned Document expressly provide for a consent to its
assignment for security purposes to substantially the same effect as Exhibit B)
will give due notice to each such other party to such Assigned Document of its
assignment pursuant to this Agreement. Upon the inclusion of any Assigned Lease
in the Collateral, subject to the provisions of the Express Perfection
Requirements, promptly after its receipt thereof from the relevant Lessee party
thereto, the relevant Grantor will deliver to the Security Trustee such
consents, acknowledgments and/or notices as are necessary under the terms of
such Assigned Lease in order to effect and perfect the assignment of, and grant
of a lien upon, such Assigned Lease pursuant to this Agreement (including, with
respect to each Assigned Lease which constitutes an International Interest
(i) where the applicable Lessee is situated for purposes of the Cape Town
Convention in a jurisdiction that is a Contracting State or (ii) the related
Aircraft Object is registered in a Contracting State, registration of such
International Interest and the assignment thereof at the International Registry)
and/or to notify the Lessee to make payment of all amounts under such Assigned
Lease to such account as the Security Trustee shall notify the Lessee after
Security Trustee notifies such Lessee of the occurrence and continuance of an
Event of Default in accordance with the terms of this Agreement. Upon the
written request of any Grantor, the Security Trustee (solely in its capacity as
such) will execute such undertakings of quiet enjoyment and other agreements of
the secured party in favor of the Lessee under any Assigned Lease as are
provided for in the Lease Assignment Documents or as are substantially to the
same effect as the undertakings of quiet enjoyment and other agreements of the
Grantor provided for in such Assigned Lease or of the Security Trustee
hereunder.
                    (b)        Upon (i) the inclusion of any Assigned Document
in the Collateral or (ii) the material amendment or the replacement of any
Assigned Document or the entering into of any new Assigned Document, the
relevant Grantor will deliver a copy thereof to the Security Trustee and will
take such other action as may be necessary to perfect the Lien of this Agreement
as to such Assigned Document such that the security interest therein granted to
the Security Trustee is senior to that of any other creditor of the Issuer
(except a Lease) or as otherwise

- 27 -



--------------------------------------------------------------------------------



 



reasonably requested by the Security Trustee (provided that only the Express
Perfection Requirements shall be required to be satisfied).
                    (c)        Each Grantor shall, at its expense:
                                 (i)        use reasonable commercial efforts,
in accordance with Leasing Company Practice to (A) perform and observe all the
terms and provisions of the Assigned Documents to be performed or observed by
it, (B) enforce the Assigned Documents in accordance with their terms and
(C) after receipt of notice to such effect (to the extent permitted by law), so
long as any series of Securities has been accelerated and such acceleration has
not been rescinded as provided in the Indenture, take all such action to such
end as may be from time to time reasonably requested by the Security Trustee;
and
                                 (ii)        furnish to the Security Trustee
promptly upon receipt copies of each material amendment, supplement or waiver to
a Lease received by such Grantor under or pursuant to the Assigned Documents,
and from time to time, subject to the provisions of the applicable Assigned
Document relating to the Lessee’s obligation to furnish such information and
subject to any confidentiality provisions therein, and, so long as any series of
Securities has been accelerated and such acceleration has not been rescinded as
provided in the Indenture, (A) furnish to the Security Trustee such information
and reports regarding the Collateral as the Security Trustee may reasonably
request and (B) upon reasonable request of the Security Trustee make to each
other party to any Assigned Document such demands and requests for information
and reports or for action as such Grantor is entitled to make thereunder.
                    (d)        So long as no series of Securities has been
accelerated, and during the existence of such an acceleration if the Security
Trustee has not, to the extent permitted by law, notified such Grantor that it
may no longer take or not take such action, and notwithstanding any provision to
the contrary in this Agreement, each Grantor shall be entitled, to the exclusion
of the Security Trustee but subject always to the terms of this Agreement (x) to
exercise and receive, directly or indirectly through one or more agents, any of
the claims, rights, powers, privileges, remedies and other benefits under,
pursuant to, with respect to or arising out of the Assigned Documents and (y) to
take any action or to not take any action, directly or indirectly through one or
more agents, related to the Assigned Documents and the lessees or counterparties
thereunder, including entering into, amending, supplementing, terminating,
performing, enforcing, compelling performance of, exercising all remedies
(whether arising under any Assigned Document or by statute or at law or in
equity or otherwise) under, exercising rights, elections or options or taking
any other action under or in respect of, granting or withholding notices,
waivers, approvals and consents in respect of, receiving all payments under,
dealing with any credit support or collateral security in respect of, or taking
any other action in respect of, the Assigned Documents and contacting or
otherwise having any dealings with any lessee or counterparty thereunder;
provided, however, (i) so long as any Assigned Lease remains in effect, no
Grantor will abrogate any right, power or privilege granted expressly in favor
of the Security Trustee or any other Secured Party under any Lease Assignment
Document and (ii) during the continuance of such an acceleration and such
acceleration has not been rescinded as provided in the Indenture, all such
rights of each Grantor shall cease if the Security Trustee shall, to the extent
permitted by law, notify such Grantor of such cessation, and upon such notice

- 28 -



--------------------------------------------------------------------------------



 



(to the extent permitted by law) all such rights shall become vested in the
Security Trustee, which shall thereupon have the sole right to exercise or
refrain from exercising such rights.
          Section 2.07.    As to Beneficial Interest Collateral. (a)    All
Beneficial Interest Collateral shall be delivered to the Security Trustee as
follows:
                                 (i)        in the case of each Certificated
Security or Instrument, by (A) causing the delivery of such Certificated
Security or Instrument to the Security Trustee, registered in the name of the
Security Trustee or duly endorsed by an appropriate person to the Security
Trustee or in blank and, in each case, held by the Security Trustee, or (B) if
such Certificated Security or Instrument is registered in the name of any
Securities Intermediary on the books of the issuer thereof or on the books of
any Securities Intermediary, by causing such Securities Intermediary to
continuously credit by book entry such Certificated Security or Instrument to a
Securities Account maintained by such Securities Intermediary in the name of the
Security Trustee and confirming in writing to the Security Trustee that it has
been so credited;
                                 (ii)        in the case of each Uncertificated
Security, by (A) causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof in the name of the Security
Trustee or (B) if such Uncertificated Security is registered in the name of a
Securities Intermediary on the books of the issuer thereof or on the books of
any securities intermediary of a Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such Uncertificated
Security to a Securities Account maintained by such Securities Intermediary in
the name of the Security Trustee and confirming in writing to the Security
Trustee that it has been so credited; and
                                 (iii)        in the case of each Government
Security registered in the name of any Securities Intermediary on the books of
any securities intermediary of such Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such security to
the Securities Account maintained by such Securities Intermediary in the name of
the Security Trustee and confirming in writing to the Security Trustee that it
has been so credited.
                    (b)        Each Grantor and the Security Trustee hereby
represents, with respect to the Beneficial Interest Collateral, that it has not
entered into, and hereby agrees that it will not enter into, any agreement
(i) with any of the other parties hereto or any Securities Intermediary
specifying any jurisdiction other than the State of New York as the “securities
intermediary’s jurisdiction” within the meaning of Section 8-110(e) of the UCC
in connection with any Securities Account with any Securities Intermediary
referred to in Section 2.07(a) for purposes of 31 C.F.R. Section 357.11(b),
Section 8-110(e) of the UCC or any similar state or Federal law, or (ii) with
any other person relating to such account pursuant to which it has agreed that
any Securities Intermediary may comply with entitlement orders made by such
person. The Security Trustee represents that it will, by express agreement with
each Securities Intermediary, provide for each item of property constituting
Beneficial Interest Collateral held in and credited to the Securities Account,
including cash, to be treated as a “financial asset” within the meaning of
Section 8-102(a)(9)(iii) of the UCC for the purposes of Article 8 of the UCC.
     (c)        Without limiting the foregoing, each Grantor and the Security
Trustee agree, and the Security Trustee shall cause each Securities
Intermediary, to take such different or

- 29 -



--------------------------------------------------------------------------------



 



additional action as may be required in order to maintain the perfection and
priority of the security interest of the Security Trustee in the Beneficial
Interest Collateral in the event of any change in applicable law or regulation,
including Articles 8 and 9 of the UCC and regulations of the U.S. Department of
the Treasury governing transfers of interests in Government Securities.
          Section 2.08.    Further Assurances. (a)    Each Grantor shall:
(i) mark conspicuously its applicable records pertaining to the Collateral with
a legend, indicating that such Collateral is subject to the security interest
granted hereby; (ii) if any Collateral shall be evidenced by an instrument or
“tangible chattel paper” (as defined in Section 9-102(a)(78) of the UCC) (other
than a letter of credit or promissory note, unless, any series of Securities has
been accelerated and such acceleration has not been rescinded as provided in the
Indenture), deliver and pledge to the Security Trustee hereunder such note or
instrument or tangible chattel paper duly indorsed and accompanied by duly
executed instruments of transfer or assignment in blank; (iii) execute and file
such financing or continuation statements, or amendments thereto, and such other
instruments or notices, that may be necessary, as the Security Trustee may
reasonably request, in order to perfect and preserve the pledge, assignment and
security interest granted or purported to be granted hereby and (iv) execute,
file, record, or register such additional documents and supplements to this
Agreement, including any further assignments, security agreements, pledges,
grants and transfers, as may be required under the laws of any foreign
jurisdiction as the Security Trustee may reasonably request, to create, attach,
perfect, validate, render enforceable, protect or establish the priority of the
security interest and Lien of this Agreement (except that only the Express
Perfection Requirements shall be required to be satisfied).
                    (b)        Each Grantor hereby authorizes the Security
Trustee or its designee to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the
Collateral without the signature of such Grantor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
                    (c)        Each Grantor shall furnish or cause to be
furnished to the Security Trustee from time to time statements and schedules
further identifying and describing the Collateral.
                    (d)        Each Grantor shall, prior to or simultaneously
with any Person becoming a lessor of any Pool Aircraft, cause such Person to
enter into a Grantor Supplement.
                    (e)        Each Grantor shall ensure that at all times an
individual shall be appointed as administrator with respect to such Grantor for
purposes of the International Registry and shall register or cause to be
registered (or if the Security Trustee is making such registration, without
relieving each Grantor of such obligation, consent to such registration) with
the International Registry (collectively, the “Required Cape Town
Registrations”): (i) the International Interest provided for hereunder with
respect to each Aircraft Object in respect of Pool Aircraft where the relevant
Grantor is situated in a Contracting State or if such Aircraft Object is
registered in a Contracting State; (ii) the International Interest provided for
in any Cape Town Lease to which such Grantor is a lessor or lessee; (iii) the
assignment to the Security Trustee of each International Interest described in
clause (ii) and assigned to the Security Trustee hereunder; and (iv) the
Contract of Sale with respect to any Pool Aircraft by which title to such Pool
Aircraft is conveyed by or to such Grantor due to a transfer occurring after the
date such Pool Aircraft

- 30 -



--------------------------------------------------------------------------------



 



becomes a Pool Aircraft, but only if the seller under such Contract of Sale is
situated in a Contracting State or if such Aircraft Object is registered in a
Contracting State and if such seller agrees to such registration. To the extent
that (A) the Security Trustee’s consent is required for any such registration,
or (B) the Security Trustee is required to initiate any such registration, the
Security Trustee shall ensure that such consent or such initiation of such
registration is effected, and no Grantor shall be in breach of this Section
should the Security Trustee fail to do so in a proper fashion (it being
understood and agreed that in no event shall the Security Trustee be liable for
any failure to so register as a result of such Grantor’s failure to provide any
necessary information required for such registration in a timely manner or if
such information is inaccurate or incomplete). It is understood and agreed that
International Interests provided for hereunder shall be registered in the name
of the Security Trustee. The parties hereto agree that for the purposes of the
definition of Prospective International Interest in the Cape Town Convention,
the issuance of the Securities by the Issuer shall constitute the stated event
upon which the Issuer has created or provided for an International Interest in
the Aircraft Objects and Assigned Leases.
                    (f)        With respect to each Pool Aircraft that is
registered in the United States of America, each Grantor shall, so long as such
Pool Aircraft is so registered, and (i) in the case of a Pool Aircraft that is
not subject to an Assigned Lease, register and record with the FAA the Relevant
FAA Aircraft Mortgages with respect to such Pool Aircraft and (ii) in the case
of a Pool Aircraft that is subject to an Assigned Lease, register and record
with the FAA the Relevant FAA Aircraft Mortgages and Lease Security Assignments
with respect to such Pool Aircraft. Each Grantor shall, if at any time after the
filing with the FAA of a Relevant FAA Aircraft Mortgage with respect to a Pool
Aircraft such Pool Aircraft becomes subject to an Assigned Lease, register and
record with the FAA the Relevant FAA Lease Security Assignments with respect to
such Aircraft.
                    (g)        With respect to each Grantor incorporated under
(i) the laws of Ireland, such Grantor shall cause each Security Document
executed by it or its relevant particulars to be filed in the Irish Companies
Registration Office and, where applicable, the Irish Revenue Commissioners
within 21 days of execution thereof, or (ii) the laws of Bermuda, such Grantor
shall cause each Security Document executed by it or its relevant particulars to
be filed in the Bermudan Registrar of Companies and, where applicable, the
Bermudan Department of Civil Aviation.
                    (h)        With respect to Pool Aircraft that are registered
in a Geneva Convention country, ILFC shall cause each applicable local law
security document executed by the relevant Grantor or its relevant particulars
to be filed with the relevant local filing office or offices, as applicable, and
as and to the extent required by the provisions of the Express Perfection
Requirements.
                    (i)        With respect to Pool Aircraft that are not
registered in either a Cape Town Convention country or a Geneva Convention
country, ILFC shall cause each Security Document executed by the relevant
Grantor or its relevant particulars to be filed with the relevant local filing
office or offices, as applicable, and as and to the extent required by the
Express Perfection Requirements.

- 31 -



--------------------------------------------------------------------------------



 



          Section 2.09.    Place of Perfection; Records. Each Grantor shall keep
its chief place of business and chief executive office and the office where it
keeps its records concerning the Collateral at the location therefor specified
in Schedule IV or, upon 30 days’ prior written notice to the Security Trustee,
at such other locations in a jurisdiction where all actions required by
Section 2.03(e) shall have been taken with respect to the Collateral. Subject to
applicable confidentiality restrictions, each Grantor shall hold and preserve
such records and, so long as any series of Securities has been accelerated and
such acceleration has not been rescinded as provided in the Indenture, shall
permit representatives of the Security Trustee upon reasonable prior notice at
any time during normal business hours reasonably to inspect and make abstracts
from such records, all at the sole cost and expense of such Grantor.
          Section 2.10.    Voting Rights; Dividends; Etc. (a) So long as no
acceleration with respect to any series of Securities is in existence:
                                 (i)        Each Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to all or any
part of the Beneficial Interest Collateral pledged by such Grantor for any
purpose; provided that such Grantor shall not exercise or shall refrain from
exercising any such right if such action would constitute a breach of its
obligations under this Agreement or the Indenture; and
                                 (ii)        The Security Trustee shall execute
and deliver (or cause to be executed and delivered) to such Grantor all such
proxies and other instruments as such Grantor may reasonably request in writing
and provide for the purpose of enabling such Grantor to exercise the voting and
other rights that it is entitled to exercise pursuant to Section 2.10(a)(i).
                    (b)        So long as any series of Securities has been
accelerated and such acceleration has not been rescinded as provided in the
Indenture, and so long as such Grantor shall have received notice to such effect
from the Security Trustee, to the extent such notice is permitted by applicable
law, any and all distributions, dividends and interest paid in respect of the
Beneficial Interest Collateral pledged by such Grantor, including any and all
(i) distributions, dividends and interest paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, such Beneficial Interest
Collateral; (ii) distributions, dividends and other distributions paid or
payable in cash in respect of such Beneficial Interest Collateral in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid-in surplus; and (iii) cash paid,
payable or otherwise distributed in respect of principal of, or in redemption
of, or in exchange for, such Beneficial Interest Collateral shall be forthwith
delivered to the Security Trustee and, if received by such Grantor, shall be
received in trust for the benefit of the Security Trustee, be segregated from
the other property or funds of such Grantor and be forthwith delivered to the
Security Trustee in the same form as so received (with any necessary
endorsement).
                    (c)        So long as any series of Securities has been
accelerated and such acceleration has not been rescinded as provided in the
Indenture, and so long as such Grantor shall have received a notice to such
effect from the Security Trustee, to the extent such notice is permitted by
applicable law, all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to

- 32 -



--------------------------------------------------------------------------------



 



Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all such rights shall
thereupon become vested in the Security Trustee, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights.
          Section 2.11.    Transfers and Other Liens; Additional Shares or
Interests. No Grantor shall (i) sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, any of the
Collateral or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral of such Grantor, in the case of clause (i) or (ii) other
than the pledge, assignment and security interest created by this Agreement or a
Permitted Lien or as otherwise provided or permitted herein or in the Indenture.
          Section 2.12.    Security Trustee Appointed Attorney-in-Fact. Each
Grantor hereby irrevocably appoints, as security for the Secured Obligations,
the Security Trustee as such Grantor’s attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in the Security Trustee’s discretion, so long as
any series of Securities has been accelerated and such acceleration has not been
rescinded as provided in the Indenture, to take any action and to execute any
instrument that the Security Trustee may deem necessary or advisable to
accomplish the purposes of this Agreement, including:
                    (a)        to ask for, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;
                    (b)        to receive, indorse and collect any drafts or
other instruments and documents in connection included in the Collateral;
                    (c)        to file any claims or take any action or
institute any proceedings that the Security Trustee may deem necessary for the
collection of any of the Collateral or otherwise to enforce the rights of the
Security Trustee with respect to any of the Collateral; and
                    (d)        to execute and file any financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary, in order to perfect (except in the case of the Beneficial Interest
Collateral provided pursuant to Section 2.01(c)) and preserve the pledge,
assignment and security interest granted hereby;
provided that the Security Trustee’s exercise of any such power shall be subject
to Section 2.06(d).
          Section 2.13.    Security Trustee May Perform. If any Grantor fails to
perform any agreement contained in this Agreement, the Security Trustee may (but
shall not be obligated to) after such prior notice as may be reasonable under
the circumstances, itself perform, or cause performance of, such agreement, and
the expenses of the Security Trustee incurred in connection with doing so shall
be payable by the Grantors.
          Section 2.14.    Covenant to Pay. Each Grantor covenants with the
Security Trustee (for the benefit of the Secured Parties) that it will pay or
discharge any monies and liabilities whatsoever that are now, or at any time
hereafter may be due, owing or payable by such Grantor

- 33 -



--------------------------------------------------------------------------------



 



in any currency, actually or contingently, solely and/or jointly, and/or
severally with another or others, as principal or surety on any account
whatsoever pursuant to this Agreement and the Indenture in accordance with their
terms. Each Grantor agrees that no payment or distribution by such Grantor
pursuant to the preceding sentence shall entitle such Grantor to exercise any
rights of subrogation in respect thereof until the related Secured Obligations
shall have been paid in full. All such payments shall be made in accordance with
Section 3.02.
          Section 2.15.    Delivery of Collateral Supplements. Upon the addition
of any Pool Aircraft or the acquisition by any Grantor of any Beneficial
Interest Collateral, each relevant Grantor shall concurrently execute and
deliver to the Security Trustee a Collateral Supplement duly completed with
respect to such Collateral and shall take such steps with respect to the
perfection of such Collateral as are called for by this Agreement for Collateral
of the same type; provided that the foregoing shall not be construed to impair
or otherwise derogate from any restriction on any such action in the Indenture
or this Agreement; and provided further that the failure of any Grantor to
deliver any Collateral Supplement as to any such Collateral shall not impair the
Lien of this Agreement as to such Collateral.
          Section 2.16.    Operational Covenants.
                    (a)        Identification of Security Trustee’s Interest.
The Grantors agree to affix as promptly as practicable after the Effective Date
and thereafter to maintain in the cockpit of each Pool Aircraft, in a clearly
visible location, and on each Engine, a nameplate bearing the inscription
“MORTGAGED TO WELLS FARGO BANK NORTHWEST, N.A., AS SECURITY TRUSTEE” (such
nameplate to be replaced, if necessary, with a nameplate reflecting the name of
any successor Security Trustee); provided, however, nameplates which reference
Wells Fargo Bank Northwest, National Association, as security trustee in its
various capacities under the Existing Security Agreement are acceptable and do
not have to be changed.
                    (b)        Registration. Each Grantor shall cause each Pool
Aircraft to become (if registration is in process) or be duly registered in the
name of the relevant Grantor if so permitted under the applicable registry;
provided that a Pool Aircraft may be unregistered for a temporary period in
connection with modification or maintenance of such Pool Aircraft. The Security
Trustee agrees that it will cooperate with the relevant Grantor in changing the
state of registration of any Pool Aircraft at the cost of the relevant Grantor
and as the relevant Grantor may request, provided that such request does not
conflict with the relevant Grantor’s obligations under this Agreement.
                    (c)        Replacement of Leases. Upon execution of any
replacement Lease, the relevant Grantor shall comply with the provisions of
Sections 2.06 and 2.08 of this Agreement, as applicable, and shall deliver the
following to the Security Trustee:
                                 (i)        the Chattel Paper Original, if any,
of such replacement Lease;
                                 (ii)        a notice of assignment
substantially in the form attached hereto as Exhibit F-1 (a “Lessee Notice”),
and, to the extent required under the Express Perfection Requirements, a lessee
acknowledgment substantially in the form attached hereto as Exhibit F-2 or such
other form as is provided in the applicable Lease or as ILFC may accept pursuant
to the

- 34 -



--------------------------------------------------------------------------------



 



Express Perfection Requirements (a “Lessee Acknowledgment”) addressed to, or for
the benefit of, the Security Trustee with respect to such Lease;
                                 (iii)        certificates of insurance from
qualified brokers of aircraft insurance (or other evidence satisfactory to the
Security Trustee), evidencing all insurance required to be maintained by the
applicable Lessee, together with the endorsements required pursuant to
Section 2.17 and Schedule V of this Agreement;
                                 (iv)        promptly and in any case within
30 days of the effectiveness of the leasing of such Pool Aircraft, a copy of
such Lease and a revised or supplemented Schedule VI hereto; and
                                 (v)        copies of such legal opinions with
regard to compliance with the registration requirements of the relevant
jurisdiction, enforceability of such Lease and such other matters customary for
such transactions, in each case to the extent that receiving such legal opinions
is consistent with Leasing Company Practice.
          Section 2.17.    Insurance. The relevant Grantor shall maintain, or
procure that the relevant Lessee maintains, hull and third party liability
insurance policies, maintained with insurers or reinsured with reinsurers of
recognized responsibility or pursuant to governmental indemnities, in respect of
each Pool Aircraft in accordance with the terms of Schedule V hereto.
          Section 2.18.    Changes to the Designated Pool; Intermediate Lessees;
Owner Trusts and SPCs.
                    (a)        Restrictions on Disposition of Aircraft. Except
as expressly provided below in this Section 2.18 with respect to a Pool
Aircraft, but excluding in each case any Pool Aircraft that is removed from the
Designated Pool or replaced (directly or by transfer of an Owner Trust or SPC)
as provided below, neither the Issuer nor any other Grantor shall sell, transfer
or otherwise dispose of any Pool Aircraft (directly or by transfer of an Owner
Trust or SPC).
                    (b)        Removal of Pool Aircraft from the Designated
Pool. So long as no Event of Default shall result from or remain in existence
after such removal, the Issuer or any other Grantor may remove (directly or by
transfer of an Owner Trust or SPC) any Pool Aircraft from the Designated Pool so
long as either (i) such Pool Aircraft being removed from the Designated Pool (a
“Replaced Aircraft”) is replaced by an aircraft having an Appraised Value equal
to or greater than the then Appraised Value of the Replaced Aircraft being
removed (a “Replacement Aircraft”) and the procedures set forth in clause
(c) below are satisfied with respect to such Replacement Aircraft; provided that
after giving effect to such replacement either (x) the Pool Specifications are
met or (y) each of the requirements of the Pool Specifications are equal to or
no worse than each of the requirements of the Pool Specifications as in effect
on the date of such removal or (ii) the Issuer or such other Grantor delivers to
the Security Trustee an amount of cash, to be held by the Security Trustee as
Collateral, equal to or greater than the then Appraised Value of the Replaced
Aircraft. Upon satisfaction of the conditions set forth in the preceding
sentence with respect to any Replaced Aircraft, the Security Trustee’s security
interest in, and Lien on, such Replaced Aircraft (and any other Aircraft Assets

- 35 -



--------------------------------------------------------------------------------



 



directly related to such Replaced Aircraft) shall be automatically released and
such Replaced Aircraft shall be removed from the Designated Pool. The Security
Trustee shall promptly execute and deliver to the Issuer, at the Issuer’s
expense, all documents that the Issuer shall reasonably request to evidence its
release of the security interests in, and Liens on, the applicable Replaced
Aircraft (and any other Aircraft Assets directly related to such Replaced
Aircraft).
                    (c)        Addition of Non-Pool Aircraft to the Designated
Pool. The Issuer or any other Grantor may add any aircraft to the Designated
Pool at any time; provided that: (i) such aircraft is owned by Issuer, an Owner
Trust or an SPC at the time such aircraft becomes a Pool Aircraft; (ii) the
Issuer shall have provided three Appraisals of such aircraft from Qualified
Appraisers, each as of a date no earlier than 180 days before adding such
aircraft to the Designated Pool; (iii) Issuer shall have executed and delivered
to the Trustee and the Security Trustee a Collateral Supplement and such
certificates, opinions and documents (including UCC Financing Statements, charge
documents and registrations and recordings with the FAA (if applicable) and the
International Registry) as are required to grant to the Security Trustee a
perfected security interest in, and Lien on, such aircraft (it being understood
and agreed that, with respect to each Aircraft Asset, only the Express
Perfection Requirements, shall be required to be satisfied); (iv) the Issuer
shall have delivered a Lessee Notice to the Lessee in accordance with this
Agreement and, as promptly as practicable after the date the aircraft is added
to the Designated Pool and in any event no later than 180 days after such date,
to the extent required under the Express Perfection Requirements, shall procure
a Lessee Acknowledgement in accordance with this Agreement signed by the
applicable Lessee; and (v) no Event of Default shall result from or remain in
existence after such addition.
                    (d)        Intermediate Lessees. In connection with (i) the
replacement of any Lease of any Pool Aircraft, (ii) the addition of Non-Pool
Aircraft to the Designated Pool, or (iii) any Requirement of Law applicable to
the Issuer or another Grantor or a Lessee or a Pool Aircraft, the Issuer shall
be entitled, by giving notice (an “Intermediate Lease Notice”) to the Security
Trustee, to enter into an Intermediate Lease with an Intermediate Lessee with
respect to such aircraft; provided that:
                                           (A)        if such Intermediate
Lessee is not an Initial Intermediate Lessee, such Intermediate Lessee shall
have executed and delivered to the Trustee and the Security Trustee (1) at least
five (5) days prior to entering into an Intermediate Lease, a Request and
Assumption Agreement pursuant to the Indenture, (2) a Grantor Supplement and
(3) such certificates, opinions and documents (including UCC Financing
Statements, charge documents and registrations and recordings with the FAA (if
applicable) and the International Registry) as are required to grant to the
Security Trustee a perfected security interest in, and Lien on, the Collateral
held by such Intermediate Lessee (it being understood and agreed that, with
respect to each Aircraft Asset, only the Express Perfection Requirements shall
be required to be satisfied);
                                           (B)        such Intermediate Lessee
shall have delivered a Lessee Notice to such lessee in accordance with this
Agreement, and, to the extent required under the Express Perfection
Requirements, shall procure a Lessee Acknowledgement in accordance with this
Agreement signed by the applicable Lessee as promptly as practicable after the
date the aircraft is added to the Designated Pool and in any event no later than
180 days after such date; and

- 36 -



--------------------------------------------------------------------------------



 



                                           (C)        if such Intermediate
Lessee is incorporated under the laws of Ireland, within 21 days following the
execution of the Security Documents referred to in clauses (A) - (B) above, the
relevant Intermediate Lessee and/or Issuer or the relevant Grantor, as
applicable, shall cause each such Security Document, or the particulars thereof,
to be filed with the Irish Companies Registration Office and, if applicable, the
Irish Revenue Commissioners and in each case shall provide evidence of such
filings reasonably satisfactory to the Security Trustee or, if such Intermediate
Lessee is incorporated under the laws of any other jurisdiction requiring
specific filings or other actions, the relevant Intermediate Lessee and/or
Issuer or the relevant Grantor, as applicable, shall cause such filings to be
made or such other actions to be taken.
                    (e)        Termination of Intermediate Lessee’s Status. The
Issuer or any other Grantor may from time to time, upon not less than five
(5) days’ revocable prior written notice from Issuer to the Security Trustee and
the Trustee, at any time and from time to time assign the Equity Interests in an
Intermediate Lessee to any Person that is not a Subsidiary of Issuer or
otherwise terminate an Intermediate Lessee’s status as such, provided that such
Intermediate Lessee is not party to an Intermediate Lease or a Lease or will not
be at the time such transfer or other termination of such Intermediate Lessee’s
status as such takes effect. If an Intermediate Lessee’s status is terminated as
such, the Security Trustee’s security interests in, and Liens on, the assets of
such Intermediate Lessee shall be automatically released. The Security Trustee
shall promptly execute and deliver to Issuer, at Issuer’s expense, all documents
that Issuer shall reasonably request to evidence its release of the security
interests in and liens on, the applicable assets released in accordance with the
previous sentence.
                    (f)        Owner Trusts and SPCs. Issuer and any Grantor
shall be entitled, by giving notice (an “Owner Trust Notice” or “SPC Notice”) to
the Security Trustee and the Trustee, to permit a Pool Aircraft to be Owned by
an Owner Trust or an SPC (including by transferring such Ownership from Issuer
or a Grantor to an Owner Trust or from one Owner Trust to another or from one
SPC to another or from an SPC to an Owner Trust or vice versa); provided that:
                                           (A)        such Owner Trust or SPC
shall have executed and delivered to the Trustee and the Security Trustee (1) at
least five (5) days prior to Owning a Pool Aircraft, or an aircraft owned by an
Owner Trust or SPC becoming a Pool Aircraft hereunder, as applicable, a Request
and Assumption Agreement, (2) a Grantor Supplement and (3) such certificates,
opinions and documents (including UCC financing statements, charge documents and
registrations and recordings with the FAA (if applicable) and the International
Registry) as are required to grant to the Security Trustee a perfected security
interest in, and Lien on, the Collateral held by such Owner Trust or SPC (it
being understood and agreed that, with respect to each Aircraft Asset, only the
Express Perfection Requirements shall be required to be satisfied);
                                           (B)        subject to the Local
Requirements Exception, Issuer or any Grantor shall hold all of the Equity
Interest in such Owner Trust or SPC and shall have executed and delivered to the
Trustee and the Security Trustee (1) a Collateral Supplement, (2) the original
beneficial interest certificate evidencing Issuer’s or such Grantor’s beneficial
interest in the Owner Trust or SPC and (3) such certificates, opinions and
documents (including UCC Financing Statements and charge documents) as are
required to grant to the Security Trustee, for

- 37 -



--------------------------------------------------------------------------------



 



the benefit of the holders of the notes, a perfected security interest in, and
Lien on, the Equity Interests held by Issuer or any Grantor in such Owner Trust
or SPC; and
                                           (C)        such Owner Trust or SPC
(or Issuer or Grantor) shall have delivered a Lessee Notice to the applicable
Lessee, and, to the extent required by the Express Perfection Requirements,
shall procure a Lessee Acknowledgement signed by the applicable Lessee as
promptly as practicable after the date the Aircraft is added to the Designated
Pool and in any event no later than 180 days after such date.
                    (g)        Requirements Following Additions to Designated
Pool. Issuer shall, to the extent required by the Express Perfection
Requirements, deliver to the Security Trustee a Lessee Acknowledgement executed
by the lessee of each Pool Aircraft as promptly as practicable after such
aircraft is included in the Designated Pool, but in any event no later than
180 days after such date, including with respect to aircraft included in the
Designated Pool on the Effective Date. Required Cape Town Registrations with
respect to International Interests in Leases that are not registered on the
International Registry as of the date an aircraft is added to the Designated
Pool shall be made as promptly as practicable, but in any event no later than
180 days after such date, including with respect to aircraft included in the
Designated Pool on the Effective Date.
                    (h)        Requirements Following an Event of Loss. Upon an
Event of Loss with respect to any Pool Aircraft, the Issuer or any Grantor shall
within 180 days of such Event of Loss either (i) replace the Pool Aircraft
subject to such Event of Loss with a Replacement Aircraft which at such time has
an equal or greater Appraised Value than such Pool Aircraft had at such time
prior to the Event of Loss (and the procedures set forth in clause (c) above are
satisfied with respect to such Replacement Aircraft); provided that after giving
effect to such replacement either (x) the Pool Specifications are met or
(y) each of the requirements of the Pool Specifications are equal to or no worse
than each of the requirements of the Pool Specifications as in effect on the
date of such Event of Loss or (ii) deliver to the Security Trustee an amount of
cash, to be held by the Security Trustee as Collateral, equal to or greater than
the then Appraised Value of such Pool Aircraft prior to the Event of Loss.
                    (i)        Release of Cash Collateral. So long as no Event
of Default shall result therefrom or continue to exist thereafter, Issuer or any
Grantor shall have the right to request the Security Trustee to release any cash
collateral held by the Security Trustee by adding an aircraft to the Designated
Pool pursuant to the procedures set forth in clause (c) above and, upon such
addition, the Security Trustee will release an amount of cash Collateral equal
to the then Appraised Value of such replacement or added aircraft; provided that
after giving effect to such replacement or addition either (x) the Pool
Specifications are met or (y) each of the requirements of the Pool
Specifications are equal to or no worse than each of the requirements of the
Pool Specifications as in effect on the date of such release.
                    (j)        Refinancing of the Notes. (i) In order for ILFC
to incur Permitted Refinancing Debt that is secured by the Collateral on a pari
passu basis with the Notes: (x) the principal amount (or accreted value, if
applicable) of the Permitted Refinancing Debt shall not exceed the then
outstanding principal amount of Notes being refinanced (plus any premium and
accrued interest and expenses in connection therewith), (y) such Permitted
Refinancing Debt

- 38 -



--------------------------------------------------------------------------------



 



shall have a final maturity date later than the maturity date of the 2018 Notes
and shall not require any scheduled principal payments before such date and
(z) after giving effect to such refinancing, the Debt-to-Collateral Value Ratio
shall not exceed 63% and the Pool Specifications shall be satisfied.
                                 (i)        Following the refinancing,
redemption, repayment or defeasance of a series of Notes in its entirety, ILFC
may remove Pool Aircraft from the Designated Pool or may remove cash from the
Collateral (or any combination of the foregoing) at any time; provided that,
after giving effect to any such removal, the Debt-to-Collateral Value Ratio
shall not exceed 63% and the Pool Specifications shall be satisfied; provided,
further that any other series of Notes with an earlier scheduled maturity has
also been refinanced, redeemed, repaid or defeased in its entirety.
                                 (ii)        Any such determination of the
Debt-to-Collateral Value Ratio pursuant to the preceding paragraphs (i) or
(ii) must be calculated on the basis of ILFC obtaining and delivering to the
Security Trustee three (3) Appraisals of each Pool Aircraft from Qualified
Appraisers that were issued no more than 90 days prior to the date of the
removal.
                    (k)        Termination of Owner Trust’s or SPC’s Status. The
Issuer or any other Grantor may at any time and from time to time, upon not less
than ten (10) days’ revocable prior written notice from the Issuer to the
Security Trustee, assign the Equity Interests in an Owner Trust or SPC to any
Person that is not a Subsidiary of the Issuer or otherwise terminate an Owner
Trust’s or SPC’s status as such, provided that such Owner Trustee or SPC
(i) does not Own any Pool Aircraft or will not Own any Pool Aircraft at the time
such transfer or other termination of such Owner Trust’s or SPC’s status as such
takes effect and (ii) is not party to any Lease or Intermediate Lease or will
not be at the time such transfer or other termination of such Intermediate
Lessee’s status as such takes effect. If an Owner Trust’s or SPC’s status is
terminated as such, the Security Trustee’s security interests in, and Liens on,
the assets of and the Equity Interest in such Owner Trust or SPC shall be
automatically released. The Security Trustee shall promptly execute and deliver
to the Issuer, at the Issuer’s expense, all documents that the Issuer shall
reasonably request to evidence its release of the security interests in and
Liens on the applicable assets released in accordance with the previous
sentence.
          Section 2.19.    Protection of Security Interest of the Security
Trustee. Each Grantor shall deliver to the Security Trustee such additional
supplements to this Agreement, charges, consents and other similar instruments,
agreements, certificates, opinions and documents (including UCC Financing
Statements and charge documents) as the Security Trustee may reasonably request
to effectuate the terms hereof under and in accordance with the Security
Documents and thereby to:
                    (a)        grant, maintain, protect and evidence security
interests in favor of the Security Trustee for the benefit of the Secured
Parties, and take all actions necessary to perfect security interests in favor
of the Security Trustee, in accordance with (1) the laws of the United States
(or any instrumentality thereof) (including but not limited to the filing of UCC
Financing Statements in the appropriate locations, including the State of
California and the District of Columbia, and appropriate offices and
registrations and recordings with the FAA and the International Registry),
(2) the Cape Town Convention, (3) the laws of the jurisdiction of

- 39 -



--------------------------------------------------------------------------------



 



registration of each Pool Aircraft and (4) the laws of the jurisdiction of
organization of the applicable Grantor hereunder, in any or all present and
future property of such Grantor which would constitute Collateral under and in
accordance with the terms of the Security Documents prior to the Liens or other
interests of any Person, except to the extent Permitted Liens may have priority;
and
                    (b)        otherwise establish, maintain, protect and
evidence the rights provided to the Security Trustee, for the benefit of the
Secured Parties, under and in accordance with the terms hereof and of the
Security Documents including anything that may be necessary under (A) the laws
of the United States (or any instrumentality thereof), (B) the Cape Town
Convention, (C) the laws of the jurisdiction of registration of each Pool
Aircraft and (D) the laws of the jurisdiction of organization of the applicable
Grantor;
provided, however, that, only the Express Perfection Requirements shall be
required to be satisfied in respect of the Aircraft Collateral.
          Section 2.20.    Change of Name, etc. No Grantor shall change its
name, identity or corporate structure (within the meaning of Article 9 of the
UCC) unless such Grantor shall have given the Security Trustee at least thirty
(30) days’ prior written notice thereof; provided that, upon the Security
Trustee’s request in any case in which, in the Security Trustee’s reasonable
opinion, such change of name, identity or corporate structure would or could
make this Agreement, the other Security Documents, any filings or registrations
or any financing statement or continuation statement filed pursuant to the terms
hereof misleading within the meaning of Section 9-402(7) of the UCC or any other
applicable law, such Grantor shall promptly file appropriate amendments to all
previously made filings or registrations and all previously filed financing
statements and continuation statements.
                    (a)        Each Grantor shall give the Security Trustee at
least thirty (30) days’ prior written notice of any change of such Grantor’s
jurisdiction of incorporation.
                    (b)        The Issuer shall furnish to the Security Trustee
from time to time such statements and schedules further identifying and
describing the Collateral as the Security Trustee may reasonably request, all in
reasonable detail.
          Section 2.21.    Ownership, Operation and Leasing of Pool Aircraft. No
Grantor shall:
                    (a)        other than in connection with a sale, transfer or
other disposition permitted under Section 2.22, permit any Person other than the
Issuer or another Grantor (except to the extent of the Local Requirements
Exception) to own beneficially any Pool Aircraft, nor permit any Person other
than the Issuer, another Grantor or an Owner Trust to hold title to any Pool
Aircraft (except to the extent of the Local Requirements Exception);
                    (b)        other than in connection with a sale, transfer or
other disposition permitted under Section 2.22, permit any Person other than the
Issuer or another Grantor to hold any portion of the Equity Interest in any
Intermediate Lessee (except to the extent of the Local Requirements Exception);
and

- 40 -



--------------------------------------------------------------------------------



 



                    (c)        enforce or amend, replace or waive any term of,
or otherwise modify, any Lease with respect to any Pool Aircraft other than in a
manner consistent with Leasing Company Practice.
          Section 2.22.    Limitation on Disposition of Aircraft. Except as
expressly provided in Section 2.18, the Issuer shall not sell, transfer or
otherwise dispose (excluding, for purposes of clarification, other than by a
Lease or Intermediate Lease) of any Pool Aircraft unless the applicable
requirements in Section 2.18 shall be satisfied after giving effect to such
sale, transfer or other disposition.
          Section 2.23.    Representations Regarding Operation. No Grantor shall
represent or hold out, or consent to any Lessee representing or holding out, a
Holder of the Notes (solely in its capacity as such) as (i) the owner or lessor
of any Pool Aircraft, (ii) carrying goods or passengers on any Pool Aircraft or
(iii) being in any way responsible for any operation of carriage (whether for
hire or reward or gratuitously) with respect to any Pool Aircraft.
          Section 2.24.    Compliance with Laws, Etc. Each Grantor shall comply
in all material respects with all Requirements of Laws applicable to it and
preserve and maintain its corporate (or similar) existence, rights, franchises,
qualifications, and privileges, except to the extent that the failure so to
comply with such Requirements of Laws, or the failure so to preserve and
maintain such existence, rights, franchises, qualifications, and privileges, is
caused by a Third Party Event, or would not materially adversely affect the
Collateral, the collectability of monies owed under the Leases or the ability of
such Grantor to perform its obligations under this Agreement, the Securities or
the Indenture.
          Without limiting the foregoing, except as may be related to a Third
Party Event, each Grantor shall obtain all governmental (including regulatory)
registrations, certificates, licenses, permits and authorizations required to be
obtained by it in connection with this Agreement, the Securities and the
Indenture and for the Pool Aircraft Owned or leased by it, including a current
certificate of airworthiness for each Pool Aircraft (issued by the applicable
aviation authority and in the appropriate category for the nature of operations
of such Pool Aircraft) unless such Pool Aircraft is not subject to a Lease or is
undergoing maintenance or modification or the failure to so obtain any such
governmental (including regulatory) registration, certificate, license, permit
or authorization would not materially adversely affect the Collateral, the
collectability of monies owed under the Leases or the ability of such Grantor to
perform its obligations under this Agreement, the Securities or the Indenture,
in which case all appropriate governmental (including regulatory) registrations,
certificates, licenses, permits and authorizations shall be maintained.
          Section 2.25.    Information. The Issuer or another Grantor shall
notify the Security Trustee and Trustee promptly after a responsible officer of
the Issuer obtaining knowledge thereof, in writing and in reasonable detail, of
any Event of Loss with respect to a Pool Aircraft.
          The Issuer shall furnish promptly, from time to time, subject to
applicable confidentiality restrictions such other information, documents,
records or reports respecting the Pool Aircraft and the Leases which are
reasonably available to it and which the Trustee or the Security Trustee may,
from time to time, reasonably request (including any Appraisal) to the extent
necessary for

- 41 -



--------------------------------------------------------------------------------



 



the Trustee or the Security Trustee to confirm compliance with the terms of the
Indenture or this Agreement.
ARTICLE III
REMEDIES
          Section 3.01.    Remedies. Notwithstanding anything herein or in the
Indenture to the contrary, if any series of Securities shall be accelerated, and
unless such acceleration has been rescinded as provided in the Indenture, and in
each case subject to the quiet enjoyment rights of the applicable Lessee of any
Pool Aircraft:
                    (a)        The Security Trustee may exercise in respect of
the Collateral, in addition to other rights and remedies provided for herein
(including, for the avoidance of doubt, the rights and remedies of the Security
Trustee provided for in Section 2.10(c)), all of the rights and remedies of a
secured party upon default under the UCC (whether or not the UCC applies to the
affected Collateral) and all of the rights and remedies under applicable law and
also may (i) require any Grantor to, and such Grantor hereby agrees that it
shall, at its expense and upon written request of the Security Trustee,
forthwith assemble all or any part of the Collateral as directed by the Security
Trustee and make it available to the Security Trustee at a place to be
designated by the Security Trustee that is reasonably convenient and
(ii) without notice except as specified below, sell or cause the sale of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Security Trustee’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Security Trustee may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Security Trustee shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Security Trustee may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
                    (b)        The Security Trustee may, in addition to or in
connection with any other remedies available hereunder or under any other
applicable law, exercise any and all remedies granted under the Cape Town
Convention as it shall determine in its sole discretion. In connection
therewith, the parties hereby agree to the extent permitted by the UCC that
(i) Article 9(1) and Article 9(2) of the Convention, wherein the parties may
agree or the court may order that any Collateral shall vest in the Security
Trustee in or towards satisfaction of the Secured Obligations, shall not
preclude the Security Trustee from obtaining title to any Collateral pursuant to
any other remedies available under applicable law (including but not limited to
Article 9-620 of the UCC); (ii) any surplus of cash or cash proceeds held by the
Security Trustee and remaining after payment in full of all the Secured
Obligations owed to it shall be paid over in accordance with Section 3.02
hereof; and (iii) the Security Trustee may obtain from any applicable court,
pending final determination of any claim resulting from an Event of Default,
speedy relief in the form of any of the orders specified in Article 13 of the
Convention and Article X of the Protocol as the Security Trustee shall determine
in its sole and absolute discretion, subject to any procedural requirements
prescribed by applicable laws.

- 42 -



--------------------------------------------------------------------------------



 



                    (c)        All cash proceeds received by the Security
Trustee in respect of any sale of, collection from, or other realization upon,
all or any part of the Collateral shall be applied in accordance with
Section 3.02. Any sale or sales conducted in accordance with the terms of this
Section 3.01 shall be deemed conclusive and binding on each Grantor and the
Secured Parties.
          Section 3.02.    Priority of Payments. The Security Trustee hereby
agrees that all cash proceeds received by the Security Trustee in respect of any
Collateral pursuant to Section 3.01 hereof and any payments by any Grantor to
the Security Trustee following an acceleration of a series of Securities, so
long as such acceleration has not been rescinded as provided in the Indenture,
will be paid or held by the Security Trustee in the order of priority set forth
below:
                    (a)        first, to be paid to the Trustee (after repayment
of its fees and expenses and indemnities) for the benefit of the holders of each
series of Securities that shall have then been accelerated as a result of the
occurrence and continuance of an Event of Default (collectively, "Accelerated
Series”) until repayment in full of the Secured Obligations in respect of all
such Accelerated Series;
                    (b)        second, to be held by the Security Trustee as
cash Collateral for any series of Securities that has not then been accelerated,
until all such series of Securities shall have either become Accelerated Series
or matured, in each case, to be then paid to the Trustee to be applied to
repayment in full of the Secured Obligations in respect of all such series
(after repayment of the Trustee’s fees and expenses and indemnities); and
                    (c)        third, all remaining amounts to be paid to the
Grantors or to whomsoever a court of competent jurisdiction may direct.
          Section 3.03.    Action on Instructions. The rights and remedies of
the Security Trustee hereunder are subject to Article V of the Indenture and the
Security Trustee will only be permitted, subject to applicable law, to exercise
remedies, including to sell the Collateral, at the direction of the Trustee or
holders of a majority of the Securities Outstanding in respect of the
Accelerated Series.
ARTICLE IV
SECURITY INTEREST ABSOLUTE
          Section 4.01.    Security Interest Absolute. A separate action or
actions may be brought and prosecuted against each Grantor to enforce this
Agreement, irrespective of whether any action is brought against any other
Grantor or whether any other Grantor is joined in any such action or actions.
Except as otherwise provided in this Agreement, until the Secured Obligations
then outstanding are paid in full, all rights of the Security Trustee and the
security interests and Liens granted under, and all obligations of each Grantor
under this Agreement and the Indenture shall be absolute and unconditional,
irrespective of:
                    (a)        any lack of validity or enforceability of the
Indenture, any Security Document, Assigned Document or any other agreement or
instrument relating thereto;

- 43 -



--------------------------------------------------------------------------------



 



                    (b)        any change in the time, manner or place of
payment of, the security for, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Indenture, any Security Document, or Assigned Document or any other
agreement or instrument relating thereto;
                    (c)        any taking, exchange, release or non-perfection
of the Collateral or any other collateral or taking, release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Secured Obligations;
                    (d)        any manner of application of Collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral for all or any of the Secured
Obligations or any other assets of the Grantors;
                    (e)        any change, restructuring or termination of the
corporate structure or existence of any Grantor; or
                    (f)        any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or a
third-party grantor of a security interest or a Person deemed to be a surety.
ARTICLE V
THE SECURITY TRUSTEE
          The Security Trustee and the Secured Parties agree among themselves as
follows:
          Section 5.01.    Authorization and Action. (a) Each Secured Party by
its acceptance of the benefits of this Agreement hereby appoints and authorizes
Wells Fargo as the initial Security Trustee to take such action as trustee on
behalf of the Secured Parties and to exercise such powers and discretion under
this Agreement and the Indenture as are specifically delegated to the Security
Trustee by the terms of this Agreement and of the Indenture, and no implied
duties and covenants shall be deemed to arise against the Security Trustee. For
the avoidance of doubt, each Secured Party by its acceptance of the benefits of
this Agreement hereby requests and instructs the Security Trustee to enter into
all Assigned Lease-related documents and instruments on this date and as may
arise from time to time for the purpose of establishing and maintaining its
security interest for itself and for the benefit of the other Secured Parties in
respect of any Assigned Lease.
                    (b)        The Security Trustee accepts such appointment and
agrees to perform the same, but only upon the terms of this Agreement (including
any quiet enjoyment covenants given to the Lessees), and agrees to receive and
disburse all moneys received by it in accordance with the terms of this
Agreement. The Security Trustee in its individual capacity shall not be
answerable or accountable under any circumstances, except for its own willful
misconduct or gross negligence (or simple negligence in the handling of funds or
breach of any of its representations or warranties set forth in this Agreement),
and the Security Trustee shall not be liable for any action or inaction of any
Grantor or any other parties to any of this Agreement or the Indenture.

- 44 -



--------------------------------------------------------------------------------



 



                    (c)        Absence of Duties. The powers conferred on the
Security Trustee under this Agreement with respect to the Collateral are solely
to protect its interests in this Agreement and shall not impose any duty upon
it, except as explicitly set forth herein, to exercise any such powers. Except
for the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it under this Agreement, the Security Trustee shall
not have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve or perfect rights against any parties or any other rights pertaining to
any Collateral. The Security Trustee shall not have any duty to ascertain or
inquire as to the performance or observance of any covenants, conditions or
agreements on the part of any Grantor or Lessee. The Security Trustee shall not
be responsible for the existence, genuineness or value of any of the Collateral
or for the validity, perfection, priority or enforceability of any Liens on any
of the Collateral, whether impaired by operation of law or by reason of any
action or omission to act on its part hereunder, except to the extent such
action or omission constitutes gross negligence or willful misconduct on the
part of the Security Trustee for the validity or sufficiency of the Collateral
or any agreement or assignment contained therein, for the validity of the title
of ILFC or any other Grantor to the Collateral, for insuring the Collateral or
for the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. The Security Trustee shall
have no duty to ascertain or inquire as to the performance or observance of any
of the terms of the Indenture or any of the other Security Documents.
          Section 5.02.    Representations or Warranties. The Security Trustee
shall not make, nor shall it be deemed to have made, any representations or
warranties as to the validity, legality or enforceability of this Agreement, the
Indenture or any other document or instrument or as to the correctness of any
statement contained in any thereof, or as to the validity or sufficiency of any
of the pledge and security interests granted hereby, except that the Security
Trustee in its individual capacity hereby represents and warrants (a) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one of its officers who is and will at such time be duly
authorized to execute and deliver such document on its behalf, and (b) this
Agreement is or will be the legal, valid and binding obligation of the Security
Trustee in its individual capacity, enforceable against the Security Trustee in
its individual capacity in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally.
          Section 5.03.    Reliance; Agents; Advice of Counsel. (a) The Security
Trustee shall not incur any liability to anyone as a result of acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Security
Trustee may accept a copy of a resolution of the board or other governing body
of any party to this Agreement or the Indenture, certified by the Secretary or
an Assistant Secretary thereof or other duly authorized Person of such party as
duly adopted and in full force and effect, as conclusive evidence that such
resolution has been duly adopted by said board or other governing body and that
the same is in full force and effect. As to any fact or matter the manner of
ascertainment of which is not specifically described in this Agreement, the
Security Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely, and shall be fully

- 45 -



--------------------------------------------------------------------------------



 



protected in acting or refraining from acting, on a certificate, signed by an
officer of any duly authorized Person, as to such fact or matter, and such
certificate shall constitute full protection to the Security Trustee for any
action taken or omitted to be taken by them in good faith in reliance thereon.
The Security Trustee shall assume, and shall be fully protected in assuming,
that each other party to this Agreement is authorized by its constitutional
documents to enter into this Agreement and to take all action permitted to be
taken by it pursuant to the provisions of this Agreement, and shall not inquire
into the authorization of such party with respect thereto.
                    (b)        The Security Trustee may execute any of its
powers hereunder or perform any duties under this Agreement either directly or
by or through agents, including financial advisors, or attorneys or a custodian
or nominee, provided, however, that the appointment of any agent shall not
relieve the Security Trustee of its responsibilities or liabilities hereunder.
                    (c)        The Security Trustee may consult with counsel and
any opinion of counsel or any advice of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered or
omitted by it under this Agreement in good faith and in accordance with such
advice or opinion of counsel.
                    (d)        The Security Trustee shall be under no obligation
to exercise any of the rights or powers vested in it by this Agreement, or to
institute, conduct or defend any litigation under this Agreement or in relation
hereto, at the request, order or direction of any of the Secured Parties,
pursuant to the provisions of this Agreement, unless such Secured Party shall
have offered to the Security Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.
                    (e)        The Security Trustee shall not be required to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if there is reasonable ground for believing that the repayment
of such funds or indemnity reasonably satisfactory to it against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Security Trustee to perform, or
be responsible or liable for the manner of performance of, any obligations of
any Grantor under this Agreement or the Indenture.
                    (f)        If the Security Trustee incurs expenses or
renders services in connection with an exercise of remedies specified in
Section 3.01, such expenses (including the fees and expenses of its counsel) and
the compensation for such services are intended to constitute expenses of
administration under any bankruptcy law or law relating to creditors’ rights
generally.
                    (g)        The Security Trustee shall not be charged with
knowledge of an Event of Default unless the Security Trustee obtains actual
knowledge of such event or receives written notice of such event from any of the
Secured Parties.
                    (h)        The Security Trustee shall not have any duty to
monitor the performance of any Grantor or any other party to this Agreement, nor
shall the Security Trustee have any liability in connection with malfeasance or
nonfeasance by such parties. The Security Trustee shall not have any liability
in connection with compliance by any Grantor or any Lessee under a

- 46 -



--------------------------------------------------------------------------------



 



Lease with statutory or regulatory requirements related to the Collateral, any
Pool Aircraft or any Lease. The Security Trustee shall not make or be deemed to
have made any representations or warranties with respect to the Collateral, any
Pool Aircraft or any Lease or the validity or sufficiency of any assignment or
other disposition of the Collateral, any Pool Aircraft or any Lease.
          Section 5.04.    Cape Town Convention. The Security Trustee, during
the term of this Agreement, shall establish and maintain a valid and existing
account as a Transacting User Entity with the International Registry and appoint
an Administrator and/or a Professional User Entity to make registrations in
regard to the Collateral as required by this Agreement.
          Section 5.05.    No Individual Liability. The Security Trustee shall
not have any individual liability in respect of all or any part of the Secured
Obligations, and all shall look, subject to the lien and priorities of payment
provided herein and in the Indenture, only to the property of the Grantors (to
the extent provided herein or in the case of the Issuer in the Indenture) for
payment or satisfaction of the Secured Obligations pursuant to this Agreement
and the Indenture.
ARTICLE VI
SUCCESSOR SECURITY TRUSTEE
          Section 6.01.    Resignation and Removal of the Security Trustee. The
Security Trustee may resign at any time without cause by giving at least
30 days’ prior written notice to the Issuer and the Trustee. The Holders of a
majority in principal amount of the Outstanding Securities by Act of said
Holders delivered to the Security Trustee, the Issuer and the Trustee may at any
time remove the Security Trustee without cause. No resignation by or removal of
the Security Trustee pursuant to this Section 6.01 shall become effective prior
to the date of appointment by the Trustee upon the continuation of such Holders
of a majority in principal amount of the Outstanding Securities of a successor
Security Trustee and the acceptance of such appointment by such successor
Security Trustee.
          Section 6.02.    Appointment of Successor. (a) In the case of the
resignation or removal of the Security Trustee, the Holders of not less than a
majority in principal amount of the Outstanding Securities by Act of such
Holders delivered to the Trustee may instruct the Trustee to appoint a successor
Security Trustee, and the Trustee shall promptly make such appointment. So long
as no Event of Default shall have occurred and be continuing, any such successor
Security Trustee shall as a condition to its appointment be reasonably
acceptable to the Issuer. If a successor Security Trustee shall not have been
appointed and accepted its appointment hereunder within 60 days after the
Security Trustee gives notice of resignation, the retiring Security Trustee, the
Trustee or such Holders of less than a majority in principal amount of the
Outstanding Securities may petition any court of competent jurisdiction for the
appointment of a successor Security Trustee. Any successor Security Trustee so
appointed by such court shall immediately and without further act be superseded
by any successor Security Trustee appointed as provided in the first sentence of
this paragraph within one year from the date of the appointment by such court.

- 47 -



--------------------------------------------------------------------------------



 



                    (b)        Any successor Security Trustee shall execute and
deliver to the relevant Secured Parties an instrument accepting such
appointment. Upon the acceptance of any appointment as Security Trustee
hereunder, a successor Security Trustee, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to this Agreement, and such other instruments or
notices, as may be necessary, or as the successor Security Trustee may
reasonably request in order to continue the perfection (if any) of the Liens
granted or purported to be granted hereby, shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Security Trustee, and the retiring Security Trustee shall be discharged from its
duties and obligations under this Agreement and the Indenture. The retiring
Security Trustee shall take all steps necessary to transfer all Collateral in
its possession and all its control over the Collateral to the successor Security
Trustee. All actions under this paragraph (b) shall be at the expense of the
Issuer; provided that if a successor Security Trustee has been appointed as a
result of the circumstances described in Section 6.02(d), any actions under this
paragraph (b) as relating to such appointment shall be at the expense of the
successor Security Trustee.
                    (c)        The Security Trustee shall be an Eligible
Institution reasonably acceptable to the Issuer, if there be such an institution
willing, able and legally qualified to perform the duties of the Security
Trustee hereunder and unless such institution is an Affiliate of a Secured Party
or an Event of Default has occurred and is continuing.
                    (d)        Any corporation into which the Security Trustee
may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Security Trustee shall be a party, or any corporation to which substantially all
the business of the Security Trustee may be transferred, shall be the Security
Trustee under this Agreement without further act.
ARTICLE VII
INDEMNITY AND EXPENSES
          Section 7.01.    Indemnity. Each of the Grantors shall indemnify,
defend and hold harmless the Security Trustee (and its officers, directors,
employees, representatives and agents) from and against, any loss, liability or
expense (including reasonable legal fees and expenses) incurred by it without
negligence or bad faith on its part in connection with the acceptance or
administration of this Agreement and its duties hereunder, including the costs
and expenses of defending itself against any claim or liability and of complying
with any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties hereunder. The Security
Trustee (i) must provide reasonably prompt notice to the applicable Grantor of
any claim for which indemnification is sought, provided that the failure to
provide notice shall only limit the indemnification provided hereby to the
extent of any incremental expense or actual prejudice as a result of such
failure; and (ii) must not make any admissions of liability or incur any
significant expenses after receiving actual notice of the claim or agree to any
settlement without the written consent of the applicable Grantor, which consent
shall not be unreasonably withheld. No Grantor shall be required to reimburse
any expense or indemnify against any loss or liability incurred by the Security
Trustee through negligence or bad faith.

- 48 -



--------------------------------------------------------------------------------



 



          Each Grantor, as applicable, may, in its sole discretion and at its
expense, control the defense of the claim including, designating counsel for the
Security Trustee and controlling all negotiations, litigation, arbitration,
settlements, compromises and appeals of any claim; provided that (i) the
applicable Grantor may not agree to any settlement involving any indemnified
person that contains any element other than the payment of money and complete
indemnification of the indemnified person without the prior written consent of
the affected indemnified person, (ii) the applicable Grantor shall engage and
pay the expenses of separate counsel for the indemnified person to the extent
that the interests of the Security Trustee are in conflict with those of such
Grantor and (iii) the indemnified person shall have the right to disapprove the
counsel designated by such Grantor which disapproval shall not be unreasonably
given.
                    (a)        Each Grantor shall within ten (10) Business Days
after demand pay to the Security Trustee the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, that the Security Trustee may incur in connection with
(i) the administration of this Agreement (in accordance with fee arrangements
agreed between the Security Trustee and the Issuer), (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Security Trustee or any other Secured Party against
such Grantor hereunder or (iv) the failure by any Grantor to perform or observe
any of the provisions hereof.
          Section 7.02.    Secured Parties’ Indemnity. (a) The Security Trustee
shall be entitled to be indemnified (subject to the limitations and requirements
described in Section 7.01 mutatis mutandis) by the Holders to the sole
satisfaction of the Security Trustee before proceeding to exercise any right or
power under this Agreement at the request or direction of the Trustee or the
Holders pursuant to the Indenture.
                    (b)        In order to recover under clause (a) above, the
Security Trustee: (i) must provide reasonably prompt notice to the Trustee of
any claim for which indemnification is sought, provided that the failure to
provide notice shall only limit the indemnification provided hereby to the
extent of any incremental expense or actual prejudice as a result of such
failure; and (ii) must not make any admissions of liability or incur any
significant expenses after receiving actual notice of the claim or agree to any
settlement without the written consent of the Trustee which consent shall not be
unreasonably withheld. No Holder shall be required to reimburse any expense or
indemnify against any loss or liability sustained by the Security Trustee
through negligence or bad faith.
                    (c)        The Trustee may, in its sole discretion, and at
its expense, control the defense of the claim including, designating counsel for
the Security Trustee and controlling all negotiations, litigation, arbitration,
settlements, compromises and appeals of any claim; provided that (i) the Trustee
may not agree to any settlement involving any indemnified person that contains
any element other than the payment of money and complete indemnification of the
indemnified person without the prior written consent of the affected indemnified
person, (ii) the Trustee shall engage and pay the expenses of separate counsel
for the indemnified person to the extent that the interests of the Security
Trustee are in conflict with those of the Trustee and

- 49 -



--------------------------------------------------------------------------------



 



(iii) the indemnified person shall have the right to disapprove the counsel
designated by the Trustee which disapproval shall not be unreasonably given.
                    (d)        The provisions of Section 7.01 and this
Section 7.02 shall survive the termination of this Agreement or the earlier
resignation or removal of the Security Trustee.
          Section 7.03.    No Compensation from Secured Parties. The Security
Trustee agrees that it shall have no right against the Secured Parties for any
fee as compensation for its services in such capacity.
          Section 7.04.    Security Trustee Fees. In consideration of the
Security Trustee’s performance of the services provided for under this
Agreement, the Grantors shall pay to the Security Trustee an annual fee set
forth under a separate agreement between the Issuer and the Security Trustee and
shall reimburse the Security Trustee for expenses incurred including those
associated with the International Registry.
ARTICLE VIII
GUARANTY
          Section 8.01.    Guaranty. Subject to Section 8.09, each Grantor
hereby guarantees the punctual payment upon the expiration of any applicable
remedial period, whether at scheduled maturity or by acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
of all of its Guaranteed Obligations (each Grantor in its capacity as guarantor
under this Article 8, a “Guarantor Party”). Without limiting the generality of
the foregoing, the liability of each Guarantor Party shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any
other Grantor to any Secured Party under or in respect of the Indenture or this
Agreement but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, examination or similar proceeding
involving such other Grantor.
          Section 8.02.    Contribution. Subject to Sections 8.03 and 8.09, each
Guarantor Party hereby unconditionally agrees that in the event any payment
shall be required to be made to any Secured Party under this Article 8, such
Guarantor Party in its capacity as such will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor Party so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the
Indenture or this Agreement.
          Section 8.03.    Guaranty Absolute. Subject to Section 8.09, each
Guarantor Party guarantees that its Guaranteed Obligations will be paid in
accordance with the terms of the Indenture or this Agreement, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto. The Guaranteed Obligations of each Guarantor Party under or in respect
of this Article 8 are independent of the Guaranteed Obligations or any other
Secured Obligations of any other Grantor under or in respect of the Indenture or
this Agreement, and a separate action or actions may be brought and prosecuted
against each Guarantor Party to enforce this Article 8,

- 50 -



--------------------------------------------------------------------------------



 



irrespective of whether any action is brought against any other Grantor or
whether any other Grantor is joined in any such action or actions. The liability
of each Guarantor Party under this Article 8 shall be irrevocable, absolute and
unconditional, and each Guarantor Party hereby irrevocably waives any defenses
(other than payment in full of the Guaranteed Obligations) it may now have or
hereafter acquire in any way relating to, any or all of the following:
                    (a)        any lack of validity or enforceability of the
Indenture or any agreement or instrument relating thereto;
                    (b)        any change in the time, manner or place of
payment of, or in any other term of, all or any of its Guaranteed Obligations or
any other Secured Obligations of any other Grantor under or in respect of the
Indenture or this Agreement, or any other amendment or waiver of or any consent
to departure from the Indenture or this Agreement, including, any increase in
its Guaranteed Obligations resulting from the extension of additional credit to
any Grantor or any of its Subsidiaries or otherwise;
                    (c)        any taking, exchange, release or non-perfection
of security interest in or Lien on any Collateral or any other collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of its Guaranteed Obligations;
                    (d)        any manner of application of Collateral or any
other collateral, or proceeds thereof, to all or any of its Guaranteed
Obligations, or any manner of sale or other disposition of any Collateral or any
other collateral for all or any of its Guaranteed Obligations or any other
Secured Obligations of any Grantor under the Indenture or this Agreement or any
other assets of any Grantor or any of its Subsidiaries;
                    (e)        any change, restructuring or termination of the
corporate structure or existence of any Grantor or any of its Subsidiaries;
                    (f)        any failure of any Secured Party to disclose to
any Grantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Grantor now or hereafter known to such Secured Party (each Guarantor Party
waiving any duty on the part of the Secured Parties to disclose such
information);
                    (g)        the failure of any other Person to execute or
deliver any other guaranty or agreement or the release or reduction of liability
of any other guarantor or surety with respect to its Guaranteed Obligations; or
                    (h)        any other circumstance or any existence of or
reliance on any representation by any Secured Party that might otherwise
constitute a defense available to, or a discharge of, any Grantor or any other
guarantor or surety other than satisfaction in full of the Guaranteed
Obligations.
          This Article 8 shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of such Guarantor Party’s
Guaranteed Obligations is rescinded or must otherwise be returned by any Secured
Party or any other Person upon the insolvency, bankruptcy or reorganization of
any Grantor or otherwise, all as though such payment had not been made.

- 51 -



--------------------------------------------------------------------------------



 



          In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor Party agrees as follows:
                                 (i)        the obligation pursuant to this
Article 8 is a guaranty of payment when due and not of collectability, and is a
primary obligation of each Guarantor Party and not merely a contract of surety;
                                 (ii)        the Security Trustee may enforce
the Guaranteed Obligations upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between the Issuer and any Secured
Party with respect to the existence of such Event of Default;
                                 (iii)        the obligations of each Guarantor
Party hereunder are independent of the obligations of the Issuer and the
obligations of any other guarantor (including any other Guarantor Party) of the
obligations of the Issuer, and a separate action or actions may be brought and
prosecuted against such Guarantor Party whether or not any action is brought
against the Issuer or any of such other guarantors and whether or not the Issuer
is joined in any such action or actions;
                                 (iv)        payment by any Guarantor Party of a
portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge any Guarantor Party’s liability for any portion of the
Guaranteed Obligations which has not been paid. Without limiting the generality
of the foregoing, if the Security Trustee is awarded a judgment in any suit
brought to enforce any Guarantor Party’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor Party from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor Party, limit, affect, modify or
abridge any other Guarantor Party’s liability hereunder in respect of the
Guaranteed Obligations;
                                 (v)        any Secured Party, upon such terms
as it deems appropriate, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor Party’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor Party) with respect to the Guaranteed Obligations; (v) enforce
and apply any security now or hereafter held by or for the benefit of such
Secured Party in respect hereof or the Guaranteed Obligations and direct the
order or manner of sale thereof, or exercise any other right or remedy that such
Secured Party may have against any such security, in each case as such Secured
Party in its discretion may determine consistent herewith and any Security
Document

- 52 -



--------------------------------------------------------------------------------



 



including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
Party against any other creditor or any security for the Guaranteed Obligations;
and (vi) exercise any other rights available to it under the Indenture or this
Agreement; and
                                 (vi)        this Article 8 and the obligations
of Guarantor Parties hereunder shall be valid and enforceable and shall not be
subject to any reduction, limitation, impairment, discharge or termination for
any reason (other than as provided in Section 8.09 or by payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor Party shall have had notice or knowledge of any of
them: (i) any failure or omission to assert or enforce or agreement or election
not to assert or enforce, or the stay or enjoining, by order of court, by
operation of law or otherwise, of the exercise or enforcement of, any claim or
demand or any right, power or remedy (whether arising under the Indenture or
this Agreement, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the Indenture or this Agreement or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or the Indenture or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the Indenture or this Agreement or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Issuer and any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Issuer may allege or assert against any Secured Party in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor Party as an obligor in respect of the
Guaranteed Obligations.
          Section 8.04.    Waiver and Acknowledgments.
                    (a)        Each Guarantor Party hereby waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of its Guaranteed Obligations and this Article 8 and any
requirement that any Secured Party protect, secure, perfect

- 53 -



--------------------------------------------------------------------------------



 



or insure any Lien or any property subject thereto or exhaust any right or take
any action against any Grantor or any other Person or any Collateral.
                    (b)        Each Guarantor Party hereby unconditionally and
irrevocably waives any right to revoke this Article 8 and acknowledges that this
Article 8 is continuing in nature and applies to all of its Guaranteed
Obligations, whether existing now or in the future.
                    (c)        Each Guarantor Party hereby unconditionally and
irrevocably waives any defense (i) arising by reason of any claim or defense
based upon an election of remedies by any Secured Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor Party or other rights of such Guarantor Party to proceed against any
of the other Issuer Parties, any other guarantor or any other Person or any
Collateral; (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Guaranteed Obligations of such Guarantor Party
under this Article 8; (iii) arising by reason of the incapacity, lack of
authority or any disability or other defense of the Issuer or any other
Guarantor Party including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the Issuer or any other Guarantor Party from any cause other than payment in
full of the Guaranteed Obligations; (iv) based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (v) based upon
any Secured Party’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (vi) based on any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder; (vii) based on the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof; (viii) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; and (ix) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
                    (d)        Each Guarantor Party hereby unconditionally and
irrevocably waives any duty on the part of any Secured Party to disclose to such
Guarantor Party any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Grantor or any of its Subsidiaries now or hereafter known by such
Secured Party.
                    (e)        Each Guarantor Party acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Indenture or this Agreement and that the waivers set forth
in this Article 8 are knowingly made in contemplation of such benefits.
          Section 8.05.    Subrogation.
          Each Guarantor Party hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
other Grantor or any other insider

- 54 -



--------------------------------------------------------------------------------



 



guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor Party’s Guaranteed Obligations under or in respect of the
Indenture or this Agreement, including, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against any other Grantor or any other
insider guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including the right
to take or receive from any other Grantor or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of such Guarantor Party’s Guaranteed Obligations and all other
amounts payable under this Article 8 shall have been paid in full in cash, it
being understood that payments in respect of inter-company advances and
dividends, exclusively among the Grantors are not prohibited under this
Section 8.05 unless an Event of Default has occurred and is continuing. If any
amount shall be paid to any Guarantor Party in violation of the immediately
preceding sentence at any time prior to the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Article 8, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor
Party and shall forthwith be paid or delivered to the Security Trustee in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to such Guarantor Party’s Guaranteed Obligations and all
other amounts payable by it under this Article 8, whether matured or unmatured,
in accordance with the terms of the Indenture or this Agreement, or to be held
as Collateral for any of such Guarantor Party’s Guaranteed Obligations or other
amounts payable by it under this Article 8 thereafter arising. If all of the
Guaranteed Obligations and all other amounts payable under this Article 8 shall
have been paid in full in cash, the Secured Parties will, at any Guarantor
Party’s request and expense, execute and deliver to such Guarantor Party
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor Party of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor Party pursuant to this Article 8.
          Section 8.06.    No Waiver; Remedies.
          No failure on the part of the Security Trustee to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
          Section 8.07.    Continuing Guaranty.
          This Article 8 is a continuing guaranty and shall remain in full force
and effect until the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article 8, and (b) inure to the benefit of
and be enforceable by the Security Trustee on behalf of the Secured Parties and
its permitted successors, transferees and assigns. No Guarantor Party shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Security Trustee.

- 55 -



--------------------------------------------------------------------------------



 



          Section 8.08.    Subordination of Certain Intercompany Indebtedness.
          Each Guarantor Party hereby agrees that any obligations owed by it to
another Grantor shall be subordinated to the Guaranteed Obligations of such
Guarantor Party and that any indebtedness owed to it by another Grantor shall be
subordinated to the Guaranteed Obligations of such other Grantor, it being
understood that such Guarantor Party or such other Grantor, as the case may be,
may make payments on such intercompany indebtedness and dividends unless an
Event of Default has occurred and is continuing.
          Section 8.09.    Limit of Liability.
                    (a)        Each Guarantor Party shall be liable only for
Guaranteed Obligations aggregating up to the largest amount that would not
render its Guaranteed Obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.
                    (b)        In the event that the direct or indirect assets
of any Grantor are insufficient to pay in full all claims made by the Secured
Parties in respect of Guaranteed Obligations of such Grantor, then the Secured
Parties shall have no further claim against such Grantor with respect to its
Guaranteed Obligations for amounts that exceed its direct or indirect assets at
such time.
                    (c)        Without limiting the foregoing, the guarantees,
obligations, liabilities and undertakings granted by any Grantor (other than the
Issuer) organized under the laws of France or any other jurisdiction with
similar laws under this Agreement and the Indenture shall, for each relevant
financial year, be, in any and all cases, strictly limited to 90% of the annual
net margin generated by such Grantor or Grantors in connection with back-to-back
leasing activities between it and the Issuer with respect to the lease of Pool
Aircraft.
ARTICLE IX
MISCELLANEOUS
          Section 9.01.    Amendments; Waivers; Etc. (a) No amendment or waiver
of any provision of this Agreement shall in any event be effective unless the
same shall be in writing and signed by the Security Trustee and each other
applicable party hereto. No failure on the part of the Security Trustee to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The Security Trustee may, but shall have no obligation to, execute and
deliver any amendment or modification which would affect its duties, powers,
rights, immunities or indemnities hereunder.
                    (b)        Upon the execution and delivery by any Person of
a Grantor Supplement, (i) such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement to “Grantor” shall also mean and be a reference to such Additional
Grantor, (ii) Annexes I, II, III and IV attached to each Grantor Supplement
shall be incorporated into, become a part of and supplement Schedules I, II, III
and IV, respectively, and the Security Trustee may attach such Annexes as
supplements to such Schedules; and each reference to such Schedules shall be a
reference to such Schedules as so

- 56 -



--------------------------------------------------------------------------------



 



supplemented and (iii) such Additional Grantor shall be a Grantor for all
purposes under this Agreement and shall be bound by the obligations of the
Grantors hereunder.
                    (c)        Upon the execution and delivery by a Grantor of a
Collateral Supplement, Annexes I and II to each Collateral Supplement shall be
incorporated into, become a part of and supplement Schedules I and II,
respectively, and the Security Trustee may attach such Annexes as supplements to
such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so supplemented.
                    (d)        The Security Trustee shall, upon receipt of an
Officers’ Certificate and an Opinion of Counsel, enter into an Intercreditor
Agreement, and other related agreements (in form and substance reasonably
satisfactory to the Security Trustee) in connection with Junior Lien Debt
permitted hereunder with the holders thereof or the representative of the
holders of such indebtedness.
          Section 9.02.    Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing (including telecopier
and electronic mail) and telecopied, emailed or delivered to the intended
recipient at its address specified, as follows:
          For each Grantor:
International Lease Finance Corporation
10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile: (310) 788-1990
Telephone: (310) 788-1999
          For the Security Trustee:
Wells Fargo Bank Northwest, N.A.
299 South Main Street, 12th floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 9.02. Each such notice shall be effective (a) on the date
personally delivered to an authorized officer of the party to which sent, or
(b) on the date transmitted by legible telecopier or electronic mail
transmission with a confirmation of receipt.
          Section 9.03.    No Waiver; Remedies. No failure on the part of the
Security Trustee to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

- 57 -



--------------------------------------------------------------------------------



 



          Section 9.04.    Severability. If any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
          Section 9.05.    Continuing Security Interest; Assignments. Subject to
Section 9.06, this Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the earliest of
(i) the redemption in full in cash of the Securities then Outstanding as
provided in the Indenture, (ii) defeasance of the Outstanding Securities as and
to the extent provided in the Indenture or (iii) no Securities being Outstanding
as provided in the Indenture, (b) be binding upon each Grantor, its successors
and assigns and (c) inure, together with the rights and remedies of the Security
Trustee hereunder, to the benefit of the Secured Parties and their respective
successors, permitted transferees and permitted assigns.
          Section 9.06.    Release and Termination. (a) Upon any sale, lease,
transfer or other disposition or removal from the Designated Pool of any Pool
Aircraft or other item of Collateral in accordance with the terms of this
Agreement (including the assets of and the equity Interests in any Owner Trust,
SPC or Intermediate Lessee), such item of Collateral and all related Collateral
will be deemed released from the Lien hereof, and the Security Trustee will, at
such Grantor’s expense, execute and deliver to the Grantor of such item of
Collateral and all related Collateral such documents as such Grantor shall
reasonably request and provide to the Security Trustee to evidence the release
of such item of Collateral and all related Collateral from the assignment and
security interest granted hereby, and to the extent that (A) the Security
Trustee’s consent is required for any deregistration of the interests in such
released Collateral from the International Registry or other registry or (B) the
Security Trustee is required to initiate any such deregistration, the Security
Trustee shall ensure that such consent or such initiation of such deregistration
is effected.
                    (b)        Upon the occurrence of an event described in
clause (i), (ii) or (ii) of Section 9.05(a) above, the pledge, assignment and
security interest granted by Section 2.01 hereof shall terminate, the Security
Trustee shall cease to be a party to this Agreement, and all provisions of this
Agreement (except for Section 7.01 or this Section 9.06(b)) relating to the
Secured Obligations, the Lien hereof, the Secured Parties or the Security
Trustee shall cease to be of any effect. Upon any such termination, the Security
Trustee will, at the relevant Grantor’s expense, execute and deliver to each
relevant Grantor such documents as such Grantor shall prepare and reasonably
request to evidence such termination.
                    (c)        If, prior to the termination of this Agreement,
the Security Trustee ceases to be the Security Trustee in accordance with the
definition of “Security Trustee” in Section 6.01, all certificates, instruments
or other documents being held by the Security Trustee at such time shall, within
five (5) Business Days from the date on which it ceases to be the Security
Trustee, be delivered to the successor Security Trustee.
          Section 9.07.    Currency Conversion. If any amount is received or
recovered by the Security Trustee in a currency (the “Received Currency”) other
than the currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Security Trustee, to the extent permitted by law, shall only
constitute a discharge of the relevant Grantor to the extent of the amount of
the Agreed

- 58 -



--------------------------------------------------------------------------------



 



Currency which the Security Trustee was or would have been able in accordance
with its or his normal procedures to purchase on the date of actual receipt or
recovery (or, if that is not practicable, on the next date on which it is so
practicable), and, if the amount of the Agreed Currency which the Security
Trustee is or would have been so able to purchase is less than the amount of the
Agreed Currency which was originally payable by the relevant Grantor, such
Grantor shall pay to the Security Trustee for the benefit of the Secured Parties
such amount as it shall determine to be necessary to indemnify the Security
Trustee and the Secured Parties against any loss sustained by it as a result
(including the cost of making any such purchase and any premiums, commissions or
other charges paid or incurred in connection therewith) and so that, to the
extent permitted by law, (i) such indemnity shall constitute a separate and
independent obligation of each Grantor distinct from its obligation to discharge
the amount which was originally payable by such Grantor and (ii) shall give rise
to a separate and independent cause of action and apply irrespective of any
indulgence granted by the Security Trustee and continue in full force and effect
notwithstanding any judgment, order, claim or proof for a liquidated amount in
respect of the amount originally payable by any Grantor or any judgment or order
and no proof or evidence of any actual loss shall be required.
          Section 9.08.    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          Section 9.09.    Jurisdiction; Consent to Service of Process. (a) To
the extent permitted by applicable law, each party hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Security Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Security Documents against any Grantor or its properties in the courts
of any jurisdiction.
                    (b)        Each party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Security Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
                    (c)        Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 9.02.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

- 59 -



--------------------------------------------------------------------------------



 



          Section 9.10.    Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the Indenture constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement (i) will become effective
when the Security Trustee and the Issuer shall have received counterparts hereof
that, when taken together, bear the signatures of each of the parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
will be effective as delivery of a manually executed counterpart of this
Agreement.
          Section 9.11.    Table of Contents, Headings, Etc. The Table of
Contents and headings of the Articles and Sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms and provisions
hereof.
          Section 9.12.    Non-Invasive Provisions. (a) Notwithstanding any
other provision of this Agreement, the Security Trustee agrees that, so long as
no acceleration of any series of Securities is in existence, not to take any
action or cause to be taken any action, or permit any person claiming by,
through or on behalf of it to take any action or cause any action, that would
interfere with the possession, use, operation and quiet enjoyment of and other
rights with respect to any Pool Aircraft or Collateral related thereto and all
rents, revenues, profits and income therefrom, including the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair or replacement of the Pool Aircraft or
otherwise to the extent not required to be deposited as cash Collateral
hereunder and the right to engage in pooling, leasing and similar actions, in
each case in accordance with the terms of this Agreement.
                    (b)        Notwithstanding any other provision of this
Agreement, the Security Trustee agrees, so long as no “Event of Default” (or
similar term) under a Lease (as defined in such Lease) shall have occurred and
be continuing and as otherwise provided in any Lease, not to take any action or
cause to be taken any action, or permit any person claiming by, through or on
behalf of it to take any action or cause any action, that would interfere with
the possession, use, operation and quiet enjoyment of and other rights of the
Lessee with respect to any Pool Aircraft or Collateral related thereto and all
rents, revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair of the Pool Aircraft or otherwise as
provided in such Lease and the right to engage in pooling, leasing and similar
actions, in each case in accordance with the terms of such Lease.
                    (c)        The Security Trustee agrees to release any Lien
the Security Trustee may have upon any Engine upon (i) a Grantor providing the
Security Trustee with written notice of a transfer thereof promptly after
receipt of a notice thereof from the relevant Lessee and with a copy of the bill
of sale or other instrument evidencing the transfer of title of such replacement
Engine to a Grantor, (ii) in the case of the transfer of title to an Engine
initiated by a Grantor, the Grantor providing the Security Trustee with a
certificate of such transfer and a copy of the bill of

- 60 -



--------------------------------------------------------------------------------



 



sale or other instrument evidencing the transfer of title of a replacement
Engine to a Grantor, or (iii) upon the total loss payment or Security redemption
payment being received (or Replacement Aircraft being provided) in a case where
the Airframe, but not such Engine, was the subject of an Event of Loss; provided
that, for the avoidance of doubt, the Security Trustee shall not release any
Lien upon an engine that is not replaced by a Grantor or a Lessee, unless such
Engine is associated with an aircraft that was subject to an Event of Loss or
otherwise removed from the Designated Pool. The Issuer shall at the request of
the Security Trustee execute a supplement to this Agreement to evidence that any
such replacement engine has become subject to the Lien of this Agreement and the
Security Trustee shall, at the request of the Issuer, execute a supplement to
this Agreement to evidence the release of the applicable Engine from the Lien of
the Security Trustee.
                    (d)        The Security Trustee, on behalf of each Secured
Party, agrees that it will not claim, and upon the request of the Issuer, the
Security Trustee will confirm in writing that it does not claim, any right,
title or interest in any engine or part (including any audio, visual,
telephonic, seating, entertainment or similar equipment) that is installed on a
Pool Aircraft which does not constitute an “engine” or “part” as defined in the
applicable Lease.
                    (e)        For the avoidance of doubt, the Security Trustee
agrees that the Issuer or an Intermediate Lessee may from time to time lease out
an engine that is part of a Pool Aircraft or lease in an engine that is not part
of a Pool Aircraft as it determines in accordance with Leasing Company Practice.
                    (f)        The Security Trustee shall, from time to time
upon the request of the Issuer, provide a quiet enjoyment letter or agreement
(in the substance of Section 9.12(b) or as otherwise agreed with the Issuer or
in the form provided for in the applicable Lease) relating to each Lease of each
Aircraft that will be a Pool Aircraft.
          Section 9.13.    Limited Recourse. (a) In the event that the direct or
indirect assets of the Grantors (other than the Issuer) are insufficient, after
payment of all other claims, if any, ranking in priority to the claims of the
Security Trustee or any Secured Party hereunder, to pay in full such claims of
the Security Trustee or such Secured Party (as the case may be), then the
Security Trustee or the Secured Party shall have no further claim against the
Grantors (other than the Issuer) in respect of any such unpaid amounts.
                    (b)        To the extent permitted by applicable law, no
recourse under any obligation, covenant or agreement of any party contained in
this Agreement shall be had against any shareholder (not including any Grantor
as a shareholder of any other Grantor hereunder), officer or director of the
relevant party as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is a corporate obligation of the relevant party
and no personal liability shall attach to or be incurred by the shareholders
(not including any Grantor as a shareholder of any other Grantor hereunder),
officers or directors of the relevant party as such, or any of them under or by
reason of any of the obligations, covenants or agreements of such relevant party
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by such party of any of such obligations, covenants or
agreements, either at law or by statute or constitution, of every such
shareholder (not including any Grantor as a shareholder of any other

- 61 -



--------------------------------------------------------------------------------



 



Grantor hereunder), officer or director is hereby expressly waived by the other
parties as a condition of and consideration for the execution of this Agreement.
                    (c)        The guarantees, obligations, liabilities and
undertakings granted by any Grantor organized under the laws of France or a
similar jurisdiction under this Agreement and the other Security Documents
shall, for each relevant financial year, be, in any and all cases, strictly
limited to 90% of the annual net margin generated by such Grantor or Grantors in
connection with back-to-back leasing activities between it and the Issuer with
respect to the lease of Pool Aircraft.
[The Remainder of this Page is Intentionally Left Blank]

- 62 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

                  INTERNATIONAL LEASE FINANCE
CORPORATION    
 
                By:   /s/ Brian M. Monkarsh                       Name: Brian M.
Monkarsh         Title: Senior Vice President and General
         Counsel
 
                SIGNED AND DELIVERED AS A DEED         For and on behalf of ILFC
IRELAND LIMITED         By its duly appointed attorney:    
 
                /s/ Niall Sommerville    
 
                In the presence of:  Niall Sommerville        
Attorney
   
 
                Witness Signature: /s/ Ciara Russell         Witness Name: Ciara
Russell         Witness Address: IFSC, North Wall Quay, Dublin         Witness
Occupation: Solicitor    
 
                ILFC (BERMUDA) III, LTD.    
 
                By:   /s/ Alan H. Lund
 
                    Name: Alan H. Lund         Title: Director
 
                WELLS FARGO BANK NORTHWEST,         NATIONAL ASSOCIATION not in
its individual         capacity but solely as the Security Trustee    
 
                By:   /s/ Val T. Orton                       Name: Val T. Orton
        Title: Vice President

- 63 -



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

-64-



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

1

 
 
Airbus
 
 
A310-300
 
 
642
 
 
PW4156A
 
 
P724567, P724568
 
 

2

 
 
Airbus
 
 
A319-100
 
 
1223
 
 
IAE V2524-A5
 
 
V10719, V10773
 
 

3

 
 
Airbus
 
 
A319-100
 
 
1281
 
 
IAE V2524-A5
 
 
V10778, V10779
 
 

4

 
 
Airbus
 
 
A319-100
 
 
1463
 
 
IAE V2524-A5
 
 
V10933, V10936
 
 

5

 
 
Airbus
 
 
A319-100
 
 
1630
 
 
CFM56-5B6/P
 
 
575298, 575299
 
 

6

 
 
Airbus
 
 
A319-100
 
 
1805
 
 
CFM56-5B6/P
 
 
575466, 575467
 
 

7

 
 
Airbus
 
 
A319-100
 
 
2198
 
 
CFM56-5B5/P
 
 
575780, 575783
 
 

8

 
 
Airbus
 
 
A319-100
 
 
2209
 
 
CFM56-5B5/P
 
 
575776, 575795
 
 

9

 
 
Airbus
 
 
A319-100
 
 
2371
 
 
IAE V2524-A5
 
 
V11835, V11836
 
 

10

 
 
Airbus
 
 
A319-100
 
 
2396
 
 
IAE V2524-A5
 
 
V11860, V11862
 
 

11

 
 
Airbus
 
 
A319-100
 
 
2406
 
 
CFM56-5B5/P
 
 
577206, 577210
 
 

12

 
 
Airbus
 
 
A319-100
 
 
2408
 
 
IAE V2524-A5
 
 
V11865, V11866
 
 

13

 
 
Airbus
 
 
A319-100
 
 
2424
 
 
IAE V2524-A5
 
 
V11886, V11888
 
 

14

 
 
Airbus
 
 
A319-100
 
 
2426
 
 
IAE V2524-A5
 
 
V11890, V11892
 
 

15

 
 
Airbus
 
 
A319-100
 
 
2433
 
 
IAE V2524-A5
 
 
V11893, V11896
 
 

16

 
 
Airbus
 
 
A319-100
 
 
2435
 
 
IAE V2524-A5
 
 
V11895, V11902
 
 

17

 
 
Airbus
 
 
A319-100
 
 
2448
 
 
CFM56-5B5/P
 
 
577242, 577248
 
 

18

 
 
Airbus
 
 
A319-100
 
 
2458
 
 
IAE V2524-A5
 
 
V11927, V11930
 
 

19

 
 
Airbus
 
 
A319-100
 
 
2470
 
 
IAE V2524-A5
 
 
V11942, V11946
 
 

20

 
 
Airbus
 
 
A319-100
 
 
2473
 
 
IAE V2524-A5
 
 
V11950, V11963
 
 


-65-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

21

 
 
Airbus
 
 
A319-100
 
 
2485
 
 
IAE V2524-A5
 
 
V11952, V11965
 
 

22

 
 
Airbus
 
 
A319-100
 
 
2490
 
 
IAE V2524-A5
 
 
V11960, V11971
 
 

23

 
 
Airbus
 
 
A319-100
 
 
2505
 
 
IAE V2524-A5
 
 
V11989, V11991
 
 

24

 
 
Airbus
 
 
A319-100
 
 
2574
 
 
IAE V2524-A5
 
 
V12063, V12067
 
 

25

 
 
Airbus
 
 
A319-100
 
 
2579
 
 
IAE V2524-A5
 
 
V12054, V12056
 
 

26

 
 
Airbus
 
 
A319-100
 
 
2667
 
 
IAE V2524-A5
 
 
V12161, V12163
 
 

27

 
 
Airbus
 
 
A319-100
 
 
2673
 
 
IAE V2524-A5
 
 
V12204, V12239
 
 

28

 
 
Airbus
 
 
A319-100
 
 
2679
 
 
IAE V2524-A5
 
 
V12199, V12207
 
 

29

 
 
Airbus
 
 
A319-100
 
 
2704
 
 
IAE V2524-A5
 
 
V12230, V12232
 
 

30

 
 
Airbus
 
 
A319-100
 
 
2711
 
 
IAE V2524-A5
 
 
V12218, V12225
 
 

31

 
 
Airbus
 
 
A319-100
 
 
2815
 
 
IAE V2524-A5
 
 
V12310, V12320
 
 

32

 
 
Airbus
 
 
A319-100
 
 
2901
 
 
IAE V2524-A5
 
 
V12403, V12405
 
 

33

 
 
Airbus
 
 
A319-100
 
 
2940
 
 
IAE V2524-A5
 
 
V12444, V12453
 
 

34

 
 
Airbus
 
 
A319-100
 
 
2948
 
 
IAE V2524-A5
 
 
V12450, V12485
 
 

35

 
 
Airbus
 
 
A319-100
 
 
2969
 
 
IAE V2524-A5
 
 
V12452, V12469
 
 

36

 
 
Airbus
 
 
A319-100
 
 
2978
 
 
IAE V2524-A5
 
 
V12474, V12478
 
 

37

 
 
Airbus
 
 
A319-100
 
 
3007
 
 
IAE V2524-A5
 
 
V12458, V12496
 
 

38

 
 
Airbus
 
 
A319-100
 
 
3017
 
 
IAE V2524-A5
 
 
V12506, V12512
 
 

39

 
 
Airbus
 
 
A319-100
 
 
3026
 
 
IAE V2524-A5
 
 
V12518, V12537
 
 

40

 
 
Airbus
 
 
A319-100
 
 
3165
 
 
IAE V2524-A5
 
 
V12607, V12632
 
 

41

 
 
Airbus
 
 
A319-100
 
 
3463
 
 
IAE V2524-A5
 
 
V12891, V12893
 
 

42

 
 
Airbus
 
 
A320-200
 
 
525
 
 
CFM56-5A3
 
 
731810, 731830
 
 

43

 
 
Airbus
 
 
A320-200
 
 
551
 
 
IAE V2527-A5
 
 
V10116, V10119
 
 


-66-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

44

 
 
Airbus
 
 
A320-200
 
 
565
 
 
IAE V2527-A5
 
 
V10132, V10149
 
 

45

 
 
Airbus
 
 
A320-200
 
 
573
 
 
IAE V2527-A5
 
 
V10147, V10153
 
 

46

 
 
Airbus
 
 
A320-200
 
 
1110
 
 
IAE V2527-A5
 
 
V10620, V10621
 
 

47

 
 
Airbus
 
 
A320-200
 
 
1156
 
 
IAE V2527-A5
 
 
V10655, V10658
 
 

48

 
 
Airbus
 
 
A320-200
 
 
1452
 
 
IAE V2527-A5
 
 
V10943, V10946
 
 

49

 
 
Airbus
 
 
A320-200
 
 
1917
 
 
IAE V2527-A5
 
 
V11389, V11391
 
 

50

 
 
Airbus
 
 
A320-200
 
 
1924
 
 
CFM56-5B4/P
 
 
575534, 575535
 
 

51

 
 
Airbus
 
 
A320-200
 
 
1949
 
 
CFM56-5B4/P
 
 
575554, 575555
 
 

52

 
 
Airbus
 
 
A320-200
 
 
2149
 
 
IAE V2527-A5
 
 
V11601, V11609
 
 

53

 
 
Airbus
 
 
A320-200
 
 
2158
 
 
CFM56-5B4/P
 
 
575738, 575739
 
 

54

 
 
Airbus
 
 
A320-200
 
 
2166
 
 
CFM56-5B4/P
 
 
575761, 575762
 
 

55

 
 
Airbus
 
 
A320-200
 
 
2171
 
 
CFM56-5B4/P
 
 
575770, 575771
 
 

56

 
 
Airbus
 
 
A320-200
 
 
2182
 
 
CFM56-5B4/P
 
 
575784, 575785
 
 

57

 
 
Airbus
 
 
A320-200
 
 
2193
 
 
IAE V2527-A5
 
 
V11658, V11662
 
 

58

 
 
Airbus
 
 
A320-200
 
 
2199
 
 
CFM56-5B4/P
 
 
575803, 575804
 
 

59

 
 
Airbus
 
 
A320-200
 
 
2278
 
 
CFM56-5B4/P
 
 
575899, 577106
 
 

60

 
 
Airbus
 
 
A320-200
 
 
2349
 
 
CFM56-5B4/P
 
 
577165, 577166
 
 

61

 
 
Airbus
 
 
A320-200
 
 
2422
 
 
IAE V2527-A5
 
 
V11903, V11916
 
 

62

 
 
Airbus
 
 
A320-200
 
 
2430
 
 
IAE V2527-A5
 
 
V11919, V11922
 
 

63

 
 
Airbus
 
 
A320-200
 
 
2708
 
 
CFM56-5B4/P
 
 
577506, 577507
 
 

64

 
 
Airbus
 
 
A320-200
 
 
2743
 
 
CFM56-5B4/P
 
 
577543, 577544
 
 

65

 
 
Airbus
 
 
A320-200
 
 
2770
 
 
CFM56-5B4/P
 
 
577587, 577590
 
 

66

 
 
Airbus
 
 
A320-200
 
 
2899
 
 
CFM56-5B4/P
 
 
577752, 577753
 
 


-67-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

67

 
 
Airbus
 
 
A320-200
 
 
3153
 
 
CFM56-5B4/P
 
 
697294, 697296
 
 

68

 
 
Airbus
 
 
A321-100
 
 
517
 
 
CFM56-5B1/2P
 
 
779148, 779226
 
 

69

 
 
Airbus
 
 
A321-100
 
 
519
 
 
CFM56-5B1/3
 
 
779227, 779317
 
 

70

 
 
Airbus
 
 
A321-100
 
 
535
 
 
CFM56-5B1/2P
 
 
779224, 779287
 
 

71

 
 
Airbus
 
 
A321-200
 
 
2476
 
 
IAE V2533-A5
 
 
V11929, V11931
 
 

72

 
 
Airbus
 
 
A321-200
 
 
2590
 
 
IAE V2533-A5
 
 
V12070, V12072
 
 

73

 
 
Airbus
 
 
A321-200
 
 
2741
 
 
IAE V2533-A5
 
 
V12273, V12275
 
 

74

 
 
Airbus
 
 
A321-200
 
 
2759
 
 
IAE V2533-A5
 
 
V12291, V12293
 
 

75

 
 
Airbus
 
 
A321-200
 
 
2767
 
 
IAE V2533-A5
 
 
V12302, V12304
 
 

76

 
 
Airbus
 
 
A321-200
 
 
2809
 
 
IAE V2533-A5
 
 
V12323, V12325
 
 

77

 
 
Airbus
 
 
A321-200
 
 
2936
 
 
IAE V2533-A5
 
 
V12418, V12430
 
 

78

 
 
Airbus
 
 
A330-200
 
 
458
 
 
GE CF6-80E1-A3
 
 
811168, 811169
 
 

79

 
 
Airbus
 
 
A330-200
 
 
462
 
 
Rolls-Royce         TRENT
      772B-60

 
 
41224, 41225
 
 

80

 
 
Airbus
 
 
A330-200
 
 
465
 
 
GE CF6-80E1-A3
 
 
811170, 811171
 
 

81

 
 
Airbus
 
 
A330-200
 
 
481
 
 
GE CF6-80E1-A3
 
 
811179, 811180
 
 

82

 
 
Airbus
 
 
A330-200
 
 
501
 
 
Rolls-Royce         TRENT
      772B-60

 
 
41230, 41231
 
 

83

 
 
Airbus
 
 
A330-200
 
 
503
 
 
GE CF6-80E1-A3
 
 
811201, 811202
 
 

84

 
 
Airbus
 
 
A330-200
 
 
519
 
 
GE CF6-80E1-A3
 
 
811218, 811219
 
 

85

 
 
Airbus
 
 
A330-200
 
 
584
 
 
GE CF6-80E1-A3
 
 
811248, 811249
 
 

86

 
 
Airbus
 
 
A330-200
 
 
635
 
 
Rolls-Royce         TRENT
      772B-60

 
 
41308, 41309
 
 

87

 
 
Airbus
 
 
A330-200
 
 
751
 
 
Rolls-Royce         TRENT
      772B-60

 
 
41387, 41388
 
 


-68-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

88

 
 
Airbus
 
 
A330-200
 
 
807
 
 
Rolls-Royce         TRENT
     772B-60

 
 
41425, 41426
 
 

89

 
 
Airbus
 
 
A330-200
 
 
906
 
 
Rolls-Royce         TRENT
     772B-60

 
 
41514, 41515
 
 

90

 
 
Airbus
 
 
A340-600
 
 
453
 
 
Rolls-Royce         TRENT
     556-61

 
 
71040,     71042,    71050,      71069
 
 

91

 
 
Airbus
 
 
A340-600
 
 
706
 
 
Rolls-Royce          TRENT
     556-61

 
 
71342,     71343,    71344,      71363
 
 

92

 
 
Airbus
 
 
A340-600
 
 
723
 
 
Rolls-Royce         TRENT
     556-61

 
 
71362, 71364, 71365,      71369
 
 

93

 
 
Boeing
 
 
737-300
 
 
28054
 
 
CFM56-3C1
 
 
858825, 858826
 
 

94

 
 
Boeing
 
 
737-400
 
 
25110
 
 
CFM56-3C1
 
 
857807, 857808
 
 

95

 
 
Boeing
 
 
737-400
 
 
26316
 
 
CFM56-3C1
 
 
858177, 859173
 
 

96

 
 
Boeing
 
 
737-700
 
 
28253
 
 
CFM56-7B22
 
 
891284, 891286
 
 

97

 
 
Boeing
 
 
737-700
 
 
28262
 
 
CFM56-7B22
 
 
890962, 890967
 
 

98

 
 
Boeing
 
 
737-700
 
 
29356
 
 
CFM56-7B22
 
 
892110, 892112
 
 

99

 
 
Boeing
 
 
737-700
 
 
29357
 
 
CFM56-7B24
 
 
892238, 893236
 
 

100

 
 
Boeing
 
 
737-700
 
 
29358
 
 
CFM56-7B24
 
 
892276, 892279
 
 

101

 
 
Boeing
 
 
737-700
 
 
29361
 
 
CFM56-7B24
 
 
892350, 893348
 
 

102

 
 
Boeing
 
 
737-700
 
 
29362
 
 
CFM56-7B24
 
 
893383, 893384
 
 

103

 
 
Boeing
 
 
737-700
 
 
29363
 
 
CFM56-7B22
 
 
890649, 891646
 
 

104

 
 
Boeing
 
 
737-700
 
 
30038
 
 
CFM56-7B22
 
 
892147, 893142
 
 

105

 
 
Boeing
 
 
737-700
 
 
30649
 
 
CFM56-7B24
 
 
888772, 888779
 
 

106

 
 
Boeing
 
 
737-700
 
 
30657
 
 
CFM56-7B22
 
 
890439, 890440
 
 

107

 
 
Boeing
 
 
737-700
 
 
30662
 
 
CFM56-7B24
 
 
890573, 890577
 
 


-69-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

108

 
 
Boeing
 
 
737-700
 
 
30663
 
 
CFM56-7B24
 
 
890584, 890585
 
 

109

 
 
Boeing
 
 
737-700
 
 
30727
 
 
CFM56-7B22
 
 
888675, 888679
 
 

110

 
 
Boeing
 
 
737-700
 
 
32842
 
 
CFM56-7B22
 
 
893601, 893602
 
 

111

 
 
Boeing
 
 
737-700
 
 
33008
 
 
CFM56-7B24
 
 
892399, 893389
 
 

112

 
 
Boeing
 
 
737-700
 
 
33009
 
 
CFM56-7B24
 
 
892413, 892414
 
 

113

 
 
Boeing
 
 
737-700
 
 
33786
 
 
CFM56-7B22
 
 
890620, 891616
 
 

114

 
 
Boeing
 
 
737-700
 
 
33787
 
 
CFM56-7B22
 
 
890658, 891654
 
 

115

 
 
Boeing
 
 
737-700
 
 
33791
 
 
CFM56-7B22
 
 
890954, 891938
 
 

116

 
 
Boeing
 
 
737-700
 
 
33792
 
 
CFM56-7B22
 
 
890976, 890977
 
 

117

 
 
Boeing
 
 
737-700
 
 
33793
 
 
CFM56-7B22
 
 
892172, 893136
 
 

118

 
 
Boeing
 
 
737-800
 
 
28237
 
 
CFM56-7B26
 
 
888197, 888201
 
 

119

 
 
Boeing
 
 
737-800
 
 
30032
 
 
CFM56-7B27
 
 
889643, 889654
 
 

120

 
 
Boeing
 
 
737-800
 
 
30033
 
 
CFM56-7B27/B1
 
 
888587, 888741
 
 

121

 
 
Boeing
 
 
737-800
 
 
30039
 
 
CFM56-7B26
 
 
877654, 889548
 
 

122

 
 
Boeing
 
 
737-800
 
 
30652
 
 
CFM56-7B26
 
 
889705, 889706
 
 

123

 
 
Boeing
 
 
737-800
 
 
30660
 
 
CFM56-7B27/B1
 
 
890461, 890462
 
 

124

 
 
Boeing
 
 
737-800
 
 
30675
 
 
CFM56-7B26
 
 
888459, 888586
 
 

125

 
 
Boeing
 
 
737-800
 
 
30679
 
 
CFM56-7B27/B1
 
 
890621, 890622
 
 

126

 
 
Boeing
 
 
737-800
 
 
30689
 
 
CFM56-7B27
 
 
889493, 889494
 
 

127

 
 
Boeing
 
 
737-800
 
 
32799
 
 
CFM56-7B26
 
 
890756, 890757
 
 

128

 
 
Boeing
 
 
737-800
 
 
32800
 
 
CFM56-7B26
 
 
892325, 892326
 
 

129

 
 
Boeing
 
 
747-400
 
 
32868
 
 
GE CF6-80C2-B1F
 
 
706539, 706540, 706541,
       706542

 
 

-70-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

130

 
 
Boeing
 
 
747-400
 
 
32869
 
 
GE CF6-80C2-B1F
 
 
706551, 706552, 706553,
    706554

 
 

131

 
 
Boeing
 
 
747-400
 
 
32871
 
 
GE CF6-80C2-B1F
 
 
706623, 706624, 706625,
     706626

 
 

132

 
 
Boeing
 
 
747-400ERF
 
 
32867
 
 
GE CF6-80C2-B5F
 
 
706514, 706515, 706516,
    706517

 
 

133

 
 
Boeing
 
 
747-400ERF
 
 
32870
 
 
GE CF6-80C2-B5F
 
 
706627, 706628, 706629,
     706630

 
 

134

 
 
Boeing
 
 
757-200ER
 
 
25621
 
 
Rolls-Royce         RB211-
          535E4

 
 
30827, 30828
 
 

135

 
 
Boeing
 
 
757-200ER
 
 
25623
 
 
Rolls-Royce         RB211-
         535E4

 
 
30881, 30882
 
 

136

 
 
Boeing
 
 
757-200ER
 
 
25626
 
 
Rolls-Royce         RB211-
         535E4

 
 
30903, 30904
 
 

137

 
 
Boeing
 
 
757-200ER
 
 
26274
 
 
Rolls-Royce         RB211-
         535E4

 
 
31366, 31367
 
 

138

 
 
Boeing
 
 
757-200ER
 
 
26277
 
 
Rolls-Royce         RB211-
         535E4

 
 
31328, 31331
 
 

139

 
 
Boeing
 
 
757-200ER
 
 
26278
 
 
Rolls-Royce         RB211-
         535E4

 
 
31356, 31357
 
 

140

 
 
Boeing
 
 
757-200ER
 
 
26332
 
 
PW2037
 
 
P727154, P727267
 
 

141

 
 
Boeing
 
 
757-200ER
 
 
27208
 
 
Rolls-Royce         RB211-
         535E4

 
 
31220, 31221
 
 

142

 
 
Boeing
 
 
757-200ER
 
 
27219
 
 
Rolls-Royce         RB211-
         535E4

 
 
31203, 31204
 
 

143

 
 
Boeing
 
 
757-200ER
 
 
27351
 
 
PW2040
 
 
P727145, P727148
 
 

144

 
 
Boeing
 
 
757-200ER
 
 
27621
 
 
Rolls-Royce         RB211-
         535E4

 
 
31452, 31454
 
 

145

 
 
Boeing
 
 
757-200ER
 
 
28161
 
 
Rolls-Royce         RB211-
         535E4

 
 
31425, 31426
 
 


-71-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

146

 
 
Boeing
 
 
757-200ER
 
 
28166
 
 
Rolls-Royce         RB211-
         535E4

 
 
31465, 31472
 
 

147

 
 
Boeing
 
 
767-200ER
 
 
24448
 
 
GE CF6-80C2-B4
 
 
690369, 695282
 
 

148

 
 
Boeing
 
 
767-300ER
 
 
27618
 
 
PW4062
 
 
P727846, P727847
 
 

149

 
 
Boeing
 
 
767-300ER
 
 
27959
 
 
GE CF6-80C2-B6F
 
 
704276, 704981
 
 

150

 
 
Boeing
 
 
767-300ER
 
 
27960
 
 
GE CF6-80C2-B6F
 
 
704327, 704420
 
 

151

 
 
Boeing
 
 
767-300ER
 
 
28208
 
 
GE CF6-80C2-7F
 
 
704653, 704654
 
 

152

 
 
Boeing
 
 
767-300ER
 
 
28883
 
 
GE CF6-80C2-7F
 
 
704811, 704825
 
 

153

 
 
Boeing
 
 
767-300ER
 
 
29384
 
 
GE CF6-80C2-7F
 
 
704993, 704994
 
 

154

 
 
Boeing
 
 
767-300ER
 
 
29390
 
 
GE CF6-80C2-B6F
 
 
706428, 706429
 
 

155

 
 
Boeing
 
 
767-300ER
 
 
30301
 
 
PW4060
 
 
P727761, P727766
 
 

156

 
 
Boeing
 
 
777-200ER
 
 
28678
 
 
GE90-90B
 
 
900323, 900324
 
 

157

 
 
Boeing
 
 
777-200ER
 
 
28679
 
 
GE90-90B
 
 
900329, 900330
 
 

158

 
 
Boeing
 
 
777-200ER
 
 
28683
 
 
GE90-94B
 
 
900355, 900356
 
 

159

 
 
Boeing
 
 
777-200ER
 
 
28684
 
 
GE90-94B
 
 
900367, 900369
 
 

160

 
 
Boeing
 
 
777-200ER
 
 
28689
 
 
GE90-94B
 
 
900359, 900360
 
 

161

 
 
Boeing
 
 
777-200ER
 
 
28692
 
 
GE90-94B
 
 
900353, 900354
 
 

162

 
 
Boeing
 
 
777-200ER
 
 
29402
 
 
PW4090
 
 
P222225, P222226
 
 

163

 
 
Boeing
 
 
777-200ER
 
 
32308
 
 
GE90-94B
 
 
900363, 900364
 
 

164

 
 
Boeing
 
 
777-200ER
 
 
32698
 
 
GE90-94B
 
 
900373, 900374
 
 

165

 
 
Boeing
 
 
777-300
 
 
28687
 
 
Rolls-Royce         TRENT
        892-17

 
 
51416, 51417
 
 

166

 
 
Boeing
 
 
777-300
 
 
29395
 
 
Rolls-Royce         TRENT
        892-17

 
 
51285, 51287
 
 


-72-



--------------------------------------------------------------------------------



 



                                              Airframe     Airframe     Airframe
    Engine Manufacturer     Engine MSNs           Manufacturer     Model     MSN
    and Model          

167

 
 
Boeing
 
 
777-300
 
 
29396
 
 
Rolls-Royce         TRENT
         892-17

 
 
51378, 51379
 
 

168

 
 
Boeing
 
 
777-300
 
 
32697
 
 
Rolls-Royce         TRENT
         892-17

 
 
51371, 51372
 
 

169

 
 
Boeing
 
 
777-300ER
 
 
32707
 
 
GE90-115BG02
 
 
906170, 906175
 
 

170

 
 
Boeing
 
 
777-300ER
 
 
32710
 
 
GE90-115BG02
 
 
906212, 906214
 
 

171

 
 
Boeing
 
 
777-300ER
 
 
32711
 
 
GE90-115BG01
 
 
906131, 906132
 
 

172

 
 
Boeing
 
 
777-300ER
 
 
32713
 
 
GE90-115BG02
 
 
906300, 906301
 
 

173

 
 
Boeing
 
 
777-300ER
 
 
32724
 
 
GE90-115BG01
 
 
906112, 906113
 
 

174

 
 
Boeing
 
 
777-300ER
 
 
32852
 
 
GE90-115BG01
 
 
906143, 906144
 
 


-73-



--------------------------------------------------------------------------------



 



SCHEDULE II
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
PLEDGED BENEFICIAL INTERESTS

                  Percentage of Issuer   Certificate No.   Beneficial Interest  
                 

-74-



--------------------------------------------------------------------------------



 



SCHEDULE III
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
TRADE NAMES

1.   Grantor: International Lease Finance Corporation
Trade Name: ILFC

-75-



--------------------------------------------------------------------------------



 



SCHEDULE IV
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

          Chief Executive Office, Chief Place of Business     or Registered
Office Name of Grantor   and Organizational ID (if applicable)
 
   
International Lease Finance Corporation
  10250 Constellation Blvd.
 
  Suite 3400 Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
 
  Organizational ID: C1666861
 
   
ILFC Ireland Limited
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901
 
   
 
  Company Registration Number: 209316
 
   
ILFC (Bermuda) III, Ltd
  American International Building
 
  29 Richmond Road
 
  Pembroke HM 08, Bermuda
 
   
 
  Registered Number: 17575

-76-



--------------------------------------------------------------------------------



 



SCHEDULE V
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
INSURANCE

1.  
Obligation to Insure
     
So long as this Agreement shall remain in effect, the Grantors will ensure that
there is effected and maintained appropriate insurances in respect of each Pool
Aircraft and the Security Trustee and its operation including insurance for:

  (a)  
loss or damage to each Pool Aircraft and each part thereof; and
    (b)  
any liability for injury to or death of persons and damage to or the destruction
of public or private property arising out of or in connection with the
operation, storage, maintenance or use of (in each case to the extent available)
the Pool Aircraft and of any other part thereof not belonging to the Grantors
but from time to time installed on the airframe.

2.  
Specific Insurances
     
The Grantors will maintain or will cause to be maintained the following specific
insurances with respect to each Pool Aircraft (subject to paragraph 3):

  (a)  
All Risks Hull Insurance - All risks hull insurance policy on the Pool Aircraft
in an amount at least equal to the “Agreed Value” or other minimum amount
required to be carried by the Lessee under the applicable Lease (or if no Lease
is in effect the Appraised Value) of such Pool Aircraft (the “Required Insured
Value”) on an agreed value basis and naming the Security Trustee (for and on
behalf of itself and the Secured Parties) as a loss payee for the Required
Insured Value (provided, however, that, if the applicable Lessee’s insurance
program uses AVN67B or a successor London market endorsement similar thereto,
the Grantor shall use reasonable commercial efforts to procure that the Security
Trustee is also named as a “Contract Party”);
    (b)  
Hull War Risk Insurance - Hull war risk and allied perils insurance, including
hijacking, (excluding, however, confiscation by government of registry or
country of domicile to the extent coverage of such risk is not generally
available to the applicable Lessee in the relevant insurance market at a
commercially reasonable cost or is not customarily obtained in accordance with
Leasing Company Practice) on the Pool Aircraft where the custom in the industry
is to carry war risk for aircraft operating on routes or kept in locations
similar to the Pool Aircraft in an amount not less than the Required Insured
Value on an agreed value basis and naming the Security Trustee (for and on
behalf of itself and the other Secured Parties) as a loss payee for the Required
Insured Value (provided, however, that, if the applicable Lessee’s insurance
program uses AVN67B or a successor London market endorsement similar thereto,
the Grantors shall use reasonable commercial efforts to procure that the
Security Trustee is also named as a “Contract Party”);

-77-



--------------------------------------------------------------------------------



 



  (c)  
Legal Liability Insurance - Third party legal liability insurance (including war
and allied perils) for a combined single limit (bodily injured and property
damage) of not less than such amount as is consistent with Leasing Company
Practice. The Security Trustee (on behalf of itself and the Secured Parties)
shall be named as additional insured on such policies;
    (d)  
Aircraft Spares Insurance - Insurance for the engines and the parts while not
installed on the airframe for their replacement cost or an agreed value basis.

3.  
Variations on Specific Insurance Requirements
     
In certain circumstances, it is customary that not all of the insurances
described in paragraph 2 be carried for the Pool Aircraft. For example, when a
Pool Aircraft is not on lease to a passenger air carrier or is in storage or is
being repaired or maintained, ferry or ground rather than passenger flight
coverage for the Pool Aircraft are applicable. Similarly, indemnities may be
provided by a Governmental Authority in lieu of particular insurances; provided,
however, that the Grantors shall not, without the prior written consent of the
Security Trustee, be entitled to accept any new such governmental indemnities
other than when such indemnities are granted by a Governmental Authority of a
country or jurisdiction that is not a Prohibited Country. The relevant Grantor
will determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.
  4.  
Hull Insurances in Excess of Required Insurance Value
     
For the avoidance of doubt, any Grantor and/or any Lessee may carry hull risks
and hull war and allied perils insurance on the Pool Aircraft in excess of the
Required Insured Value which will not be payable to the Security Trustee. Such
excess insurances will be payable to (i) if payable to the Grantors, to the
relevant Grantor, or (ii) if payable to the Lessee to the Lessee in all
circumstances.
  5.  
Currency
     
All insurance and reinsurances effected pursuant to this Schedule V shall be
payable in Dollars, save that in the case of the insurances referred to in
paragraph 2(c) (if such denomination is (a) required by the law of the state of
registration of the Pool Aircraft; or (b) the normal practice of airlines in the
relevant country that operate aircraft leased from lessors located outside such
country; or (c) otherwise accepted in accordance with Leasing Company Practice)
or paragraph 2(d).
  6.  
Specific Terms of Insurances
     
Insurance policies which are underwritten in the London and/or other non-US
insurance market and which pertain to financed or leased aircraft equipment
shall contain the coverage and endorsements described in AVN67B or a successor
London market endorsement, as it may be amended or revised or its equivalent.
Each of the Grantors agrees that, so long as this Agreement shall remain in
effect, the Pool Aircraft will be insured and the applicable insurance policies
endorsed either (i) in a manner consistent

-78-



--------------------------------------------------------------------------------



 



   
with AVN67B or a successor London market endorsement, as it may be amended or
revised or its equivalent or (ii) as may then be customary in the airline
industry for aircraft of the same type as the Pool Aircraft utilized by
operators in the same country and whose operational network for such Pool
Aircraft and credit status is similar to the type of business as the Lessee (if
any) and at the time commonly available in the insurance market. In all cases,
the relevant Grantor will set the standards, review and manage the insurances on
the Pool Aircraft consistent with Leasing Company Practice with respect to
similar aircraft.
  7.  
Insurance Brokers and Insurers
     
In reviewing and accepting the insurance brokers (if any) and reinsurance
brokers (if any) and insurers and reinsurers (if any) providing coverage with
respect to the Pool Aircraft, the relevant Grantor will utilize standards
consistent with Leasing Company Practice with respect to similar aircraft. It is
recognized that airlines in certain countries are required to utilize brokers
(and sometimes even no brokers) or carry insurance with local insurance brokers
and insurers. If at any time any Pool Aircraft is not subject to a Lease, the
relevant Grantor will cause its insurance brokers to provide the Security
Trustee with evidence that the insurances described in this Schedule V are in
full force and effect.
  8.  
Deductible Amounts, Self-Insurance and Reinsurance
     
With respect to the type of aircraft concerned, the nationality and
creditworthiness of the airline operator, the airline operator’s use and
operation thereof and to the scope of and the amount covered by the insurances
carried by the Lessee, the relevant Grantor will apply standards consistent with
Leasing Company Practice with respect to similar aircraft in reviewing and
accepting the amount of any insurance deductibles, whether the Lessee may
self-insure any of the risks covered by the insurances and the scope and terms
of reinsurance, if any, including a cut-through and assignment clause.
  9.  
Renewals
     
The Grantors will monitor the insurances on the Pool Aircraft and their
expiration dates. The relevant Grantor shall, when requested by the Security
Trustee, promptly inform the Security Trustee as to whether or not it has been
advised that renewal instructions for any of the insurances have been given by
the airline operator or its broker prior to or on the scheduled expiry date of
the relevant insurance. The relevant Grantor shall promptly notify the Security
Trustee in writing if it receives notice that any of the insurances have in fact
expired without renewal. Promptly after receipt, the relevant Grantor will
provide to the Security Trustee evidence of renewal of the insurances and
reinsurance (if any).
  10.  
Information
     
Subject to applicable confidentiality restrictions, each of the Grantors shall
provide the Security Trustee or shall ensure that the Security Trustee is
provided with any information reasonably requested by it from time to time
concerning the insurances maintained with respect to the Pool Aircraft or, if
reasonably available to the Grantors, in connection with any claim being made or
proposed to be made thereunder.

-79-



--------------------------------------------------------------------------------



 



SCHEDULE VI
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT LEASES
***

   
Boeing 767-300ER aircraft bearing serial number 27959
     
Aircraft Lease Agreement, dated as of March 31, 2005 (as amended and
supplemented), between ***, as Lessee and International Lease Finance
Corporation, as Lessor.
     
Aircraft Headlease Agreement, dated as of March 31, 2005, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
     
Aircraft Intermediate Lease Agreement, dated as of March 31, 2005, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
     


Boeing 767-300ER aircraft bearing serial number 27960
     
Aircraft Lease Agreement, dated as of March 31, 2005 (as amended and
supplemented), between ***, as Lessee and International Lease Finance
Corporation, as Lessor.
     
Aircraft Headlease Agreement, dated as of March 31, 2005, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
     
Aircraft Intermediate Lease Agreement, dated as of March 31, 2005, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.

***

   

Boeing 737-700 aircraft bearing serial number 28262
     


Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-80-



--------------------------------------------------------------------------------



 



   

Boeing 737-700 aircraft bearing serial number 29356
     


Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.
     

Boeing 737-700 aircraft bearing serial number 29363
     


Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Boeing 737-700 aircraft bearing serial number 30038
     


Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.
     


Boeing 737-700 aircraft bearing serial number 32842
     


Aircraft Lease Agreement, dated as of September 27, 2004, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.
     

Boeing 737-700 aircraft bearing serial number 33786
     


Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Boeing 737-700 aircraft bearing serial number 33787
     


Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-81-



--------------------------------------------------------------------------------



 



   
Boeing 737-700 aircraft bearing serial number 33791
     


Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Boeing 737-700 aircraft bearing serial number 33792
     


Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     

Boeing 737-700 aircraft bearing serial number 33793
     

Aircraft Lease Agreement, dated as of February 6, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Boeing 767-300ER aircraft bearing serial number 27618
     

Aircraft Lease Agreement, dated as of February 11, 1998 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Boeing 777-200ER aircraft bearing serial number 28689
     


Aircraft Lease Agreement, dated as of August 18, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Boeing 777-200ER aircraft bearing serial number 28692
     


Aircraft Lease Agreement, dated as of July 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-82-



--------------------------------------------------------------------------------



 



***

   

Airbus A320-200 aircraft bearing serial number 2158
     


Aircraft Lease Agreement, dated as of September 10, 2003, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.
     

Airbus A320-200 aircraft bearing serial number 2166
     

Aircraft Lease Agreement, dated as of September 10, 2003, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.
     
Airbus A320-200 aircraft bearing serial number 2278
     

Aircraft Lease Agreement, dated as of September 10, 2003, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.
     


Airbus A320-200 aircraft bearing serial number 2349
     


Aircraft Lease Agreement, dated as of September 10, 2003, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

***

   

Boeing 777-200ER aircraft bearing serial number 29402
     
Aircraft Lease Agreement, dated as of May 07, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

***
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-83-



--------------------------------------------------------------------------------



 



   

Airbus A319-100 aircraft bearing serial number 1630
     
Aircraft Lease Agreement, dated as of December 14, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     

Airbus A319-100 aircraft bearing serial number 1805
     
Aircraft Lease Agreement, dated as of December 14, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

***

   


Airbus A321-100 aircraft bearing serial number 517
     


Aircraft Lease Agreement, dated as of February 13, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Airbus A321-100 aircraft bearing serial number 519
     

Aircraft Lease Agreement, dated as of August 31, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, ***,
as Lessee.
     

Airbus A321-100 aircraft bearing serial number 535
     

Aircraft Lease Agreement, dated as of May 23, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

***

   

Boeing 737-400 aircraft bearing serial number 25110
     
Aircraft Lease Agreement, dated as of January 22, 1990 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     
Boeing 737-700 aircraft bearing serial number 30662

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-84-



--------------------------------------------------------------------------------



 



   


Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     


Boeing 737-700 aircraft bearing serial number 30663
     


Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

***

   


Boeing 757-200ER aircraft bearing serial number 25621
     


Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
     
Boeing 757-200ER aircraft bearing serial number 28161
     

Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

***

   
Airbus A310-300 aircraft bearing serial number 642
     
Aircraft Lease Agreement, dated as of November 12, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.

***

   
Boeing 737-300 aircraft bearing serial number 28054
     

Aircraft Lease Agreement, dated as of November 2, 2007, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-85-



--------------------------------------------------------------------------------



 



***

   

Airbus A320-200 aircraft bearing serial number 2171
     


Aircraft Lease Agreement, dated as of July 21, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, ***,
as Lessee and ***, as Consenting Party.
     

Airbus A320-200 aircraft bearing serial number 2182
     


Aircraft Lease Agreement, dated as of July 21, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, ***,
as Lessee and ***, as Consenting Party.
     
Airbus A320-200 aircraft bearing serial number 2199
     

Aircraft Lease Agreement, dated as of July 21, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, ***,
as Lessee and ***, as Consenting Party.
     

Boeing 737-700 aircraft bearing serial number 28253
     


Aircraft Lease Agreement, dated as of December 19, 2001 (as amended and
supplemented), between ***, as Lessee, International Lease Finance Corporation,
as Lessor and ***, as Consenting Party.
     


Boeing 737-700 aircraft bearing serial number 29357
     


Aircraft Lease Agreement, dated as of February 26, 2004 (as amended and
supplemented), between ***, as Lessee, International Lease Finance Corporation,
as Lessor and ***, as Consenting Party.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-86-



--------------------------------------------------------------------------------



 



   
Boeing 737-700 aircraft bearing serial number 29358
     


Aircraft Lease Agreement, dated as of February 26, 2004 (as amended and
supplemented), between ***, as Lessee, International Lease Finance Corporation,
as Lessor and ***, as Consenting Party.
     


Boeing 737-700 aircraft bearing serial number 29361
     

Aircraft Lease Agreement, dated as of April 28, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and
***, as Lessee and ***, as Consenting Party.
     
Novation and Amendment Deed, dated as of October 21, 2005, by and among ***,
***, International Lease Finance Corporation and ***.
     
Boeing 737-700 aircraft bearing serial number 29362
     

Aircraft Lease Agreement, dated as of April 28, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and
***, as Lessee and ***, as Consenting Party.
     
Novation and Amendment Deed, dated as of October 21, 2005, by and among ***,
***, International Lease Finance Corporation and ***.
     


Boeing 737-700 aircraft bearing serial number 30657
     


Aircraft Lease Agreement, dated as of December 19, 2001 (as amended and
supplemented), between ***, as Lessee, International Lease Finance Corporation,
as Lessor and ***, as Consenting Party.
     


Boeing 737-700 aircraft bearing serial number 33008
     
Aircraft Lease Agreement, dated as of April 28, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and
***, as Lessee and ***, as Consenting Party.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-87-



--------------------------------------------------------------------------------



 



   
Novation and Amendment Deed, dated as of October 21, 2005, by and among ***,
***, International Lease Finance Corporation and ***.
     
Boeing 737-700 aircraft bearing serial number 33009
     

Aircraft Lease Agreement, dated as of April 28, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and
***, as Lessee and ***, as Consenting Party.
     
Novation and Amendment Deed, dated as of October 21, 2005, by and among ***,
***, International Lease Finance Corporation and ***.
     

Boeing 737-700 aircraft bearing serial number 32800
     

Aircraft Lease Agreement, dated as of February 26, 2004 (as amended and
supplemented), between ***, as Lessee, International Lease Finance Corporation,
as Lessor and ***, as Consenting Party.

***

   

Airbus A321-200 aircraft bearing serial number 2741
     


Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.
     
Airbus A321-200 aircraft bearing serial number 2759
     

Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.
     
Airbus A321-200 aircraft bearing serial number 2767
     

Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-88-



--------------------------------------------------------------------------------



 



   
Airbus A320-200 aircraft bearing serial number 2708
     

Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.
     
Airbus A320-200 aircraft bearing serial number 2743
     

Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.
     
Airbus A320-200 aircraft bearing serial number 2770
     

Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.
     

Airbus A320-200 aircraft bearing serial number 2899
     

Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.
     
Airbus A320-200 aircraft bearing serial number 2809
     


Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.
     
Airbus A320-200 aircraft bearing serial number 2936

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-89-



--------------------------------------------------------------------------------



 



   
Aircraft Lease Agreement, dated as of March 18, 2005 (as amended and
supplemented), between ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation, as Lessor.

***

   
Airbus A319-100 aircraft bearing serial number 2371
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2408
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2426
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-90-



--------------------------------------------------------------------------------



 



   
Airbus A319-100 aircraft bearing serial number 2435
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2505
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2574
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2579
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-91-



--------------------------------------------------------------------------------



 



   
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     

Airbus A319-100 aircraft bearing serial number 2667
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2815
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2901
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.

 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-92-



--------------------------------------------------------------------------------



 



   
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2940
     
Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2948
     

Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.
     
Airbus A319-100 aircraft bearing serial number 2969
     

Aircraft Lease Agreement, dated as of November 4, 2003 (as amended and
supplemented), among ***, as Lessee, ILFC Ireland Limited, as Lessor, and ***,
as Consenting Party.
     
Aircraft Headlease Agreement, dated as of November 4, 2003, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
     
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ***, as Existing Lessee, ***, as New Lessee, ILFC Ireland Limited, as
Lessor, and ***.

***
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-93-



--------------------------------------------------------------------------------



 



Airbus A319-100 aircraft bearing serial number 3463
Aircraft Lease Agreement, dated as of April 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 777-200ER aircraft bearing serial number 28678
Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-200ER aircraft bearing serial number 28679
Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Airbus A330-200 aircraft bearing serial number 462
Aircraft Lease Agreement, dated as of April 21, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300 aircraft bearing serial number 28687
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300 aircraft bearing serial number 29395
Aircraft Lease Agreement, dated as of September 18, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300 aircraft bearing serial number 29396
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 94 -



--------------------------------------------------------------------------------



 



Boeing 777-300 aircraft bearing serial number 32697
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300ER aircraft bearing serial number 32707
Aircraft Lease Agreement, dated as of June 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300ER aircraft bearing serial number 32710
Aircraft Lease Agreement, dated as of June 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300ER aircraft bearing serial number 32713
Aircraft Lease Agreement, dated as of June 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Airbus A319-100 aircraft bearing serial number 2198
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2209
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2406
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 95 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2448
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 737-400 aircraft bearing serial number 26316
Aircraft Lease Agreement, dated as of July 27, 2000 (as amended and
supplemented), between ***, as Lessee and International Lease Finance
Corporation, as Lessor.
Boeing 737-800 aircraft bearing serial number 30033
Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 767-300ER aircraft bearing serial number 30301
Aircraft Lease Agreement, dated as of January 13, 2010 (as amended and
supplemented), between ***, as Lessee and International Lease Finance
Corporation, as Lessor.
***
Airbus A330-200 aircraft bearing serial number 906
Aircraft Lease Agreement, dated as of August 28, 2006 (as amended and
supplemented), between ***, as Lessee and ILFC Ireland Limited, as Lessor.
Aircraft Headlease Agreement, dated as of August 28, 2006, between ILFC Ireland
Limited, as Lessee and International Lease Finance Corporation, as Lessor.
Airbus A340-600 aircraft bearing serial number 453
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 96 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of September 28, 2007 (as amended and
supplemented), between ***, as Lessee and ILFC Ireland Limited, as Lessor.
Aircraft Headlease Agreement, dated as of September 28, 2007, between ILFC
Ireland Limited, as Lessee and International Lease Finance Corporation, as
Lessor.
***
Airbus A330-200 aircraft bearing serial number 751
Aircraft Lease Agreement, dated as of July 12, 2005 (as amended and
supplemented), between ***, as Lessee, and ILFC Ireland Limited, as Lessor.
Aircraft Headlease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
Airbus A330-200 aircraft bearing serial number 807
Aircraft Lease Agreement, dated as of July 12, 2005 (as amended and
supplemented), between ***, as Lessee, and ILFC Ireland Limited, as Lessor.
Aircraft Headlease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
***
Boeing 737-700 aircraft bearing serial number 30727
Aircraft Lease Agreement, dated as of April 08, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Airbus A320-200 aircraft bearing serial number 1156
Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A320-200 aircraft bearing serial number 1452
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 97 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of May 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A320-200 aircraft bearing serial number 1917
Aircraft Lease Agreement, dated as of December 27, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A320-200 aircraft bearing serial number 2149
Aircraft Lease Agreement, dated as of May 20, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 737-800 aircraft bearing serial number 30039
Aircraft Lease Agreement, dated as of April 28, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 737-800 aircraft bearing serial number 30675
Aircraft Lease Agreement, dated as of June 20, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 737-800 aircraft bearing serial number 32799
Aircraft Lease Agreement, dated as of June 6, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 737-800 aircraft bearing serial number 28237
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 98 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of February 05, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 737-800 aircraft bearing serial number 30032
Aircraft Lease Agreement, dated as of August 02, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 737-800 aircraft bearing serial number 30689
Aircraft Lease Agreement, dated as of September 15, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 757-200ER aircraft bearing serial number 26332
Aircraft Lease Agreement, dated as of July 24, 2008 (as amended and
supplemented), between ***, as Lessee and International Lease Finance
Corporation, as Lessor.
Aircraft Headlease Agreement, dated as of July 24, 2008, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of July 24, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
Boeing 757-200ER aircraft bearing serial number 27351
Aircraft Lease Agreement, dated as of July 24, 2008 (as amended and
supplemented), between ***, as Lessee and International Lease Finance
Corporation, as Lessor.
Aircraft Headlease Agreement, dated as of July 24, 2008, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of July 24, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 99 -



--------------------------------------------------------------------------------



 



***
Boeing 757-200ER aircraft bearing serial number 26277
Aircraft Lease Agreement, dated as of June 24, 1993 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 737-800 aircraft bearing serial number 30679
Aircraft Lease Agreement, dated as of February 22, 2006 (as amended and
supplemented), between ***, as Lessee, and ILFC Ireland Limited, as Lessor.
Aircraft Headlease Agreement, dated as of February 22, 2006, between ILFC
Ireland Limited, as Headlessee, and International Lease Finance Corporation, as
Headlessor.
Assignment, Assumption and Amendment Agreement, dated as of February 28, 2007,
between ***, ILFC Ireland Limited, and ***.
***
Boeing 737-700 aircraft bearing serial number 30649
Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 737-800 aircraft bearing serial number 30652
Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Airbus A320-200 aircraft bearing serial number 3153
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 100 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of June 29, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and ***, as Lessee.
Aircraft Headlease Agreement, dated as of June 29, 2006, between International
Lease Finance Corporation, as Lessor, and ILFC Ireland Limited, as Lessee.
***
Airbus A319-100 aircraft bearing serial number 2396
Aircraft Lease Agreement, dated as of February 10, 2007 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and ***, as Lessee.
Aircraft Headlease Agreement, dated as of February 10, 2007 between
International Lease Finance Corporation, as Lessor, and ILFC Ireland Limited, as
Lessee.
Airbus A320-200 aircraft bearing serial number 551
Aircraft Lease Agreement, dated as of March 23, 1995 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, ***,
as Lessee, and ***, as Consenting Party.
Airbus A320-200 aircraft bearing serial number 573
Aircraft Lease Agreement, dated as of March 10, 2003 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and ***, as Lessee.
Aircraft Headlease Agreement, dated as of March 10, 2003, between International
Lease Finance Corporation, as Lessor, and ILFC Ireland Limited, as Lessee.
***
Airbus A320-200 aircraft bearing serial number 1924
Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 101 -



--------------------------------------------------------------------------------



 



Airbus A320-200 aircraft bearing serial number 1949
Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A330-200 aircraft bearing serial number 458
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A330-200 aircraft bearing serial number 465
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee
Airbus A330-200 aircraft bearing serial number 465
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee
Airbus A330-200 aircraft bearing serial number 503
Aircraft Lease Agreement, dated as of August 8, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*** as Lessee.
Airbus A330-200 aircraft bearing serial number 519
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A330-200 aircraft bearing serial number 584
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 102 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 747-400 aircraft bearing serial number 32868
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 747-400 aircraft bearing serial number 32869
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 747-400 aircraft bearing serial number 32871
Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 747-400ERF aircraft bearing serial number 32867
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*** as Lessee.
Boeing 747-400ERF aircraft bearing serial number 32870
Aircraft Lease Agreement, dated as of September 17, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-200ER aircraft bearing serial number 28683
Aircraft Lease Agreement, dated as of August 1, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-200ER aircraft bearing serial number 28684
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 103 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of August 1, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-200ER aircraft bearing serial number 32308
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-200ER aircraft bearing serial number 32698
Aircraft Lease Agreement, dated as of June 14, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300ER aircraft bearing serial number 32711
Aircraft Lease Agreement, dated as of September 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300ER aircraft bearing serial number 32724
Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 777-300ER aircraft bearing serial number 32852
Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 737-800 aircraft bearing serial number 30660
Aircraft Lease Agreement, dated as of March 1, 2006, between ***, as Lessee, and
International Lease Finance Corporation, as Lessor.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 104 -



--------------------------------------------------------------------------------



 



***
Airbus A319-100 aircraft bearing serial number 2433
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2470
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2473
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2476
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2485
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2490
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2590
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2673
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2679
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2704
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 105 -



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2711
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2978
Aircraft Lease Agreement, dated as of April 30, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 3007
Aircraft Lease Agreement, dated as of October 26, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 3017
Aircraft Lease Agreement, dated as of October 26, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 3026
Aircraft Lease Agreement, dated as of October 26, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 3165
Aircraft Lease Agreement, dated as of October 26, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Airbus A320-200 aircraft bearing serial number 525
Aircraft Lease Agreement, dated as of September 25, 2007, between ILFC Ireland
Limited, as Lessor, and ***, as Lessee.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 106 -



--------------------------------------------------------------------------------



 



Aircraft Headlease Agreement, dated as of September 25, 2007, between
International Lease Finance Corporation, as Headlessor, and ILFC Ireland
Limited, as Headlessee.
Boeing 767-300 aircraft bearing serial number 29390
Aircraft Lease Agreement, dated as of December 13, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and ***, as Lessee.
Aircraft Headlease Agreement, dated as of December 13, 2006 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
***
Boeing 757-200ER bearing serial number 26274
Amended and Restated Aircraft Lease Agreement, dated as of November 19, 2007,
between International Lease Finance Corporation, as Lessor, and ***, as Lessee.
Novation and Amendment Agreement, dated as of March 28, 2008, between ***, as
Existing Lessee, ***, as New Lessee, and International Lease Finance
Corporation, as Lessor.
Boeing 757-200ER bearing serial number 26278
Aircraft Lease Agreement, dated as of March 29, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Novation and Amendment Agreement, dated as of March 28, 2008, between ***, as
Existing Lessee, ***, as New Lessee, and International Lease Finance
Corporation, as Lessor.
Boeing 757-200ER bearing serial number 27621
Amended and Restated Aircraft Lease Agreement, dated as of November 7, 2007,
between International Lease Finance Corporation, as Lessor, and ***, as Lessee.
Novation and Amendment Agreement, dated as of March 28, 2008, between ***, as
Existing Lessee, ***, as New Lessee, and International Lease Finance
Corporation, as Lessor.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 107 -



--------------------------------------------------------------------------------



 



Boeing 757-200ER bearing serial number 28166
Amended and Restated Aircraft Lease Agreement, dated as of November 8, 2007,
between International Lease Finance Corporation, as Lessor, and ***, as Lessee.
Novation and Amendment Agreement, dated as of March 28, 2008, between ***, as
Existing Lessee, ***, as New Lessee, and International Lease Finance
Corporation, as Lessor.
***
Boeing 757-200ER bearing serial number 25623
Aircraft Lease Agreement, dated as of April 25, 1992 (as amended and
supplemented, between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 757-200ER bearing serial number 25626
Aircraft Lease Agreement, dated as of April 25, 1992 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 757-200ER bearing serial number 27208
Aircraft Lease Agreement, dated as of November 17, 1992 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 757-200ER bearing serial number 27219
Aircraft Lease Agreement, dated as of January 29, 1993 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 767-300ER bearing serial number 28208
Aircraft Lease Agreement, dated as of July 18, 1997 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Boeing 767-300ER bearing serial number 28883
Aircraft Lease Agreement, dated as of December 4, 1997 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 108 -



--------------------------------------------------------------------------------



 



Boeing 767-300ER bearing serial number 29384
Aircraft Lease Agreement, dated as of December 4, 1997 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Airbus A319-100 aircraft bearing serial number 1223
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 1281
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 1463
Aircraft Lease Agreement, dated as of February 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A319-100 aircraft bearing serial number 2458
Aircraft Lease Agreement, dated as of August 31, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Assignment, Assumption and Amendment Agreement, dated as of September 26, 2007,
among International Lease Finance Corporation, ***, and ***.
Airbus A320-200 aircraft bearing serial number 565
Aircraft Lease Agreement, dated as of December 23, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 109 -



--------------------------------------------------------------------------------



 



Airbus A320-200 aircraft bearing serial number 1110
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A320-200 aircraft bearing serial number 2193
Aircraft Lease Agreement, dated as of January 16, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Assignment, Assumption and Amendment Agreement, dated as of September 26, 2007,
among International Lease Finance Corporation, ***, and ***.
Airbus A320-200 aircraft bearing serial number 2422
Aircraft Lease Agreement, dated as of August 31, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Assignment, Assumption and Amendment Agreement, dated as of September 26, 2007,
among International Lease Finance Corporation, ***, and ***.
Airbus A320-200 aircraft bearing serial number 2430
Aircraft Lease Agreement, dated as of August 31, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Assignment, Assumption and Amendment Agreement, dated as of September 26, 2007,
among International Lease Finance Corporation, ***, and ***.
***
Airbus A340-600 aircraft bearing serial number 706
Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 110 -



--------------------------------------------------------------------------------



 



Airbus A340-600 aircraft bearing serial number 723
Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Boeing 767-200ER aircraft serial number 24448
Aircraft Lease Agreement, dated as of September 15, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
***
Airbus A319-100 aircraft bearing serial number 2424
Aircraft Lease Agreement, dated as of December 12, 2008 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and ***, as Lessee.
Aircraft Headlease Agreement, dated as of December 12, 2008, between
International Lease Finance Corporation, as Headlessor, and ILFC Ireland
Limited, as Headlessee.
***
Airbus A330-200 aircraft bearing serial number 501
Aircraft Lease Agreement, dated as of July 12, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
Airbus A330-200 aircraft bearing serial number 635
Aircraft Lease Agreement, dated as of December 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
***, as Lessee.
 

***  
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

- 111 -



--------------------------------------------------------------------------------



 



EXHIBIT A-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF COLLATERAL SUPPLEMENT
Wells Fargo Bank Northwest, N.A., as the Security Trustee
299 South Main Street, 12th floor
Salt Lake City, Utah 84111
Attention: ______________
Fax: ______________
[Date]
Re:     Aircraft Mortgage and Security Agreement and Guaranty, dated as of
August 11, 2010
Ladies and Gentlemen:
          Reference is made to the Aircraft Mortgage and Security Agreement and
Guaranty, dated as of August 11 2010 (the “Aircraft Mortgage and Security
Agreement”), among INTERNATIONAL LEASE FINANCE CORPORATION, a California
corporation (“ILFC”), ILFC IRELAND LIMITED, a private limited liability company
incorporated under the laws of Ireland, and ILFC (BERMUDA) III, LTD, a company
incorporated under the laws of Bermuda (collectively, the “Initial Intermediate
Lessees”), and the ADDITIONAL GRANTORS who become grantors under the Aircraft
Mortgage and Security Agreement from time to time (together with ILFC and the
Initial Intermediate Lessees, the “Grantors”) and WELLS FARGO BANK NORTHWEST,
N.A., a national banking association, as the Security Trustee. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
them in the Aircraft Mortgage and Security Agreement.
          The undersigned hereby delivers, as of the date first above written,
the attached Annexes I and II pursuant to Section 2.15 of the Aircraft Mortgage
and Security Agreement.
          The undersigned Grantor hereby confirms that the property included in
the attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Aircraft Mortgage
and Security Agreement (as supplemented by the attached Annexes).
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Collateral, a Consent
and Agreement in substantially the form of Exhibit B to the Aircraft Mortgage
and Security Agreement from the counterparty thereto or, with respect to any
Assigned Lease included in the foregoing Collateral, such consents,
acknowledgements and/or notices as are called for under Section 2.06(a) of the
Aircraft Mortgage and Security Agreement and (ii) duly completed copies of
Annexes I and II hereto.

- 112 -



--------------------------------------------------------------------------------



 



          This Collateral Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.

          Very truly yours,    
 
        [_________________]    
 
       
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    
 
        Acknowledged and agreed to as of the date first above written:
 
        WELLS FARGO BANK NORTHWEST, N.A.,
not in its individual capacity, but
solely as the Security Trustee    
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

- 113 -



--------------------------------------------------------------------------------



 



ANNEX I
COLLATERAL SUPPLEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer Airframe MSN  
and Model   Engine MSNs   and Model              

- 114 -



--------------------------------------------------------------------------------



 



ANNEX II
COLLATERAL SUPPLEMENT
PLEDGED BENEFICIAL INTERESTS

                  Percentage of Issuer   Certificate No.   Beneficial Interest  
       

- 115 -



--------------------------------------------------------------------------------



 



EXHIBIT A-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF GRANTOR SUPPLEMENT
WELLS FARGO BANK NORTHWEST, N.A., as the Security Trustee
299 South Main Street, 12th floor
Salt Lake City, Utah 84111
Attention:
Fax:
[Date]

  Re:   Aircraft Mortgage and Security Agreement and Guaranty, dated as of
August 11, 2010

Ladies and Gentlemen:
Reference is made to the Aircraft Mortgage and Security Agreement and Guaranty,
dated as of August 11, 2010 (the “Aircraft Mortgage and Security Agreement”),
among INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation
(“ILFC”), ILFC IRELAND LIMITED, a private limited liability company incorporated
under the laws of Ireland, and ILFC (BERMUDA) III, LTD., a company incorporated
under the laws of Bermuda (collectively, the “Initial Intermediate Lessees”),
and the ADDITIONAL GRANTORS who become grantors under the Aircraft Mortgage and
Security Agreement from time to time (together with ILFC and the Initial
Intermediate Lessees, the “Grantors”) and WELLS FARGO BANK NORTHWEST, N.A., a
national banking association, as the Security Trustee. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Aircraft Mortgage and Security Agreement.
          The undersigned hereby agrees, as of the date first above written, to
become a Grantor under the Aircraft Mortgage and Security Agreement as if it
were an original party thereto and agrees that each reference in the Aircraft
Mortgage and Security Agreement to “Grantor” shall also mean and be a reference
to the undersigned.
          Grant of Security Interest. To secure the Secured Obligations, the
undersigned Grantor hereby assigns and pledges to the Security Trustee for its
benefit and the benefit of the other Secured Parties and hereby grants to the
Security Trustee for its benefit and the benefit of the other Secured Parties a
first priority security interest in, all of its right, title and interest in and
to the following (collectively, the “Supplementary Collateral”):
          (a)      all of such Grantor’s right, title and interest in and to
(i) each Pool Aircraft, including the Airframe and Engines as the same is now
and will hereafter be constituted, and in the case of such Engines, whether or
not any such Engine shall be installed in or attached to the Airframe or any
other airframe, together with (ii) all Parts of whatever nature, which are from
time to time included within the definitions of “Airframe” or “Engines”,
including all

- 116 -



--------------------------------------------------------------------------------



 



substitutions, renewals and replacements of and additions, improvements,
accessions and accumulations to the Airframe and Engines (other than additions,
improvements, accessions and accumulations which constitute appliances, parts,
instruments, appurtenances, accessories, furnishings or other equipment excluded
from the definition of Parts), (iii) all Aircraft Documents and (iv) any money
or non-money proceeds of an Airframe or Engine arising from the total or partial
loss or destruction of such Airframe or its Engine or its total or partial
confiscation, condemnation or requisition
          (b)      all of such Grantor’s right, title and interest in and to all
Leases to which such Grantor is or may from time to time be party with respect
to the Pool Aircraft and any leasing arrangements among Grantors with respect to
such Leases together with all Related Collateral Documents (all such Leases and
Related Collateral Documents, the “Assigned Leases”), including without
limitation (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to such Assigned Leases, (ii) all rights of such Grantor
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to such Assigned Leases, (iii) claims of such Grantor for damages
arising out of or for breach or default under such Assigned Leases, (iv) all
rights under any such Assigned Lease with respect to any subleases of the Pool
Aircraft subject to such Assigned Lease and (v) the right of such Grantor to
terminate such Assigned Leases and to compel performance of, and otherwise to
exercise all remedies under, any Assigned Lease, whether arising under such
Assigned Leases or by statute or at law or in equity (the “Lease Collateral”);
          (c)      all of such Grantor’s right, title and interest to the
following: (the “Beneficial Interest Collateral”):
                    (i)      the Pledged Beneficial Interest, all certificates,
if any, from time to time representing all of such Grantor’s right, title and
interest in the Pledged Beneficial Interest, any contracts and instruments
pursuant to which any such Pledged Beneficial Interest is created or issued and
all distributions, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Beneficial Interest; and
                    (ii)      all of such Grantor’s right, title and interest in
all additional beneficial interests in any Owner Trust from time to time
acquired by such Grantor in any manner, including the beneficial interests in
any Owner Trust that may be formed from time to time, the trust agreements and
any other contracts and instruments pursuant to which any such Owner Trusts are
created or issued, and all certificates, if any, from time to time representing
such additional beneficial interests and all distributions, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all such additional
beneficial interests;
          (d)      all of the following (the “Assigned Agreement Collateral”):
                    (i)      all of such Grantor’s right, title and interest in
and to all security assignments, cash deposit agreements and other security
agreements executed in its favor in respect of any Pool Aircraft (including any
Airframe and any Engine) or in respect of or pursuant

- 117 -



--------------------------------------------------------------------------------



 



to any Assigned Lease, in each case as such agreements may be amended or
otherwise modified from time to time (collectively, the “Assigned Agreements”);
and
                    (ii)      all of such Grantor’s right, title and interest in
and to all property of whatever nature, in each case pledged, assigned or
transferred to it or mortgaged or charged in its favor pursuant to any Assigned
Agreement;
          (e)      all of such Grantor’s right, title and interest in and to the
Acquisition Agreements (the “Aircraft Purchase Collateral”);
          (f)      all of such Grantor’s right, title and interest in and to the
personal property identified in a Grantor Supplement or a Collateral Supplement
executed and delivered by such Grantor to the Security Trustee;
          (g)      all of such Grantor’s right, title and interest in and to the
Cash Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account (collectively, the “Account Collateral”);
and
          (h)      all proceeds of any and all of the foregoing Collateral
(including proceeds that constitute property of the types described in
subsections (a), (b), (c), (d), (e), (f) and (g) above);
provided that the Collateral shall not include any Excluded Property.
          The undersigned Grantor hereby makes each representation and warranty
set forth in Section 2.03 of the Aircraft Mortgage and Security Agreement (as
supplemented by the attached Annexes) and hereby agrees to be bound as a Grantor
by all of the terms and provisions of the Aircraft Mortgage and Security
Agreement. Each reference in the Aircraft Mortgage and Security Agreement to the
Assigned Agreements, the Assigned Agreement Collateral, the Acquisition
Agreements, the Aircraft Purchase Collateral, the Assigned Leases, the
Beneficial Interest Collateral, the Lease Collateral, the Assigned Documents and
the Account Collateral shall be construed to include a reference to the
corresponding Collateral hereunder.
          The undersigned hereby agrees, together with the other Grantors,
jointly and severally to indemnify the Security Trustee and its officers,
directors, employees and agents in the manner set forth in Section 8.01 of the
Aircraft Mortgage and Security Agreement.
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Supplementary
Collateral, a Consent and Agreement in substantially the form of Exhibit B to
the Aircraft Mortgage and Security Agreement from the counterparty thereto or,
with respect to any Assigned Lease included in the foregoing Supplementary
Collateral, such consents, acknowledgements and/or notices as are called for
under Section 2.06(a) of the Aircraft Mortgage and Security Agreement and
(ii) duly completed copies of Annexes I, II, III and IV hereto.
[Signature Page Follows]

- 118 -



--------------------------------------------------------------------------------



 



          This Grantor Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
Very truly yours,
[NAME OF GRANTOR]

         
By:
       
 
 
 
Name:    
 
  Title:    

Acknowledged and agreed to as of the date first above written:
WELLS FARGO BANK NORTHWEST, N.A.,
not in its individual capacity, but solely as the Security Trustee

         
By:
       
 
 
 
Name:    
 
  Title:    

- 119 -



--------------------------------------------------------------------------------



 



ANNEX I
GRANTOR SUPPLEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer Airframe MSN  
and Model   Engine MSNs   and Model              

- 120 -



--------------------------------------------------------------------------------



 



ANNEX II
GRANTOR SUPPLEMENT
PLEDGED BENEFICIAL INTERESTS

                  Percentage of Issuer   Certificate No.   Beneficial Interest  
       

- 121 -



--------------------------------------------------------------------------------



 



ANNEX III
GRANTOR SUPPLEMENT
TRADE NAMES

- 122 -



--------------------------------------------------------------------------------



 



ANNEX IV
GRANTOR SUPPLEMENT

          Chief Executive Office, Chief Place of Business     and Registered
Office Name of Grantor   and Organizational ID (if applicable)      

- 123 -



--------------------------------------------------------------------------------



 



EXHIBIT B
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF CONSENT AND AGREEMENT
[DATE]
[Name of the Grantor]
Ladies and Gentlemen:
          Reference is made to the agreement between you and the Grantor dated
[               ] (the “Assigned Document”).
          Pursuant to the Aircraft Mortgage and Security Agreement and Guaranty,
dated as of August 11, 2010 (the “Aircraft Mortgage and Security Agreement”),
between the Grantor, certain other Grantors and WELLS FARGO BANK NORTHWEST,
N.A., as the Security Trustee, the Grantor has granted to the Security Trustee a
security interest in certain property of the Grantor, including, among other
things, the following (the “Collateral”): all of such Grantor’s right, title and
interest in and to the Assigned Document, including without limitation all
rights of such Grantor to receive moneys due and to become due under or pursuant
to the Assigned Document, all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Document, claims of such Grantor for damages arising out of or for breach or
default under the Assigned Document and the right of such Grantor to terminate
the Assigned Document, to perform thereunder and to compel performance and
otherwise exercise all remedies thereunder, whether arising under the Assigned
Document or by statute or at law or in equity. Capitalized terms used herein,
unless otherwise defined herein, have the meanings assigned to them in the
Aircraft Mortgage and Security Agreement.
          By signing this Consent and Agreement, you acknowledge notice of, and
consent to the terms and provisions of, the Aircraft Mortgage and Security
Agreement and confirm to the Security Trustee that you have received no notice
of any other pledge or assignment of the Assigned Document that has not been
terminated or rescinded. Further, you hereby agree with the Security Trustee
that:
          (a)      The Security Trustee shall be entitled to exercise any and
all rights and remedies of the Grantor under the Assigned Document in accordance
with the terms of the Aircraft Mortgage and Security Agreement, and you will
comply in all respects with such exercise.
          (b)      You will not, without the prior written consent of the
Security Trustee, (i) cancel or terminate the Assigned Document or consent to or
accept any cancellation or termination thereof or (ii) amend or otherwise modify
the Assigned Document.
          This Consent and Agreement shall be binding upon you and your
successors and assigns and shall inure to the benefit of the Security Trustee,
the Secured Parties and their successors, transferees and assigns.

- 124 -



--------------------------------------------------------------------------------



 



          This Consent and Agreement shall in all respects, be governed by and
construed in accordance with the laws of the State of New York, including all
matters of construction, validity and performance.

            Very truly yours,

[NAME OF GRANTOR]

      By:           Name:           Title:          

WELLS FARGO BANK NORTHWEST, N.A.,
not in its individual capacity,
but solely as the Security Trustee

      By:           Name:           Title:        

Acknowledged and agreed to as of
the date first above written:
[NAME OF OBLIGOR]



         
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

- 125 -



--------------------------------------------------------------------------------



 



EXHIBIT C
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE
FAA AIRCRAFT MORTGAGE (MSN [_____])
          THIS FAA AIRCRAFT MORTGAGE (MSN [_____]) (this “Agreement”) dated as
of [__________], is made by and between [_____], as grantor (the “Grantor”), and
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking
association, as the Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement and Guaranty (the “Aircraft Mortgage”), dated as
of August 11, 2010, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), ILFC
IRELAND LIMITED, ILFC (BERMUDA) III, LTD. and the additional grantors referred
to therein, as the grantors, WELLS FARGO BANK NORTHWEST, N.A., as the Security
Trustee. Capitalized terms used and not defined herein are used as defined in
Appendix A hereto.
W I T N E S S E T H:
          WHEREAS, ILFC, The Bank of New York Mellon Trust Company, N.A., as
Trustee, as Paying Agent, Security Registrar and Authentication Agent have
entered into that certain Indenture, dated as of August 11, 2010 (the
“Indenture”), pursuant to which ILFC will issue securities thereunder; and
          WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantors under the Indenture and the Securities; and
          WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframe (the “Airframe”) and engines (the “Engines”)
described in Schedule I hereto (collectively, the “Aircraft”) and on certain
other property and rights relating thereto:
          NOW, THEREFORE, in order to (a) induce the Secured Parties to enter
into the Aircraft Mortgage and the Indenture and (b) secure the prompt payment
and performance of all the Secured Obligations, the Grantor and the Security
Trustee hereby agree as follows:

1.  
SECURITY INTEREST.

          The Grantor does hereby transfer, convey, pledge, mortgage,
hypothecate, assign and grant a first priority security interest to the Security
Trustee, subject to no prior interests of any Person whatsoever except for a
lessee under a Lease, in the following collateral (collectively, the “Mortgage
Collateral”) attaching on the date of this Agreement:
                    (a)       all of the Grantor’s right, title and interest in
and to (i) the Aircraft, including the Airframe and Engines as the same is now
and will hereafter be constituted, and in

- 126 -



--------------------------------------------------------------------------------



 



the case of such Engines, whether or not any such Engine shall be installed in
or attached to the Airframe or any other airframe, together with (ii) all Parts
of whatever nature, which are from time to time included within the definitions
of “Airframe” or “Engines”, including all substitutions, renewals and
replacements of and additions, improvements, accessions and accumulations to the
Airframe and Engines (other than additions, improvements, accessions and
accumulations which constitute appliances, parts, instruments, appurtenances,
accessories, furnishings or other equipment excluded from the definition of
Parts), (iii) all Aircraft Documents and (iv) any money or non-money proceeds of
an Airframe or Engine of an Aircraft arising from the total or partial loss or
destruction of such Airframe or its Engine or its total or partial confiscation,
condemnation or requisition up to the amount of hull insurance in respect of
such Aircraft required to be carried hereunder;
                        (b)       all of the Grantor’s right, title and interest
in and to all property of whatever nature, in each case pledged, assigned or
transferred to it or mortgaged or charged in its favor pursuant to any Assigned
Agreement;
                        (c)       all of the Grantor’s right, title and interest
in and to the Acquisition Agreements (the “Aircraft Purchase Collateral”); and
                        (d)       all proceeds of any and all of the foregoing
Mortgage Collateral (including proceeds that constitute property of the types
described in subsections (a), (b) and (c) of this Section 1);
provided that the Mortgage Collateral shall not include any Excluded Property.
          TO HAVE AND TO HOLD this Agreement Collateral unto the Security
Trustee, and its successors and assigns, as security for the Secured
Obligations.

2.  
INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE COLLATERAL CREATED
UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL
OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS
RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY REFERENCE.
  3.  
MISCELLANEOUS

          3.1       Successors and Assigns. All the terms, provisions,
conditions and covenants herein contained shall be binding upon and shall inure
to the benefit of the Grantor, the Security Trustee and their respective
successors, assigns and transferees.
          3.2       Severability. Any provision of this Agreement prohibited by
the laws of any jurisdiction or otherwise held to be invalid by any court of law
of any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.

- 127 -



--------------------------------------------------------------------------------



 



          3.3       Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4       Further Assurances. At any time and from time to time, upon
the request of the Security Trustee, the Grantor shall promptly and duly execute
and deliver any and all such further instruments and documents that may be
necessary, or that the Security Trustee may reasonably request, in order for the
Security Trustee to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5       Notices. All notices, requests, demands or other
communications required hereunder or given pursuant hereto shall be in writing
unless otherwise expressly provided to the following specified address or to
such other address as either party may from time to time hereafter designate to
the other party in writing:
          If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
          If to the Security Trustee:
WELLS FARGO BANK NORTHWEST, N.A., as Security Trustee
299 South Main Street, 12th floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5630
          3.6       Security Trustee.
          The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
          3.7       Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures were upon
the same instrument.
[Remainder of page intentionally left blank]

- 128 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have, by their indicated
officers thereunto duly authorized, caused this FAA Aircraft Mortgage to be
executed as of the day and year first above written and to be delivered in the
State of New York.

              GRANTOR:   [_____]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST,
N.A., not in its individual capacity but solely
as Security Trustee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

- 129 -



--------------------------------------------------------------------------------



 



APPENDIX A
FAA AIRCRAFT MORTGAGE
DEFINITIONS
        For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Aircraft” has the meaning specified in the third recital of this Agreement.
“Aircraft Documents” means all technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required pursuant to applicable law
to be maintained with respect to the Aircraft, and such term shall include all
additions, renewals, revisions and replacements of any such materials from time
to time required to be made pursuant to applicable law, and in each case in
whatever form and by whatever means or medium (including microfiche, microfilm,
paper or computer disk) such materials may be maintained or retained by the
Lessee.
“Aircraft Mortgage” has the meaning specified in the preliminary statements to
this Agreement.
“Aircraft Purchase Collateral” has the meaning specified in Section 1(c) of this
Agreement.
“Assigned Agreement” has the meaning specified in the Aircraft Mortgage.
“Excluded Property” has the meaning specified in the Aircraft Mortgage.
“Grantors” has the meaning specified in the Aircraft Mortgage.
“Indenture” has the meaning specified in the first recital of this Agreement.
“Lease” means, with respect to any Aircraft, any aircraft lease agreement,
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Aircraft Mortgage
and the Indenture; provided that if, under any sub-leasing arrangement with
respect to the Aircraft permitted by the Lease of the Aircraft and executed by
the Lessee and a sub-lessee, the lessor of the Aircraft agrees to receive
payments or collateral directly from, or is to make payments directly to, such
sub-lessee, in any such case to the exclusion of the related Lessee, then the
relevant sub-lease shall constitute the “Lease” of the Aircraft, and the
sub-lessee shall constitute the related “Lessee” with respect to the Aircraft,
but only to the extent of the provisions of such sub-

- 130 -



--------------------------------------------------------------------------------



 



lease agreement relevant to such payments and collateral and to the extent
agreed by the relevant lessor.
“Lien” means any mortgage, pledge, lien, encumbrance, international interest,
charge or security interest, including without limitation any prospective
contract of sale or other prospective international interest.
“Mortgage Collateral” means the Aircraft and other property described in
Section 1 hereof and subject to the security interest created by this Agreement.
“Part” has the meaning specified in the Aircraft Mortgage.
“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.
“Secured Obligations” has the meaning specified in the Aircraft Mortgage.
“Secured Parties” has the meaning specified in the Aircraft Mortgage.

- 131 -



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
MORTGAGE COLLATERAL
          1.       “Aircraft [__]” means:
          one (1) [__________] Model [__________] aircraft bearing
manufacturer’s serial no. [_____] and FAA registration number [_____];
          together with two (2) [__________] Model [__________] aircraft engines
(each of which engines has 550 or more rated takeoff horsepower or the
equivalent thereof) bearing manufacturer’s serial nos. [_____] and [_____]
respectively.

- 132 -



--------------------------------------------------------------------------------



 



EXHIBIT D
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT (MSN [_____])
          THIS FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT (MSN [_____])
(this “Agreement”) dated as of [__________], is made by and between [_____], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, N.A., a national
banking association, as the Security Trustee (the “Security Trustee”) under the
Aircraft Mortgage and Security Agreement and Guaranty (the “Aircraft Mortgage”),
dated as of August 11, 2010, among INTERNATIONAL LEASE FINANCE CORPORATION
(“ILFC”), ILFC IRELAND LIMITED, ILFC (BERMUDA) III, LTD. and the additional
grantors referred to therein (the “Grantors”), WELLS FARGO BANK NORTHWEST, N.A.,
as the Security Trustee. Capitalized terms used and not defined herein are used
as defined in Appendix A hereto.
W I T N E S S E T H:
          WHEREAS, ILFC, The Bank of New York Mellon Trust Company, N.A., as
Trustee, as Paying Agent, Security Registrar and Authentication Agent have
entered into that certain Indenture, dated as of August 11, 2010 (the
“Indenture”), pursuant to which ILFC will issue securities thereunder; and
          WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Indenture and the Securities; and
          WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
          NOW, THEREFORE, in order to (a) induce the Secured Parties to enter
into the Indenture and the Aircraft Mortgage and (b) secure the prompt payment
and performance of all the Secured Obligations, the Grantor and the Security
Trustee hereby agree as follows:

1.  
SECURITY INTEREST.

          The Grantor does hereby transfer, convey, pledge, mortgage,
hypothecate, assign and grant a first priority security interest to the Security
Trustee, subject to no prior interests of any Person whatsoever except for a
lessee under a Lease, in the following collateral (collectively, the “Mortgage
Collateral”) attaching on the date of this Agreement:

- 133 -



--------------------------------------------------------------------------------



 



                    (e)       all of the Grantor’s right, title and interest in
and to (i) the Aircraft, including the Airframe and Engines as the same is now
and will hereafter be constituted, and in the case of such Engines, whether or
not any such Engine shall be installed in or attached to the Airframe or any
other airframe, together with (ii) all Parts of whatever nature, which are from
time to time included within the definitions of “Airframe” or “Engines”,
including all substitutions, renewals and replacements of and additions,
improvements, accessions and accumulations to the Airframe and Engines (other
than additions, improvements, accessions and accumulations which constitute
appliances, parts, instruments, appurtenances, accessories, furnishings or other
equipment excluded from the definition of Parts), (iii) all Aircraft Documents
and (iv) any money or non-money proceeds of an Airframe or Engine of an Aircraft
arising from the total or partial loss or destruction of such Airframe or its
Engine or its total or partial confiscation, condemnation or requisition up to
the amount of hull insurance in respect of such Aircraft required to be carried
hereunder;
                    (f)       all of the Grantor’s right, title and interest in
and to all Leases to which the Grantor is or may from time to time be party with
respect to the Aircraft and any leasing arrangements among Grantors with respect
to such Leases together with all Related Collateral Documents (all such Leases
and Related Collateral Documents, the “Assigned Leases”), including (i) all
rights of the Grantor to receive moneys due and to become due under or pursuant
to such Assigned Leases, (ii) all rights of the Grantor to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to such Assigned
Leases up to the amount of hull insurance in respect of the Aircraft required to
be carried hereunder, (iii) claims of the Grantor for damages arising out of or
for breach or default under such Assigned Leases, (iv) all rights under any such
Assigned Lease with respect to any subleases of the Aircraft subject to such
Assigned Lease and (v) the right of the Grantor to terminate such Assigned
Leases and to compel performance of, and otherwise to exercise all remedies
under, any Assigned Lease, whether arising under such Assigned Leases or by
statute or at law or in equity (the “Lease Collateral”);
                    (g)       all of the following (the “Assigned Agreement
Collateral”):
                                (i)       all of the Grantor’s right, title and
interest in and to all security assignments, cash deposit agreements and other
security agreements executed in its favor in respect of any Aircraft (including
any Airframe and any Engine) pursuant to any Assigned Lease, in each case as
such agreements may be amended or otherwise modified from time to time
(collectively, the “Assigned Agreements”); and
                                (ii)       all of the Grantor’s right, title and
interest in and to all property of whatever nature, in each case pledged,
assigned or transferred to it or mortgaged or charged in its favor pursuant to
any Assigned Agreement;
                    (h)       all of the Grantor’s right, title and interest in
and to the Acquisition Agreements (the “Aircraft Purchase Collateral”); and
                    (i)       all proceeds of any and all of the foregoing
Mortgage Collateral (including proceeds that constitute property of the types
described in subsections (a), (b), (c) and (d) of this Section 1);

- 134 -



--------------------------------------------------------------------------------



 



provided that the Mortgage Collateral shall not include any Excluded Property.
          TO HAVE AND TO HOLD this Agreement Collateral unto the Security
Trustee, and its successors and assigns, as security for the Secured
Obligations.
          2.         INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE
COLLATERAL CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE
AIRCRAFT MORTGAGE AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT
LIMITED TO PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE
INCORPORATED HEREIN BY REFERENCE.
          3.         MISCELLANEOUS
          3.1       Successors and Assigns. All the terms, provisions,
conditions and covenants herein contained shall be binding upon and shall inure
to the benefit of the Grantor, the Security Trustee and their respective
successors, assigns and transferees.
          3.2       Severability. Any provision of this Agreement prohibited by
the laws of any jurisdiction or otherwise held to be invalid by any court of law
of any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3       Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4       Further Assurances. At any time and from time to time, upon
the request of the Security Trustee, the Grantor shall promptly and duly execute
and deliver any and all such further instruments and documents that may be
necessary, or that the Security Trustee may reasonably request, in order for the
Security Trustee to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5       Notices. All notices, requests, demands or other
communications required hereunder or given pursuant hereto shall be in writing
unless otherwise expressly provided to the following specified address or to
such other address as either party may from time to time hereafter designate to
the other party in writing:
          If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]

- 135 -



--------------------------------------------------------------------------------



 



          If to the Security Trustee:
WELLS FARGO BANK NORTHWEST, N.A., as Security Trustee
299 South Main Street, 12th floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5630
          3.6       Security Trustee.
          The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
          3.7       Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures were upon the same instrument.
[Remainder of page intentionally left blank]

- 136 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have, by their indicated
officers thereunto duly authorized, caused this FAA Aircraft Mortgage and Lease
Security Assignment to be executed as of the day and year first above written
and to be delivered in the State of New York.

              GRANTOR:   [_____]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST,
N.A., not in its individual capacity but solely
as Security Trustee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

- 137 -



--------------------------------------------------------------------------------



 



APPENDIX A
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
DEFINITIONS
        For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Aircraft” has the meaning specified in the third recital of this Agreement.
“Aircraft Documents” means all technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required pursuant to applicable law
to be maintained with respect to the Aircraft, and such term shall include all
additions, renewals, revisions and replacements of any such materials from time
to time required to be made pursuant to applicable law, and in each case in
whatever form and by whatever means or medium (including microfiche, microfilm,
paper or computer disk) such materials may be maintained or retained by the
Lessee.
“Aircraft Mortgage” has the meaning specified in the preliminary statements to
this Agreement.
“Aircraft Purchase Collateral” has the meaning specified Section 1(d) of this
Agreement.
“Assigned Agreement Collateral” has the meaning specified in Section 1(c) of
this Agreement.
“Assigned Agreements” has the meaning specified in Section 1(c)(i) of this
Agreement.
“Assigned Leases” has the meaning specified in Section 1(b) of this Agreement.
“Excluded Property” has the meaning specified in the Aircraft Mortgage.
“Grantors” has the meaning specified in the Aircraft Mortgage.
“Indenture” has the meaning specified in the first recital of this Agreement.
“Lease” means, with respect to any Aircraft, any aircraft lease agreement,
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Aircraft Mortgage
and the Indenture; provided that if, under any sub-leasing arrangement with
respect to the Aircraft permitted by the Lease of the Aircraft and

- 138 -



--------------------------------------------------------------------------------



 



executed by the Lessee and a sub-lessee, the lessor of the Aircraft agrees to
receive payments or collateral directly from, or is to make payments directly
to, such sub-lessee, in any such case to the exclusion of the related Lessee,
then the relevant sub-lease shall constitute the “Lease” of the Aircraft, and
the sub-lessee shall constitute the related “Lessee” with respect to the
Aircraft, but only to the extent of the provisions of such sub-lease agreement
relevant to such payments and collateral and to the extent agreed by the
relevant lessor.
“Lease Collateral” has the meaning specified in Section 1(b) of this Agreement.
“Lessee” means the lessee under any Lease.
“Lien” means any mortgage, pledge, lien, encumbrance, international interest,
charge or security interest, including without limitation any prospective
contract of sale or other prospective international interest.
“Mortgage Collateral” means the Aircraft and other property described in
Section 1 hereof and subject to the security interest created by this Agreement.
“Part” has the meaning specified in the Aircraft Mortgage.
“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.
“Related Collateral Documents” means a letter of credit, third-party or bank
guarantee or cash collateral provided by or on behalf of a Lessee to secure such
Lessee’s obligations under a Lease, in each case to the extent assignable
without the consent of a third party.
“Secured Obligations” has the meaning specified in the Aircraft Mortgage.
“Secured Parties” has the meaning specified in the Aircraft Mortgage.

- 139 -



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
MORTGAGE COLLATERAL
“Airframe [__]” means one (1) [__________] Model [__________] aircraft bearing
manufacturer’s serial no. [_____] and FAA registration number [_____].
“Engines [__]” means two (2) [__________] Model [__________] aircraft engines
(each of which engines has 550 or more rated takeoff horsepower or the
equivalent thereof) bearing manufacturer’s serial nos. [_____] and [_____]
respectively.
[Lease Agreement] dated [__________], between [__________] and [__________]
relating to Airframe [__] and Engines [__].

- 140 -



--------------------------------------------------------------------------------



 



EXHIBIT E
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT
FAA LEASE SECURITY ASSIGNMENT (MSN [_____])
          THIS FAA LEASE SECURITY ASSIGNMENT (MSN [_____]) (this “Assignment”)
dated as of [__________], is made by and between [_____], as grantor (the
“Grantor”), and WELLS FARGO BANK NORTHWEST, N.A., a national banking
association, as the Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement and Guaranty (the “Aircraft Mortgage”), dated as
of August [ ], 2010, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”),
ILFC IRELAND LIMITED, ILFC (BERMUDA) III, LTD. and the additional grantors
referred to therein, (the “Grantors”), WELLS FARGO BANK NORTHWEST, N.A., as the
Security Trustee. Capitalized terms used and not defined herein are used as
defined in Appendix A hereto.
W I T N E S S E T H:
          WHEREAS, ILFC, The Bank of New York Mellon Company, N.A., as Trustee,
as Paying Agent, Security Registrar and Authentication Agent have entered into
that certain Indenture, dated as of August 11, 2010 (the “Indenture”), pursuant
to which ILFC will issue securities thereunder; and
          WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Indenture and the Securities; and
          WHEREAS, the Grantor has agreed to secure the Secured Obligations by
assigning to the Security Trustee the Lease Agreements as more fully described
on Schedule 1 hereto, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto; and
          NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other Secured Parties:
          1. The Grantor hereby bargains, sells, transfers and conveys to the
Security Trustee, for its benefit and the benefit of the other Secured Parties,
all of the Grantor’s right, title and interest in and to:
          (a)       all Leases to which the Grantor is or may from time to time
be party with respect to the Aircraft and any leasing arrangements among
Grantors with respect to such Leases together with all Related Collateral
Documents (all such Leases and Related Collateral Documents, the “Assigned
Leases”), including (i) all rights of the Grantor to receive moneys due and to
become due under or pursuant to such Assigned Leases, (ii) all rights of the
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to such Assigned Leases up to the amount of hull insurance in
respect of the Aircraft required to be

- 141 -



--------------------------------------------------------------------------------



 



carried hereunder, (iii) claims of the Grantor for damages arising out of or for
breach or default under such Assigned Leases, (iv) all rights under any such
Assigned Lease with respect to any subleases of the Aircraft subject to such
Assigned Lease and (v) the right of the Grantor to terminate such Assigned
Leases and to compel performance of, and otherwise to exercise all remedies
under, any Assigned Lease, whether arising under such Assigned Leases or by
statute or at law or in equity (the “Lease Collateral”); and
          (b)     all of the Grantor’s right, title and interest in and to all
security assignments, cash deposit agreements and other security agreements
executed in its favor in respect of any Aircraft (including any Airframe and any
Engine) pursuant to any Assigned Lease, in each case as such agreements may be
amended or otherwise modified from time to time (collectively, the “Assigned
Agreements”);
provided that the Lease Collateral shall not include any Excluded Property.
          2.       INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED
UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL
OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS
RELATING TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE
AND THE SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

- 142 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed or caused this
Assignment to be executed on the day and year first written above.

                  GRANTOR:    
 
                [_____]    
 
           
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
                SECURITY TRUSTEE:    
 
                WELLS FARGO BANK NORTHWEST, N.A.,
not in its individual capacity but solely as Security
Trustee    
 
           
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

- 143 -



--------------------------------------------------------------------------------



 



APPENDIX A
FAA LEASE SECURITY ASSIGNMENT
DEFINITIONS
          For all purposes of this Agreement, all capitalized terms used, but
not defined, in this Agreement shall have the respective meanings assigned to
such terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Aircraft” has the meaning specified in the third recital of this Agreement.
“Aircraft Mortgage” has the meaning specified in the preliminary statements to
this Agreement.
“Assigned Agreements” has the meaning specified in Section 1(b) of this
Agreement.
“Assigned Leases” has the meaning specified in Section 1(a) of this Agreement.
“Excluded Property” has the meaning specified in the Aircraft Mortgage.
“Grantors” has the meaning specified in the Aircraft Mortgage.
“Indenture” has the meaning specified in the first recital of this Agreement.
“Lease” means, with respect to any Aircraft, any aircraft lease agreement,
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Aircraft Mortgage
and the Indenture; provided that if, under any sub-leasing arrangement with
respect to the Aircraft permitted by the Lease of the Aircraft and executed by
the Lessee and a sub-lessee, the lessor of the Aircraft agrees to receive
payments or collateral directly from, or is to make payments directly to, such
sub-lessee, in any such case to the exclusion of the related Lessee, then the
relevant sub-lease shall constitute the “Lease” of the Aircraft, and the
sub-lessee shall constitute the related “Lessee” with respect to the Aircraft,
but only to the extent of the provisions of such sub-lease agreement relevant to
such payments and collateral and to the extent agreed by the relevant lessor.
“Lease Collateral” has the meaning specified in Section 1(a) of this Agreement.
“Lessee” means the lessee under any Lease.
“Lien” means any mortgage, pledge, lien, encumbrance, international interest,
charge or security interest, including without limitation any prospective
contract of sale or other prospective international interest.

- 144 -



--------------------------------------------------------------------------------



 



“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.
“Related Collateral Documents” means a letter of credit, third-party or bank
guarantee or cash collateral provided by or on behalf of a Lessee to secure such
Lessee’s obligations under a Lease, in each case to the extent assignable
without the consent of a third party.
“Secured Obligations” has the meaning specified in the Aircraft Mortgage.
“Secured Parties” has the meaning specified in the Aircraft Mortgage.

- 145 -



--------------------------------------------------------------------------------



 



Schedule 1
TO FAA LEASE SECURITY ASSIGNMENT (MSN [_____])
DESCRIPTION OF LEASE AGREEMENTS

- 146 -



--------------------------------------------------------------------------------



 



EXHIBIT F-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
NOTICE OF [RELEASE, DISCHARGE AND NEW] SECURITY
ASSIGNMENT [AND AGREEMENT OF QUIET ENJOYMENT]

[From:  
Wells Fargo Bank Northwest, National Association, as First Lien Security
Trustee, Second Lien Security Trustee, Third Lien Security Trustee and Fourth
Lien Security Trustee (collectively, the “2009 Security Trustees”)]

[INTERNATIONAL LEASE FINANCE CORPORATION] [INSERT NAME OF LESSOR IF NOT ILFC]
(“Lessor”)

Wells Fargo Bank Northwest, National Association, as 2010 Security Trustee

To:  
[NAME OF AIRLINE] (“Lessee”)

Date:  
[_______________]

Re:  
Each Aircraft Lease Agreement between Lessee and Lessor dated as of date listed
on Schedule 1 attached to this Notice (as amended, supplemented or otherwise
modified, each a “Lease”) relating to the corresponding aircraft listed on
Schedule 1 (each an “Aircraft” and collectively, the “Aircraft”)

Ladies and Gentlemen:1
A.       The [2009 Security Trustees hereby give you notice that:
          (i) as of August [20], 2010, the Aircraft has been released from
International Lease Finance Corporation’s (“ILFC’s”) senior secured credit
facilities provided by AIG Funding, Inc. (with funding provided to AIG Funding,
Inc. by The Federal Reserve Bank of New York) pursuant to that certain Credit
Agreement dated as of October 13, 2009, and that certain Amended and Restated
Credit Agreement dated as of October 13, 2009 (collectively, the “2009
Facility”);
          (ii) all security assignments, security interests, charges, hypotecs
and other encumbrances and liens with respect to the Aircraft or the Lease in
favor of the 2009 Security Trustees under the 2009 Facility, including without
limitation under that certain Aircraft Mortgage and Security Agreement dated as
of October 13, 2009 among ILFC, various affiliates of ILFC, the Security
Trustees and The Federal Reserve Bank of New York, have been terminated,
released and discharged effective as of August 20, 2010;
          (iii) any and all payments due under the Lease shall cease to be paid
to the following account:
 

1
Brackets indicate optional provisions.

- 147 -



--------------------------------------------------------------------------------



 



[INSERT ACCOUNT DETAILS FROM PRIOR NOTICE – below is the normal ILFC collection
account – change for ILFC Ireland or other subsidiary lessor]

        Account No.:  
806031357

        Account Name:  
International Lease Finance Corporation Collection A/C
JPMorgan Chase Bank, N.A.
New York, NY

ABA#: 021000021

          (iv)   effective immediately, any and all payments due under the Lease
shall now be paid to the following account until otherwise notified by Lessor
and/or International Lease Finance Corporation:
          [INSERT ACCOUNT DETAILS PER THE LEASE – below is the normal ILFC
account – change for ILFC Ireland]
          International Lease Finance Corporation

          Account No.:  
910-274-9067
JPMorgan Chase Bank
270 Park Avenue
New York, New York 10017

ABA#: 021000021

B.]      Lessor hereby gives you notice that:
          (i)   by that certain Aircraft Mortgage and Security Agreement and
Guaranty (the “Aircraft Mortgage”), dated as of August 11, 2010, and made
between the parties named therein including Lessor and WELLS FARGO BANK
NORTHWEST, N.A., as the Security Trustee (the “2010 Security Trustee”), Lessor
has assigned to the 2010 Security Trustee, by way of security, all its right,
title and interest in and to the Lease and the proceeds thereof, including
certain insurance proceeds (the “Security Assignment”), which security secures
repayment of certain notes issued by ILFC under an indenture with the indenture
trustee described below;
          (ii)   the 2010 Security Trustee is a “LESSOR’s Lender” and/or
“OWNER’s Lender”, as applicable, as defined under the Lease. Notwithstanding any
contrary provision in the Lease, WELLS FARGO BANK NORTHWEST, N.A., as Security
Trustee, shall be the loss payee, a contract party and an additional insured on
all hull, liability and war risk policies of insurance required to be maintained
pursuant to the Lease. [The Bank of New York Mellon Trust Company, N.A., as
indenture trustee for the holders of notes issued by ILFC, will also be a
contract party and an additional insured on all such hull, liability and war
risk policies of insurance]; and

- 148 -



--------------------------------------------------------------------------------



 



          (iii)   if the 2010 Security Trustee issues to you a notice that it is
exercising remedies under and in accordance with the Aircraft Mortgage (a
“Relevant Notice”), you are hereby instructed to pay all rentals and any and all
other amounts payable by you to Lessor under the Lease after receipt of such
notice to the bank account specified by the 2010 Security Trustee in the
Relevant Notice.
          (iv)   The instructions contained in this paragraph are irrevocable
except pursuant to a notice to you from the 2010 Security Trustee.
C. In consideration of your providing the Acknowledgment requested below, the
2010 Security Trustee hereby agrees with you as follows with respect to the
Lease:
          (i)   so long as no “Event of Default” under such Lease (as defined in
such Lease) has occurred and is continuing, neither the 2010 Security Trustee
nor any Person [lawfully] claiming by, through or on behalf of it will take any
action or cause any action, that would interfere with the possession, use and
quiet enjoyment of [and other rights of the Lessee with respect to] the Aircraft
[or Collateral related thereto and all rents, revenues, profits and income
therefrom, including, the right to enforce manufacturers’ warranties, the right
to apply or obtain insurance proceeds for damage to the Aircraft to the repair
of the Aircraft [or otherwise] as provided in such Lease and the right to engage
in pooling, subleasing and similar actions, in each case] in accordance with the
terms of such Lease. Without limiting the foregoing, the 2010 Security Trustee
agrees that as and to the extent it receives and is entitled to retain the
Security Deposit or Reserves under and as defined in a Lease, it will hold and
apply them in accordance with the provisions of such Lease2; and
          (ii)   the 2010 Security Trustee agrees that any lien the 2010
Security Trustee may have upon any Engine or Part (as such capitalized terms are
defined in any Lease) will be released and discharged, without further act
contemporaneously with title to such Engine or Part transferring to you pursuant
to the terms of the Lease.
          Please acknowledge receipt of this notice to the 2010 Security Trustee
and Lessor on the enclosed Acknowledgment, it being provided hereby that your
signature on such Acknowledgment shall confirm your acknowledgment of and
agreement for the benefit of the 2010 Security Trustee that the 2010 Security
Trustee shall not be bound by, nor have any liability to you for the performance
of, any of the obligations of Lessor under the Lease save and to the extent set
forth above or otherwise expressly agreed in writing by the 2010 Security
Trustee with you. You are hereby irrevocably authorized to assume the
obligations expressed to be assumed by you under the enclosed Acknowledgment to
the effect that, so far as the same would otherwise be incompatible with the
Lease, your obligations to us under the Lease shall be modified accordingly.
          This notice shall be governed by and construed in accordance with
[California] [New York] [English] law.
 

2  
This provision may be deleted if ILFC has previously agreed a form of Quiet
Enjoyment Letter which will be provided to such Lessee

- 149 -



--------------------------------------------------------------------------------



 



Very truly yours,
[WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity but solely
as First Lien Security Trustee, Second Lien Security Trustee,
Third Lien Security Trustee and Fourth Lien Security Trustee]
By:_________________________________
Name:_______________________________
Title:________________________________
[INTERNATIONAL LEASE FINANCE CORPORATION]
[INSERT NAME OF LESSOR IF NOT ILFC] (“Lessor”)
By:__________________________________
Name:________________________________
Title:_________________________________
WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity but solely as
2010 Security Trustee
By:__________________________________
Name:________________________________
Title:_________________________________

- 150 -



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF LESSEE ACKNOWLEDGMENT

From:   [LESSEE] (the “Lessee”)

To:   WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as Security Trustee (the
“2010 Security Trustee”)

  [INTERNATIONAL LEASE FINANCE CORPORATION [change if subsidiary lessor]
(“Lessor”)]

Ladies and Gentlemen:
We acknowledge receipt of a Notice of [Release, Discharge and New] Security
Assignment [and Agreement of Quiet Enjoyment] dated ________, 20__ (the
“Assignment Notice”), relating to the assignment by Lessor to the 2010 Security
Trustee by way of security of each of the Aircraft Lease Agreements entered into
between Lessee and Lessor dated as of the date listed on Schedule 1 attached to
this Acknowledgment (as amended, supplemented and modified, collectively the
“Leases”) relating to the corresponding aircraft listed on Schedule 1 pursuant
to the Aircraft Mortgage. Any and all initially capitalized terms used herein
shall have the meanings ascribed thereto in the Assignment Notice, unless
specifically defined herein.
We acknowledge that Lessor has advised us that the intent and effect of the
Security Assignment is to assign by way of security to the 2010 Security Trustee
all rights, title and interest of Lessor under the Leases. In consideration of
the provision of the quiet enjoyment undertaking set forth in the Assignment
Notice and the payment to us of US$1, receipt of which we hereby acknowledge, we
hereby agree as follows:
          1.          We will comply with the provisions of the Assignment
Notice. [If the Lessee’s lease provides for additional terms, they will be
included here and the Lessor and the 2010 Security Trustee will countersign the
letter].

  2.  
This acknowledgment shall be governed by and construed in accordance with the
law governing the Lease.
    3.  
Delivery of an executed signature page of this Acknowledgment by telecopy or
e-mail will be effective as delivery of a manually executed signature page of
such acknowledgment. This Acknowledgment may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be on and the same instrument.

- 151 -



--------------------------------------------------------------------------------



 



Very truly yours,
[LESSEE]

     
By:
   
 
 
 

         
Name:
       
 
 
 
 
Title:
       
 
 
 
 
Date:
       
 
 
 
 

- 152 -



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF INTERCREDITOR AGREEMENT

- 153 -



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF GRANTOR REQUEST AND ASSUMPTION AGREEMENT

- 154 -



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ACCOUNT CONTROL AGREEMENT
CASH COLLATERAL ACCOUNT CONTROL AGREEMENT
August ___, 2010
Banc of America Securities LLC
Mutual Fund Operations, NC1-004-03-45
200 North College Street
Charlotte, NC 28255
Whereas, International Lease Finance Corporation (“Pledgor”) has granted to
Wells Fargo Bank Northwest, National Association, as Security Trustee
(“Pledgee”), for the benefit of the Secured Parties, a security interest in
Account number [•] (the “Cash Collateral Account”), held by Banc of America
Securities LLC (the “Securities Intermediary”) together with all financial
funds, investments, instruments, assets, investment property, securities, cash
and other property now or hereafter held therein, and the proceeds thereof,
including without limitation dividends payable in cash or stock and shares or
other proceeds of conversions or splits of any securities in the Cash Collateral
Account (collectively, the “Collateral”). Pledgor, Pledgee and the Securities
Intermediary agree that the Cash Collateral Account is a “securities account”
within the meaning of Article 8 of the Uniform Commercial Code of the State of
New York (the “UCC”) and that all Collateral held in the Cash Collateral Account
will be treated as a “financial asset” within the meaning of Section 8-102(a)(9)
of the UCC.
Whereas, the grant of security interest described above is pursuant to that
certain Aircraft Mortgage and Security Agreement and Guaranty dated as of
August 11, 2010 among the Pledgor, ILFC Ireland Limited, ILFC (Bermuda) III,
Ltd., the additional grantors referred to therein, and the Pledgee (the
“Security Agreement”).
Terms used but not defined herein shall have the meaning set forth in the
Security Agreement.
In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

1.  
The Securities Intermediary is instructed to register the pledge on its books.
Securities Intermediary shall hold all certificated securities that comprise all
or part of the Collateral with proper endorsements to the Securities
Intermediary or in blank, or will deliver possession of such certificated
securities to the Pledgee. The Securities Intermediary acknowledges the security
interest granted by the Pledgor in favor of the Pledgee in the Collateral.

- 155 -



--------------------------------------------------------------------------------



 



2.  
The Securities Intermediary represents, warrants and agrees that the Cash
Collateral Account (i) has been established and is and will be maintained with
the Securities Intermediary on its books and records and (ii) is and will be a
“securities account” (as defined in Section 8-501(a) of the UCC) in respect of
which the (A) Securities Intermediary is a “securities intermediary” (as defined
in Section 8-102(a)(14) of the UCC), (B) the Pledgor is the “entitlement holder”
(as defined in Section 8-102(a)(7) of the UCC) of the Cash Collateral Account
subject to the “control” (as defined in Section 8-106 of the UCC) of the
Pledgee, (C) the “securities intermediary’s jurisdiction” (as defined in
Section 8-110(e) of the UCC) of the Securities Intermediary in respect of the
Cash Collateral Account is New York and (D) all financial assets carried in the
Cash Collateral Account will have been duly credited thereto in compliance with
Section 8-501 of the UCC.

3.  
The Securities Intermediary is instructed to deliver to the Pledgee copies of
monthly statements on the Cash Collateral Account.

4.  
The Cash Collateral Account will be styled: “International Lease Finance
Corporation Cash Collateral Account for Wells Fargo Bank Northwest, National
Association”.

5.  
All dividends, interest, gains and other profits with respect to the Cash
Collateral Account will be reported in the name and tax identification number of
the Pledgor.

6.  
The Securities Intermediary may not, without the prior written consent of
Pledgee, deliver, release or otherwise dispose of the Collateral or any interest
therein unless the proceeds thereof are held or reinvested in the Cash
Collateral Account as part of the Collateral or applied by Securities
Intermediary to the satisfaction of an Unsubordinated Obligation (as defined
below) owed to it. Except for such limitation and unless and until the
Securities Intermediary receives and has a reasonable period of time to act upon
written notice from the Pledgee which states that Pledgee is exercising
exclusive control over the Cash Collateral Account (a “Notice of Exclusive
Control”), the Securities Intermediary may comply with any investment orders or
instructions from Pledgor concerning the Cash Collateral Account. A Notice of
Exclusive Control (Exhibit A) may be delivered by the Pledgee at any time upon
the occurrence and continuance of an Event of Default, and shall designate the
account, person or other location to which the financial assets in the Cash
Collateral Account, and cash dividends, interest, income, earnings and other
distributions received with respect thereto, shall thereafter be delivered. As
between Pledgor and Pledgee, Pledgee agrees not to deliver a Notice of Exclusive
Control until the occurrence of an Event of Default (as defined in the Security
Agreement) that is continuing. For the avoidance of doubt, Securities
Intermediary shall have no responsibility for monitoring or determining whether
an Event of Default has occurred or is continuing.

- 156 -



--------------------------------------------------------------------------------



 



7.  
The Pledgor authorizes the Securities Intermediary, and the Securities
Intermediary agrees, to comply with any order or instruction from Pledgee
concerning the Cash Collateral Account, including an order or instruction
directing sale, transfer (to the extent that the Collateral is transferable),
release or redemption of all or part of the Collateral and the remittance of the
proceeds thereof, if any, to Pledgee or as otherwise instructed by the Pledgee,
without further consent by the Pledgor. Securities Intermediary shall have no
responsibility or liability to Pledgor for complying with any order or
instruction, whether oral or written, concerning the Cash Collateral Account,
the Collateral, any interest therein, or the proceeds thereof originated by
Pledgee and shall have no responsibility to investigate the appropriateness of
any such order or instruction, even if Pledgor notifies Securities Intermediary
that Pledgee is not legally entitled to originate any such order or instruction.
Securities Intermediary shall have no responsibility or liability to Pledgee for
complying with any order or instruction, whether oral or written, concerning the
Cash Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgor except to the extent such compliance would cause
Securities Intermediary to violate (i) paragraph 6 hereof or (ii) written orders
or instructions previously received from Pledgee, including without limitation,
a Notice of Exclusive Control, but only to the extent Securities Intermediary
has had reasonable opportunity to act thereon. Securities Intermediary shall be
able to rely upon any notice, order or instruction that it reasonably believes
to be genuine. Securities Intermediary shall have no responsibility or liability
to Pledgee with respect to the value of the Cash Collateral Account or any of
the Collateral. This Agreement does not create any obligation or duty on the
part of Securities Intermediary other than those expressly set forth herein.

8.  
The Pledgor agrees to indemnify and hold the Securities Intermediary, its
directors, officers, employees, and agents harmless from and against any and all
claims, causes of action, liabilities, losses, lawsuits, demands, damages, costs
and expenses, including without limitation court costs and reasonable attorneys’
fees and expenses and allocated costs of in house counsel, that may arise out of
or in connection with this Agreement or any action taken or not taken pursuant
hereto, except to the extent caused by Securities Intermediary’s gross
negligence or willful misconduct. The obligations of the Pledgor set forth in
this paragraph 8 shall survive the termination of this Agreement.

9.  
The Securities Intermediary is instructed that the Cash Collateral Account is to
remain a “cash account” within the meaning of Regulation T issued by the Board
of Governors of the Federal Reserve System. The Securities Intermediary
represents that it has not received notice regarding any lien, encumbrance or
other claim to the Collateral or the Cash Collateral Account from any other
person and has not entered into an agreement with any third party to act on such
third party’s instructions without further consent of the Pledgor. The
Securities Intermediary further agrees not to enter into any such agreement with
any third party.

- 157 -



--------------------------------------------------------------------------------



 



10.  
The Securities Intermediary subordinates to the lien and security interest of
the Pledgee any right of setoff, encumbrance, security interest, lien or other
claim that it may have against the Collateral, except for any lien, claim,
encumbrance or right of set off against the Cash Collateral Account for
(i) customary commissions and fees arising from permitted trading activity
within the Cash Collateral Account, and (ii) payment owed to Securities
Intermediary for open trade commitments for the purchase and/or sale of
financial assets in and for the Cash Collateral Account (the “Unsubordinated
Obligations”).

11.  
To the extent a conflict exists between the terms of this Agreement and any
account agreement between the Pledgor and the Securities Intermediary, the terms
of this Agreement will control, provided that this Agreement shall not alter or
affect any mandatory arbitration provision currently in effect between
Securities Intermediary and Pledgor.

12.  
The terms of this Agreement may not be modified except by a writing signed by
all parties hereto.

13.  
Securities Intermediary reserves the right, unilaterally, to terminate this
Agreement, such termination to be effective thirty (30) days after written
notice thereof is given to Pledgor and Pledgee. At the end of such thirty
(30) day period, Securities Intermediary will deliver all assets held in the
Cash Collateral Account to Pledgee unless Pledgee and Pledgor deliver joint
instructions to Securities Intermediary during such thirty (30) day period to
deliver or transfer the assets held in the Cash Collateral Account to another
party or securities intermediary. In the event that it is not possible or
practicable, in the judgment of the Securities Intermediary, to transfer the
Collateral or deliver the Collateral to any other party, the Securities
Intermediary will sell such assets and deliver the proceeds according to the
instructions provided by the Pledgee or the joint instructions given by the
Pledgee and Pledgor. Nothing set forth in this provision shall be deemed to
limit the right of Pledgee to issue orders or instructions to the Securities
Intermediary pursuant to paragraph 6 hereof. Pledgee may terminate this
Agreement by giving notice to Securities Intermediary and Pledgor. Termination
shall not affect any of the rights or liabilities of the parties hereto incurred
before the date of termination.

14.  
This Agreement sets forth the entire agreement of the parties with respect to
the subject matter hereof, and, subject to paragraph 10 above, supersedes any
prior agreement and contemporaneous oral agreements of the parties concerning
its subject matter.

15.  
Except as otherwise expressly provided herein, any notice, order, instruction,
request or other communication required or permitted to be given under this
Agreement shall be in writing and may be delivered in person, sent by facsimile
or other electronic means if

- 158 -



--------------------------------------------------------------------------------



 



   
electronic confirmation of error free receipt is received, or sent by United
States mail, postage prepaid, addressed to the party at the address set forth
below.
  16.  
The Securities Intermediary will be excused from failing to act or delay in
acting, and no such failure or delay shall constitute a breach of this Agreement
or otherwise give rise to any liability of the Securities Intermediary, if
(i) such failure or delay is caused by circumstances beyond the reasonable
control of the Securities Intermediary, including without limitation legal
constraint, emergency conditions, action or inaction of governmental, civil or
military authority, terrorism, fire, strike, lockout or other labor dispute,
war, riot, theft, flood, earthquake or other natural disaster, breakdown of
public or private or common carrier communication or transmission facilities,
equipment failure, or act, negligence or default of Pledgor or (ii) such failure
or delay resulted from Securities Intermediary’s reasonable belief that the
action would have violated any guideline, rule or regulation of any governmental
authority.
  17.  
Pledgor agrees to pay Securities Intermediary, upon receipt of Securities
Intermediary’s invoice, all reasonable costs, expenses and attorneys’ fees
incurred in the preparation and administration of this Agreement (including any
amendments hereto or instruments or agreements required hereunder). Pledgor
agrees to pay Securities Intermediary, upon receipt of Securities Intermediary’s
invoice, all reasonable costs, expenses and attorneys’ fees incurred by
Securities Intermediary in connection with the enforcement of this Agreement or
any instrument or agreement required hereunder, including without limitation any
reasonable costs, expenses, and fees arising out of the resolution of any
conflict, dispute, motion regarding entitlement to rights or rights of action,
or other action to enforce Securities Intermediary’s rights hereunder in a case
arising under Title 11, United States Code. This paragraph 16 shall survive
termination of this Agreement.
  18.  
Notwithstanding any of the other provisions of this Agreement, in the event of
the commencement of a case pursuant to Title 11, United States Code, filed by or
against Pledgor, or in the event of the commencement of any similar case under
then applicable federal or state law providing for the relief of debtors or the
protection of creditors by or against Pledgor, Securities Intermediary may act
as Securities Intermediary deems necessary to comply with all applicable
provisions of governing statutes and Pledgor shall not assert any claim against
Securities Intermediary for so doing.
  19.  
If any term or provision of this Agreement shall be invalid or unenforceable,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those to which it is held invalid or
unenforceable, shall be construed in all respects as if such invalid or
unenforceable term or provision were omitted.

- 159 -



--------------------------------------------------------------------------------



 



20.  
This Agreement may be executed in counterparts, each of which shall be an
original, and all of which shall constitute one and the same agreement.
  21.  
This Agreement shall be governed and construed in accordance with the law of the
State of New York excluding choice of law principles that would require
application of the laws of a jurisdiction other than the State of New York.

*      *      *      *      *      *

- 160 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
Agreement as of the date indicated above.

     
PLEDGOR:
  PLEDGEE:
 
   
INTERNATIONAL LEASE FINANCE
  WELLS FARGO BANK NORTHWEST,
CORPORATION
  NATIONAL ASSOCIATION, as Security
 
  Trustee

             
By:
       By:    
 
           

             
Name:
       Name:    
 
           

             
Title:
      Title:    
 
           

             
Telephone No.:
       Telephone No.:    
 
           

     
Address:
  Address:  
10250 Constellation Blvd., Suite 3400
  299 South Main Street, 12th floor
Los Angeles, CA 90067
  Salt Lake City, Utah 84111
Attention: Treasurer with a copy to the General
  Attention: Corporate Lease Group
Counsel
  Facsimile No. (801) 246-5053
Facsimile No. (310) 788-1990
   

                                             
Date:
        ,       2010     Date:         ,       2010  

- 1 -



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to:
SECURITIES INTERMEDIARY
BANC OF AMERICA SECURITIES LLC

         
By:
       
 
 
 
   

         
Name:
       
 
 
 
   

         
Title:
       
 
 
 
   

         
Date:
       
 
 
 
   

Banc of America Securities LLC
Mutual Fund Operations, NC1-004-03-45
200 North College Street
Charlotte, NC 28255
Facsimile No. (704) 335-6727

- 2 -



--------------------------------------------------------------------------------



 



Exhibit A
[Letterhead of the Pledgee]
[Date]
BY FACSIMILE TRANSMISSION
((704) 335-6727) AND CERTIFIED MAIL
Banc of America Securities LLC
Mutual Fund Operations
NC1-004-03-45
200 North College Street
Charlotte, NC 28255
Re: International Lease Finance Corporation
Account No. [•]
NOTICE OF EXCLUSIVE CONTROL
Ladies and Gentlemen:
As referenced in the Cash Collateral Account Control Agreement, dated as of
August [•] 2010, among International Lease Finance Corporation, as Pledgor,
Wells Fargo Bank Northwest, National Association, as Collateral Agent for the
Secured Parties, as Pledgee, and Banc of America Securities LLC, as Securities
Intermediary, we hereby give you notice of our exclusive control over securities
account number [•] (the “Cash Collateral Account”) and all financial assets
credited thereto. You are hereby instructed not to accept any direction,
instruction or entitlement order with respect to the Cash Collateral Account or
the financial assets credited thereto from any person other than the
undersigned.
You are hereby instructed to [deliver][invest] the financial assets in the Cash
Collateral Account and cash dividends, interest, income, earning, and other
distributions received with respect thereto, as follows:

         
 
  [                                                                
 
       
 
                                                                  
 
       
 
                                                                  
 
       
 
                                                              ]    

- 3 -



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                WELLS FARGO BANK NORTHWEST,         NATIONAL ASSOCIATION., as
Security         Trustee    
 
             
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

cc:  
International Lease Finance Corporation

- 4 -